Decision on urgent procedure
Mr President, the Committee on Industry considers that this is an extremely important issue and should be dealt with as a matter of great urgency.
We all know the reasons why the situation affecting Montenegro is a complex one and we should not, for obvious reasons, delay this matter any further.
I therefore propose producing a simplified report so that we can vote on urgent procedure.
Mr Wynn, chairman of the Committee on Budgets, asked for an opinion, has the floor.
Mr President, we are in a strange situation because a decision was taken in the groups before the Committee on Budgets had decided on this issue of Montenegro. Also, I have not had a chance to speak to my good friend Mr Westendorp. I believe that the chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy is sympathetic to the position of the Committee on Budgets, which I am about to state. However, since I have not spoken to him directly, do not quote me on that - it is only second-hand information.
Firstly, I should like to make it clear that the Committee on Budgets supports any aid to Montenegro. It has done so in the past and will do so in the future. On this occasion there is no urgency for this to go through now. The monies will not be made available until August for the first tranche and the second tranche will be paid at the end of the year.
We are of the opinion that the relevant committees need to study the details of this proposal. Whichever the lead committee is - Foreign Affairs or Industry - we would merely give an opinion, but those committees and Parliament need to evaluate these proposals. We should not be bounced into a decision because the Council deems it to be necessary.
As for budgets, our main concern is where the money is coming from. It is great to make proposals but we feel this urgency should not be agreed upon until we know where the money is coming from. We should leave it until next month. The committees can debate it and we can vote on it at the June part-session.
Thank you Mr Wynn. That is a very sensible opinion.
Mr Newton Dunn, vice-chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has the floor to explain his committee' s opinion.
Mr President, we have not discussed it in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, but my personal view is that we should not accept urgency now.
Mr President, in my opinion, this proposal has been submitted under rather strange procedural circumstances. Despite this, as speaker on behalf of the PPE-DE Group, I am of the opinion that the urgency is such that we need to take it extremely seriously. Accordingly, regardless of the mistakes in the procedure, I have to say on behalf of my group that we would like to support this request for urgent procedure after all. I also have a feeling that other groups in this House from the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy share the same view. It might be helpful to verify this.
Mr President, I am in favour, although I take the view that it is not quite as urgent as the Council makes out. However, it would be an insult to the people of Montenegro if we rejected this urgency today. Montenegro is in great danger, especially from Belgrade, and I think we should send out this signal. However, we should wait until the Commission finally tells us where it intends to find the money. It cannot take it away from Bosnia. It cannot take it away from Kosovo. It needs to tell us where it intends to find the money and if we reach a decision on this today, we must carry out an evaluation half way through and say what has happened to the money and where the second tranche is to come from.
Mr President, firstly, I am against the urgency for the reasons expounded by the chairman of the Committee on Budgets. There is, in fact, no urgency because the money would be released for August.
Secondly, if we look carefully, in the line which has been applied until now, there are still EUR 20 million which have not been used. Therefore, there is no uncertainty and no urgency and we can study this issue again, calmly, at a later date.
(Parliament agreed to urgent procedure)
2001 Budget - Parliament' s estimates
The next item should be the presentation by the Commission of the preliminary draft budget for 2001. Unfortunately, the Commissioner has not yet arrived, although she is on her way. I therefore propose that we examine the next item on the agenda.
The next item is the report (A5-0121/2000) by Mr Ferber, on behalf of the Committee on Budgets, on the estimates for the European Parliament' s income and expenditure for the financial year 2001.
Mr President, ladies and gentlemen, it would truly have been a great honour to speak directly after the Commissioner' s presentation of the Commission budget 2001. Instead, I have the honour of presenting Parliament' s budget before the Commissioner presents the larger budget to us.
As rapporteur for Parliament' s budget, I am in a position to submit a proposal to you which, in my view, has three main features. First, and I set great store by this, the budget which we have prepared for you is a highly economical one. Secondly, we have learned our lessons from the justified complaints of the Court of Auditors and the Committee on Budgetary Control, for which we are all to blame. Thirdly, and this is a particular matter of concern to me, we have strengthened the European Parliament as the institution which represents the interests of the citizens of Europe.
What have we focused on in Parliament' s Budget 2001? I should like to outline this briefly with reference to five main points. First: in the area of buildings policy, and this is an extremely important point, we must draw the right conclusions from the objections raised by the Court of Auditors. In other words, first, we must make the remaining payments in Brussels as quickly as possible - and we are putting the conditions in place for this - so that we can reduce costs - that is particularly important to the taxpayer - and, secondly, we must solve the problem of Strasbourg, of this building here, in a way which does not give cause for complaint. Both are provided for by figures in the draft budget.
Secondly, we must also exercise extreme restraint in the area of staff policy in the coming year. We cannot allow Parliament' s staff numbers to increase exorbitantly just because there is some financial room for manoeuvre. And we must also solve the problem of promotion in the autumn in a way which is acceptable to all institutions.
Thirdly, we must prepare ourselves for the enlargement of the European Union and this applies to Parliament even more than to the other institutions. However, this does not mean - and this is a particularly important point - that we will decide as early as next year on which new languages we can offer in our interpreting services and therefore which countries will be allowed to become members of the European Union in the first round and which will not. That is the wrong way forward. It is not the job of the budget to make such fundamental political decisions. They need to be taken elsewhere; in other words, we do, of course, need to talk to language schools in the candidate countries and we must develop and build up programmes, but we must also, of course, be clear that we cannot anticipate decisions which need to be taken at a political level first.
I am pleased to see the Commissioner is now with us. I have taken over your role insofar as we are discussing Parliament' s budget first and shall then move on to the Commission' s budget. No I do not want your job, only you can do it, the role reversal does not stretch quite that far!
Fourthly, we must take account of the increase in the responsibility of the European Parliament since the Amsterdam Treaty entered into force. The current Members of the European Parliament have more responsibility and more work in comparison with all their predecessors than ever before and naturally that also makes itself felt when it comes to preliminary work and technical equipment. I should like to thank everyone who supported me in this matter of concern.
My fifth point is that this increased responsibility must also find expression with regard to groups in the European Parliament. I want to see a political parliament fighting for just causes and that means widening the basis for group work; it also means - and I make no bones about the fact - limiting the official services of the European Parliament. That is the only way of achieving a parliament with an enduring public profile. I was pleased to note that the Bureau of the European Parliament is thinking along the same lines and that one of the vice-presidents from my group is preparing a report on the subject. That is the right way forward.
I have taken note of the amendments to my report proposed by my fellow delegates with a great deal of interest. I hope you will understand that I can support very few, because they no longer follow, in fact, they abandon the line which I presented in the Committee on Budgets and which was adopted by a majority in the committee. We must prepare for enlargement, but we do not need to start recruiting interpreters from the candidate countries as early as next year.
Even the buildings policy must be considered with a view to enlargement, but I see no need to do so in the Budget 2001. We need to be a bit more realistic in our approach to the important question of enlargement. We moved into a new building in Brussels three years ago, we moved into a new building here in Strasbourg a year ago and if we tap the taxpayer on the shoulder again so soon after and say we need more buildings, more office space, he is only likely to agree to so much. We need to take account of that in our calculations. A budget with EUR 987 million is not very much in comparison to the budget of over EUR 90 billion which the Commissioner will propose shortly, but this is the taxpayers' money and we must take our decision as the trustees of that money. The taxpayer expects us to take a prudent approach not only when we draw up the budget, but also when we implement and carry it out. We shall have to discuss this again in September during the first reading of this budget, once all the documents from the budget discharge procedure have been submitted.
I should like today to thank the Bureau of the European Parliament, especially the vice-president responsible for budgetary questions, Gerhard Schmid, for their constructive cooperation, especially during the conciliation procedure between the Bureau and the Committee on Budgets. My thanks also go to the corresponding departments of Parliament' s administration for their prompt and conscientious preliminary work, without which this set of figures could never have been drawn up. However, I should also like to extend my special thanks to my colleagues in the Committee on Budgets for their fair cooperation. Bringing divergent opinions together to a consensus, mostly with too little time to spare, is not always easy. So my compliments to all my comrades-in-arms and finally, of course, a heartfelt thank-you to the secretarial staff of the Committee on Budgets for having prepared everything promptly and reliably in these difficult times. I think I can present you with a budget which has earned Parliament' s confidence.
Mr President, I would like to congratulate the rapporteur on the excellent work that he is doing for our House in terms of getting value for money out of our budget. It is not right that we should be expecting the Commission to do a whole range of things in putting their House and their budget in order unless we also take the same kinds of rigorous steps. The approach which has been taken is absolutely correct, not only in making sure that we do not simply give money away if we have a little spare in the budget, but also where we have asked the Secretary-General of Parliament to come forward with a number of reports: for example, in paragraph 6 of the resolution where we have asked the Secretary-General to look at and identify job needs in the same way as the Commission so that we can match job needs to the staff which we have available in the longer term. That quite clearly is a way of long-term planning which is very sensible at this stage of Parliament's life.
There are three things which I would like to emphasise in particular in this Parliament Budget 2001. The first is a plea from an individual parliamentarian that we should make sure that we have a date firmly fixed for the second network computer in our offices. It is a matter of frustration for many of us that our staff can access the net with their computers, of course, Parliament's computers, but if we as parliamentarians bring in our own computers, we do not have a place to plug them in and work effectively. It is important to have a date when this facility will be available to us.
Secondly, on a matter of communication, under paragraph 21 of this resolution, I would like to draw the House's attention to the fact that we have on many occasions in these debates called for all Commission and Parliament offices in the Member States to work together within a European House framework by 1 January 2000. As we have now gone past that date and there are still one or two Member States, in particular my own, where Parliament and the Commission have different offices and where in terms of financing Parliament's office well over 70% of the expenditure goes on bricks and salaries, it does not leave much for communications. The sooner we can make sure that the image of the European Union is reflected by one European House, the better it will be.
The last point refers to the question of the implications for enlargement. I would like to support what our rapporteur has said that we cannot suddenly leap into beginning to authorise posts for preparing enlargement if a political decision has not yet been taken; all the more so, because in Parliament's estimates, as I have understood them, we have in front of us an assumption that we are going to have more languages as a result of enlargement. Yet we have had no debate in this House to know how we are going to handle not a limited enlargement but an extensive enlargement following the Helsinki Summit late last year, with potentially 12 or 13 new countries, that is 27 - 28 countries with over 20 different languages. How, Secretary-General, are we going to handle this if we do not have some thinking from the Administration as to where we are going to put them all? Are we going to have rooms which we are going to have to adjust for over 20 languages so that in every room where there is a discussion in this Parliament every person has the right to use their own language?
We are aware that in the last Parliament a lot of work was done on this by Vice-President Cot. His report was never released to Members. We never saw it as a report on suggesting how the hub and spoke system should work - the relay system for interpretation - nor, indeed, did we really have any thinking about the freelancing possibilities with modern communications where we can dispatch a large amount of our translation material to people who are in the Member States, rather than recruiting a whole range of people to come and work in Luxembourg as fixed and permanent employees of Parliament.
Therefore, I strongly support the compromise which has been put forward by our rapporteur asking, by first reading, for the Secretary-General to come up with a strategy of how to handle the whole question of languages in Parliament and enlargement. I suspect the Commission might wish to do that as well, because it is a problem which rightly, in this amendment, relates to interinstitutional matters. I very much hope that the Socialist Group will change their mind, get their heads out of the sand and realise that this is the problem which we have to tackle and that it is better to do it now rather than later.
Mr President, let me also start by congratulating Mr Ferber on a comprehensive estimate of Parliament's revenue and expenditure. I support the thrust of this report, which is in line with the policy of budgetary rigour, because the major challenges that this Chamber needs to address are greater accountability and transparency which will involve embracing institutional reform with vigour; secondly, the forthcoming enlargement of the Union and thirdly, a drive towards improving efficiency through effective budgetary control and better use of resources.
Our main priority has to be to explain to European citizens what we are doing, why we are doing it and how we are doing it. We must win the confidence of the European taxpayer and we can only do this by improving accountability through simplifying - not mystifying - the work of Parliament, by reducing jargon, by improving the process of approving legislation and improving the legislative machinery and by making a clear connection between what we do here and how it benefits the individual. We are going a long way towards achieving this transparency through the introduction of activity-based budgeting and the proposal we have in this report to put appropriations for political parties in separate budget lines will contribute significantly to achieving this.
These virtues are all the more important as we move towards the challenge facing the EU at the moment of enlargement. We in the Socialist Group strongly believe that the European Parliament should be giving every encouragement to candidate countries in their preparation to joint the EU. I have the impression that there are those in this House who appear to be frustrating this process of enlargement by placing unnecessary obstacles in the way and often using spurious arguments to limit the preparation for enlargement: for example, the rejection of the proposal to fill the 35 vacant posts in the language reserve between 2001 and 2002. The reason given, and also outlined by my colleague Mr Elles, is that we believe that this will pre-empt discussions with accession states. Do we seriously believe that this small step will influence all the institutions as to which countries are in the first tranche and which are in the second tranche? Do we really believe that by committing less than half a per cent of Parliament's language budget the political decision will be made and taken out of our control? I am somewhat confused and if I recall correctly, the rapporteur agreed previously and argued vigorously for setting up an interinstitutional recruitment agency in his last report.
What is the point of approving a joint operation whilst at the same time we are preventing any recruitment of people? I strongly favour planning properly for enlargement because experience has shown that there is a long lead-in time for the training of interpreters and translators. It is necessary if the admission of the new Member States into the Institution is to run smoothly from a language point of view.
Of course I agree that we should not at any stage prejudice political decisions which have to be taken at a later date. On the other hand, we should avoid giving out discouraging messages to the applicant countries that are currently making great efforts to get themselves in shape to join the EU. I reiterate that we should not pre-empt any political decisions to be taken on enlargement. We need to plan and to be imaginative and to be creative as to how we prepare for enlargement because nothing will be more damaging to the EU if we make a bad job of enlargement.
What we also need to do is have a vigorous implementation of reform to prepare for enlargement. Very recently the President of the European Court of Justice warned that it would be unable to cope with enlargement of the EU. The average time that it takes for a case to be heard has risen from 17 months in 1988 to 23 months last year. That is a very long wait. What we need to do is to have reforms, not just in the areas of staffing and procedures, but we also need to have a new approach in terms of buildings policy. It is vital that the preparations are made during the coming financial year to ensure that Parliament's buildings are able to accommodate new Member States of an enlarged EU. It is also important for provision to be made to set up information offices in the countries which have applied to join the EU.
It is widely acknowledged that the systems that we have at the moment were set up for the EU when we only had 6 Members and they are creaking at the edges in terms of the Union of 15 Members. How are they possibly going to be effective with 25 Members? It is important that we plan and prepare.
I am a relatively new Member of Parliament and while I see a lot of good work going on in the committees, I am acutely aware that as a result of the new responsibilities in the Treaty of Amsterdam there is a need not just for individual support for Members but also scientific support for committees. Since the Treaty of Amsterdam came into force Parliament's workload has increased very significantly and it is important that this is taken into account in this budget.
The Commission's Work Programme now incorporates a very large number of codecision procedures and these procedures have significantly increased our workload. If we are to convince the people of the EU of the importance of the European Parliament's work and persuade them to take it more seriously, we need to improve our systems of working. That is why I welcome the report's emphasis on the common statute for Members and assistants and I hope that we can adopt this as soon as possible.
I have been disappointed by some aspects of the report's focus. It focuses too much on the minutiae of detail in sometimes preventing administrative changes in staffing and frustrating strategic vision. I am concerned at the wisdom of putting 30% of the appropriation into the reserve for security services as the rapporteur proposes. There is a contradiction in the rapporteur's argument. He has always focused on outsourcing of Parliament's services. Here we have an example of outsourcing that is not working. Rather than reducing the budget we should be looking at how we improve security services, and the question we should be asking is: should we have our own security services or should we be retendering it rather than just reducing the budget?
I am also disappointed that the report ignores one of the biggest inefficiencies we have. Members of the European Parliament are the only parliamentarians who have no say in the location of their seat. A seat on three sites is the most incredible waste of time, money, travel and transport. Surely, when we are looking at budgetary rigour we have the right to address this issue because until we do so the general public will be confused about what we are doing in so many places. It also confuses the roles of the organisation.
Mr President, Mr Markus Ferber has produced an excellent report, on which I wish to congratulate him. The Parliament Budget is essentially an administrative budget, since wage costs constitute the largest item of expenditure. We are currently experiencing a significant period of change in administration, as we are aiming to introduce activity-based budgeting, to emphasise greater personal accountability and to improve the reallocation of resources. This is why, last year, Parliament approved an appropriation of EUR 300 000 for this year' s budget for the investigation of the efficiency and improvement needs of parliamentary administration.
Mr President, this is why it is somewhat surprising that already at this early stage, i.e. before the investigation has even started, important decisions are being made on administrative development. In the Budget, appropriations for wages are being increased by an enormous 12.2 %. This increase is so huge that no other institution could even contemplate an increase of administrative costs of this magnitude. Already, at this early stage, the intention is to spend this increase on the creation of 33 new posts and, apparently, 12 more will be created as a result of the amendment by the Bureau. For the sake of comparison, I would like to refer to the 1995-1999 period, during which Parliament established a total of only 11 new official posts. It is worthy of special mention that in this proposal, a new post is even being created for the Financial Control Department, despite the intention to abandon prior inspection altogether. In addition, the Budget contains a significant number of new staff promotions. Such being the case, I cannot agree with those who claim that a policy of budgetary discipline has been observed in the drafting of this Budget. On the contrary, this Budget is uncommonly slack, and this will make it difficult to gain the approval of the general public.
Mr President, it is necessary in this context to address the issue of the policy of the European Parliament in its capacity as an employer. Administrative reform, activity-based budgeting and downward delegation of accountability require consultation with the staff. Reallocation of resources is necessary, and consequently also reform of staffing regulations. Thus it would have been proper to save for the future such tools and opportunities for negotiation, with which these reforms are supposed to be furthered, and to refrain from granting new benefits before there has even been an opportunity to negotiate comparable administrative reforms with the staff.
Mr President, I too would like to extend warm thanks to the rapporteur for his report and for facilitating open communication. Mr Ferber' s report does not just contain political aspects but is in fact largely composed of administrative aspects. I will start by quoting and commenting on a number of political statements.
My group wholeheartedly agrees with the line taken in the report that the Council and Parliament should draft a statute in the short term and should do this in joint cooperation. They should compile a statute for the Members of the European Parliament, and, independently of that, a statute for the Member' s assistants. We support this and hope that it can be brought to a conclusion during the course of this year.
The report also contains a political comment regarding the separate budget lines required for the parliamentary groups on the one hand and the European political parties on the other. We must avoid hidden subsidies for European political parties at all costs. We all know that it will be some time before a statute is drawn up for the European political parties and I welcome the fact that, in the meantime, the Secretary-General has been asked to establish transparency in the use of appropriations by the parliamentary groups and the political parties.
Quite apart from this, the report also covers many administrative aspects. For example, we have been asked to pass judgement on the fact that the Directorate for Committees and Delegations must comprise five A posts, two B posts and one C post, and that one A post and two B posts must be added to the Directorate-General for Personnel. It is not because I am new, I think, that I have great difficulty in passing judgement on this. In my opinion, it is mainly up to a manager to take responsibility for the precise detail of personnel policy. It is also very difficult for the groups if it is decided in the plenary how many additional posts are to be created within the political groups. Surely, a great deal depends on the organisation of your group and maybe not every group wants to work in exactly the same way. I think that we should really re-think the system. I understand that during the reform of Parliament, consideration will also be given to allowing groups to take responsibility for their own affairs and I wholeheartedly support this.
I would also like to comment briefly on the support which has been requested for the parliamentarians. We have agreed that a study will be carried out which will also be linked in with a study commissioned by Mr Rothley into what exactly it is that the parliamentarians need in the way of support for their work. I struggle somewhat with the fact that we are running ahead of this study' s conclusions because we do not give our verdict on the Bureau' s conclusion in Mr Ferber' s report. The Bureau concludes that expenses for assistants should be increased by 20%. In failing to pass judgement on this, we are giving the impression that we have accepted it. I am not against this increase, in principle. What I do object to, however, is running ahead of the report and I am also opposed to it because I am sure that in September, it will transpire that we will need to prioritise various issues. For example, the rent we pay for the buildings may increase. We will need to decide whether we want to inject more funding into other institutions in preparation for enlargement. We will no doubt return to these points of criticism in September when we will have the precise figures in front of us. As such, it is not really a criticism but I do object to running ahead of a decision.
Mr President, ladies and gentlemen, we are discussing a report on the European Parliament, and I am astonished first of all not to see one of Mrs Stauner' s letters appended to this document because, as you know, she likes to get involved in our business even though her own activities are concerned with something completely different. Perhaps this is due to the fact that the rapporteur is a member of her own group and, for once, she is therefore confining herself to making observations rather than sending a letter. I find this rather strange, but perhaps she has not yet said her last word. We shall see, in time.
What I want to say is quite simply this: the situation is nonetheless rather surprising. On the one hand, we have engaged in a policy of rigour resulting in all our budgets and discharges being obstructed by a Parliament that is rigorous to the extent of obstructing discharge to the Commission, and even obstructing discharge to the European Parliament itself, out of fear of problems, lack of endorsement or money wasting attributable to the duties of officials who are required to shuttle back and forth between Luxembourg and Brussels, costing the taxpayer a fortune.
Yet on the other hand, in the Ferber report, Members of Parliament are awarding themselves fortunes. We are awarding ourselves a second computer, claiming that one is not enough. We are awarding ourselves a 20% pay rise from a zero-growth budget. We are awarding ourselves a 20% increase to the budget heading for funding for our assistants because we are more than anything afraid that the rules will stipulate that this contract will have to be accompanied by a statute which would specifically require welfare contributions to be paid, and so, as insurance against the worst case scenario, we are increasing this line by 20%.
After checking up, I have not found a single budget item in the Community, whether in the field of humanitarian aid, research, or agricultural expenditure where there are plans for an increase. Moreover, generally speaking, the objective is to reduce the budget. But not in this case! Within the European Parliament a second computer is being awarded, 20% additional expenses and, as the Court of Auditors was particularly tough on the political groups, a paragraph is included, which, I quote, "Underlines emphatically the increased workload and the particular responsibilities of the political groups."
This paragraph does Parliament no credit. If we adopt an attitude, we cannot express any indignation at waste while at the same time putting forward a budget of this type. On behalf of the radicals in this House, I must inform you that I shall be voting against Mr Ferber' s report.
Mr President, Commissioner, I am sorry that my good friend, Mr Dell'Alba, is not in agreement with the draft budget by Mr Ferber. We are in agreement and we are very happy.
I believe that the rapporteur, in drawing up this draft budget for 2001, has been rigorous, has made optimum use of resources and has, at the same time, been imaginative and looked to the future. We congratulate him wholeheartedly.
Ultimately, we are talking about a European Parliament for the 21st century, when we will have to face three fundamental challenges. We will have to respond to the MEPs' new obligations, as laid down in the Treaty of Amsterdam, incorporate new technologies into our work and react immediately to the huge administrative, organisational and political obligations presented by enlargement of the European Union. These three challenges faced by the European Parliament should be set in a context of great budgetary rigour and complete transparency in the use of public funds.
We must consider - and the rapporteur has done this - what kind of Parliament we want in the future. Do we want a more administrative and bureaucratic Parliament or do we want a more political one? Do we want a European Parliament that is centralised or do we want one which is compatible with a European Union which is becoming increasingly federalised but at the same time more subject to subsidiarity and decentralisation?
I believe - and I agree with him on this - that the rapporteur wants a Parliament that treats the MEPs' political work, both in Strasbourg and in Brussels, as well as in their individual political constituencies, as a priority. In this case it is necessary, as he says, for there to be new information points, new IT resources and new staff - if necessary - to help MEPs carry out their bureaucratic tasks. I hope that in September new appropriations will be provided for these lines.
I am very glad that Mr Ferber has reacted to the report of the Court of Auditors on the funding of the political groups. An independent budget line will allow us to present a clearer and more transparent public image until we finally have a statute for the European political parties. Let us not forget that these parties are the cornerstone of European democracy and there must be no doubts as to whether they are being funded in the correct manner.
We fully agree with the rapporteur' s view concerning the linguistic staff necessary for enlargement. We must initiate the preparatory administrative measures. Six new countries - with at least five new languages - in 2004 means that we will have to make a great effort to adapt. In order to fill these vacancies, we will need to know the exact order in which the candidate countries will join the Union, and that is something that cannot happen now or in this budget.
We therefore support all Mr Ferber' s amendments.
Mr President, Commissioner, ladies and gentlemen, I should like to start by expressly welcoming Mr Ferber' s report in its broadest outlines. We have enjoyed extremely positive collaboration over recent weeks and months, cooperation marked by the fact that we expressed our opinions in no uncertain terms on the points where we diverged widely, but when you can reach a common line, then that is the path you should take.
The challenge which faces us has been described. One can in fact do no more than repeat it. In the wake of Amsterdam - and I say this now in anticipation of what is yet to come in relation to this Parliament - we must reconcile the powers which Parliament now has with its potential, because at present they do not stand in a very balanced ratio. We must ensure that we can achieve equality in arms with the other legislative authority, namely the Council, both in respect of the scientific service and scientific research. We cannot allow the potential of this democratic and directly-elected Parliament to lag behind what the Council can do. If we take our work seriously, if we take ourselves seriously, we must operate under the same conditions so that we really can stand up for ourselves. There is no point in the President of our Parliament just putting her mark at the bottom of the page. That is not enough; it is the work beforehand which is crucial and it needs to be carried out seriously and it needs to be carried out well. In this respect it is both right and important - and I expressly disagree with Mr Dell'Alba here - that we prepare ourselves properly.
Nor can there be any question of exorbitant cost increases now. Mr Dell'Alba knows full well that, thanks to a clever buildings policy - let there be no mistake about that - we have been able to release considerable funds over recent years.
Having scrimped and saved this money ourselves, we then need to use it to good purpose. To good purpose means improving the potential and capabilities of this Parliament. We are still within the 20% margin which we set ourselves and we are keeping to it. At no point do we go over Parliament' s 20% share of administrative costs. I think that shows that our approach is very serious here and we do not want to promise any cloud cuckoo land.
Another challenge before us - admittedly we have been pushed into action here by official discussions in various quarters - is the need to bring some transparency into this Parliament. We shall accept this responsibility and take up this challenge. Not because we are afraid of being forced to do so. No, we want the public to know that we have nothing to hide here. We are endeavouring to create a serious basis for what we do here, i.e. financing for the groups, and we want a set of rules so that the European political parties and party organisations can raise funds. You cannot call for this sort of development at European level without financing the basis commensurately, that is quite right. The basis must be clearly visible so that our citizens know what money is going where. We shall do everything we can to make progress on this point and to bring more transparency into the process, so that everyone can see what money is going where and can judge if it is appropriate or unsuitable and criticism can then be levied where criticism is needed. And it is needed. However, we must head off criticism on procedural grounds or because we have accommodated certain sums under various budget headings. Transparency is needed here and, as we said last year during the budget debates, we have our work cut out here.
Allow me to comment now on the question of enlargement, because that is the only point on which we disagree with Mr Ferber and, above all, with our colleagues in the PPE group. What worries me here is that Mr Stoiber' s visit to your group last week had a greater impact than we all feared. My next comment is addressed to my honourable friend, Mr Pöttering: it was you who said at a European Union conference "onwards and upwards" , and that enlargement should be speeded up for political reasons, because we cannot afford to put it on the back burner. But, when we are specifically called upon to move forwards, we should do so decisively. I know that the issue of when and how enlargement should take place can be the stuff of first-rate political debate, a debate which could set the axe at the very roots and I call for extreme caution here.
As far as specific preparations are concerned, we need, for example, to make preparations for more buildings. And if you do not start looking for buildings, for example in the candidate countries, until things are so far down the road, you will be faced with prices which make your hair turn grey. So we need to get our act together and make preparations which allow for sound financial management. As far as preparing for new languages is concerned, if you read the Cot report, called for by the honourable Member of your group, Mr Elles, you will see that we shall have an additional 460 language combinations in the future. According to one estimate, this will mean another 500 translators and interpreters. Do you expect us to believe that you are suddenly going to jump up like a jack in the box with a list of people who are highly specialised in Estonian, Latvian, Czech, in all these new languages which we shall have? No, preparations need to be made now. And in order to avoid falling into the trap, as Mr Ferber rightly explained, of taking administrative decisions which anticipate political developments, we must, of course, ensure during the course of the year that we have a precise discussion on the distribution of these posts between the various languages. We shall support the release of the Cot report - that is one part of Mr Elles' motion. We are in favour of discussing this during the course of the year, but we are expressly against saying as of now that we refuse to fill the 35 posts. That would be frivolous and would send completely the wrong signal to the Member States and to the people who hope to become an integral part of the Union.
Mr President, allow me to begin by thanking the rapporteur, Mr Ferber, for the good work he has done. There is a lot in this report which has been well thought-out and which it is very easy indeed to support. I want to talk about an issue which, in the long term, will be very important for Parliament and for the EU as a whole and which many Members have already touched upon here today, namely the language question.
Rarely perhaps is the linguistic diversity of Europe seen so incredibly clearly as in a debate in this Chamber in which eleven different languages are being interpreted between. Naturally, this is expensive and time-consuming. Yet it has been assumed without question, throughout the history of the EU, that whoever is present here should be able, if at all possible, to speak their own language.
A good deal in the report under discussion is based on the assumption that the EU will be enlarged by six new Member States in 2004. What is more, that may be an underestimate. A few days ago, the Commission said it was its own objective to be able to welcome ten new Member States by the year 2005. I am among those for whom the greatest challenge for the EU is an enlargement whose ultimate goal is the reunification of a Europe which has always been divided by artificial borders. I nonetheless believe that it is more realistic to proceed on the basis of the somewhat lower figure quoted in the report by the Committee on Budgets. Even that figure is awfully large, bearing in mind the number of new languages involved.
Proceeding on the basis that there will be "5+1 countries" in the first round of negotiations - a lot can obviously happen during the next few years, but these six countries nonetheless have a two-year head start in terms of the negotiations - this means that five new official languages will be added to the eleven we already have at present. There is no question of these newly welcomed countries and their languages being treated any differently from the way in which the existing Member States are treated. It must equally go without saying that Hungarian, Polish or Estonian Members of this Parliament should be able to speak their own languages, just as we existing Members are entitled to speak ours. Nor can we put ourselves in a situation whereby a country with access to trained interpreters and translators can become a Member State of the EU, while another country which does not have professionals of these kinds cannot. That is precisely why it is so important that the issue is highlighted right now. That is what the rapporteur is doing, and I think it is excellent. We must not, in a few years' time, find ourselves in a situation in which the issue has still not been resolved.
We should also be clear about the fact that things are happening very quickly right now. We are dealing with countries which are developing very rapidly, which means that we too must act quickly in order to have settled the language question by the time these countries join the Union.
Mr President, I congratulate Mr Ferber on his report. These types of reports are never easy and he has done a good job. My only criticism is that Amendments Nos 4 and 5 should have been tabled in someone else's name for the PPE Group. By saying that I am being consistent: I said the same to Mrs Müller in the Green Group when she did that. I shall explain why shortly.
Parliament demands that the Commission and the other institutions are prudent with taxpayers' money, and we think the same should apply to the European Parliament. As chairman of this committee, I have discovered that your loyalties are spread very wide. I have a loyalty to the committee, and when the committee takes a decision I feel duty-bound to defend that decision. I have a loyalty to the rapporteur, and that is why I have made the comments before because the rapporteur should reflect the opinions of the committee. I also have a loyalty to my political group which has given me this speaking time. This sometimes leaves me bereft of my own loyalties to myself and what I want to say. I was somewhat sympathetic to what Mr Dell'Alba was saying because we have to be careful of criticising everybody else if, at the same time, we are giving the impression that we are ignoring that prudency and just doing what we want to do. I am not saying that we have done that. However, if that is the impression we are going to give, we have to be very careful and realise the consequences.
Having said that, the Ferber report has tried to balance the needs of Parliament coming into a new millennium - new needs, enlargement on the horizon - and to make it function effectively. Not all the decisions will be taken when we vote this report through. The first reading will be time when the final decisions are taken, and cognisance has been taken of that.
When they see a budget of EUR 965m, the newspapers will easily deduce that is over EUR 1.5m per Member. The British newspapers will be full of GBP 1m per MEP - that is what they cost!
However, we are trying to reduce those costs, especially on buildings. If people would look at what is being done with the buildings: we are trying to reduce the payments over the shortest possible time, thereby reducing the total burden on Parliament's budget. One only has to look at paragraphs 15 to 18 to see how serious we are about the buildings policy. The policy of ramassage has been a great success for this Parliament. What we have done with the Belliard building may not be ideal but at least it is a step in the right direction, and it is now off our backs.
Finally, one of the great problems in our institution is that we have no statute for Members, assistants or political parties. What is being proposed is to try to make some headway towards resolving those factors.
- (PT) Mr President, the proposals put forward in the report that we are now considering interpret - or should interpret - the will of the European Parliament to prepare itself to meet the challenges facing the European Union. It has to be this way, as we have been through a tricky time, and there are permanent tensions and glaring contradictions. It seems that we expect everything and, at the same time, we expect nothing at all from the European Union' s priorities, as we can see from the level of budgetary transposition - or lack thereof. It is our ability to take advantage of something that could potentially transform tensions and to reduce the amount of contradictions which will make the difference between the stagnation and the consequent decline of the project and the dynamism that its implementation requires.
Have the competences of the European Parliament increased substantially with the entry into force of the Treaty of Amsterdam and the consequent extension of the codecision procedure to further areas of policy, for example? If that is the case, we would have to provide Members of the House with a greater ability to carry out their mandate, more and better information and we would have to ensure that the political groups are more accountable and that the staff of the European Parliament is more efficient. Does enlargement require subtle changes in the membership and functioning of this Parliament? If it does, then we need to prepare for them, anticipate the challenges and how to respond to them and not fall into a situation of 'wait and see' , which would leave us trailing in the wake of events that we can neither prevent nor influence.
This applies to the European Union as a whole. We are at a turning point and, now that we have reached this point, nothing will be the same as it was before and things will not remain as they are now. Now that economic and monetary union has been achieved, the euro cannot be a point of arrival but a starting point, which, in time, will bring about and require further changes. Now that the process of enlargement has been launched, fundamental changes are required as well as renewed ambition. The need to make the economic sphere correspond to the political sphere is becoming increasingly clear. We are swinging between deepening and dilution, solidarity and selfishness, decisiveness and delay, coherence and contradiction and convergence and divergence. By increasing the influence of core principles, amongst which I would highlight subsidiarity and social and economic cohesion, we will be able to launch and see through new initiatives. I congratulate Mr Ferber on the care he has taken over this work.
Mr President, as other colleagues have said, dealing with Amsterdam and preparing for enlargement are major challenges for this institution.
As far as I am concerned - and we should be very clear about this - new challenges require new resources. As the rapporteur has indicated, you start by looking at existing resources and see where staff and resources which are under-utilised or no longer appropriate can be transferred.
Once that has been done, in the new situation in which the European Parliament finds itself, there is no alternative but to expand our budget. I hear what Mr Wynn, the chairman of the committee, has said about prudence. Prudence is in danger of becoming a false goddess: if we put too much emphasis on prudence it will be at the expense of the efficiency and the effectiveness of this Institution. There is a delicate balance to be struck, and I know that in his report the rapporteur has striven towards it.
I broadly welcome Mr Ferber's report. However, there are three fronts to which Parliament needs to pay more attention between now and September. The first, as other colleagues have mentioned, is the issue of languages. I had the honour of sitting on Mr Cot's working group on multilingualism. Frankly, if this institution wishes to continue to practise multilingualism - and perhaps that is a debate we should have - there is no alternative but to start recruiting now. If we leave it any longer, once we start enlargement we will not be in a position to continue multilingualism. The decision will be taken for us. We were almost in that position with Finnish at the last enlargement. As Members will notice, the Finnish interpreters do a good job speaking English and other languages because we could not recruit Finnish-speaking English interpreters. We shall find ourselves in that position again come the next enlargement unless we take hard decisions now. So I want Parliament to rethink the 35 language posts.
The second area where we still have much to do as an Institution is informatics. We have come a long way, but there are further benefits to be obtained from informatics. In particular the President of the Bureau is looking at how to reach a position where every Member has a portable computer with access to the European Parliament's computer system so that, no matter where they are in the world, they can get their own committee reports, agendas and so on. That does not require a massive increase in investment but it does require new money - an increase in Parliament's resources.
Finally, again, something I have heard you, Mr President, talk about: the issue of legal advice. The new Amsterdam situation means that when we pass amendments and resolutions in this Chamber we have to be more aware of the legal consequences as well as the political consequences of what we are deciding. We need to enhance the legal advice we have as a Parliament to support us through the conciliation and other procedures.
Finally, I should like to make it clear that I am not asking Parliament to spend massive amounts of new money. However, to spend one or two per cent more in order to ensure that we remain effective is worth it, and we should look at prudence in the context of the wider demands of this Parliament.
Mr President, ladies and gentlemen, Mr Ferber, I should like to make a point of congratulating you on your report. Of course it is not the Commission' s job to evaluate individual proposals, but I would like to welcome the fact that Parliament is endeavouring to ensure that, in future, the buildings policy will reduce the burden on the budget from interest payments. Of course, I also welcome, from the point of view of interinstitutional relations, that your proposal has remained, as it were, within category 5 of the agreement. The agreement makes provision here for this joint estimate of personnel and administrative costs to be distributed between the institutions on the basis of a specific ratio and you have based your proposals on that distribution. I think that again shows that many aspects of the financial perspectives facilitate work and planning, especially where firm agreements are concluded between the institutions.
Above all, however, what is important is that you have paid a great deal of attention in your report to the question of enlargement and staff policy in the translating and interpreting sector and, of course, the question of what measures are taken here is a highly political one. More importantly, preparations do, of course, have to be made and you have pointed out - even though the question looks somewhat different from the point of view of the individual institutions - that it should be a matter of interinstitutional concern to address the subject and find a solution. In this respect, congratulations once again on your report, especially on the fact that the report on the Budget 2001 looks beyond the Budget 2001.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Presentation by Commission of preliminary draft budget for 2001
The next item is the presentation by the Commission of the preliminary draft budget for 2001.
Commission. (DE) Mr President, ladies and gentlemen, in February, the Commission debated the priorities for the European budget for next year and had the opportunity to discuss these priorities in detail with the European Parliament both here in plenary and, more importantly, in the Committee on Budgets and in the various trialogues between the Commission, the European Parliament and the Council which have taken place since. The Commission has used this debate as the basis for its preliminary draft budget for 2001, which it now has pleasure in presenting to you, as adopted by the Commission.
As it is the first preliminary draft budget which I have presented, allow me to comment on the procedure and the timing. I think it makes a great deal of sense to debate priorities intensively first, before getting down to specific numbers. More importantly, I think it is most helpful to present the preliminary draft budget so early, thereby allowing time for intensive discussion.
Now to the budget proper: as with every national budget, most of the figures in the European budget for a given year are determined by contracts, by previous decisions in past years and by legal bases in past years. This is particularly true of agricultural expenditure in the area of the organisation of the markets, the largest item in the budget, including in the Budget 2001, and of the Structural Funds and multiannual programmes, be they in research, youth measures or foreign policy. Despite the fact that figures are determined by previous years, the Budget 2001 also sets clear political priorities and, following discussions over recent months, I think I can say that the priorities in the Commission' s preliminary draft budget tally to a large extent with Parliament' s priorities. Take, for example, the priority under the second pillar of agricultural policy; the highest rate of increase in the Commission' s preliminary draft budget is for promoting the development of rural areas and I think that this in fact highlights that the Commission considers that we need to focus on the second pillar of agricultural policy.
Secondly, economic policy prioritises the need to develop and promote Europe as a knowledge-based society, which is why the Commission' s preliminary draft budget has set a very large plus against research and a new edition of the programme to promote small- and medium-sized enterprises and, more importantly, contains a proposal to combine them with the promotion of technology, which was also a matter of concern to the rapporteur, Mrs Haug. Access to new technologies is not very well developed in small- and medium-sized enterprises. Of course, with the economic structure which we would like to have and which is strongly supported by small- and medium-sized enterprises, and which we want to use to push Europe forward, it is necessary and it makes sense for Europe' s development in information and communications technologies to combine these two aspects.
The preliminary draft budget also contains a new focus on foreign policy. We have already had the opportunity to debate this in great detail, especially assistance in the Balkans. Another priority which I should like to mention is the need for budgetary rigour in the European budget and the Commission' s preliminary draft budget is in line with this objective. So now a few figures on the overall budget. Without agricultural expenditure, the preliminary draft budget makes provision for an increase in commitment appropriations, i.e. the financial commitments which can be entered into, of 1% in comparison with last year. I think that this figure clearly illustrates that the preliminary draft budget is in keeping with the overall policy of budgetary rigour, and that the rate of increase in payments as a whole, without agricultural expenditure, is 3%. I should point out that the average growth forecast for the budgets of the Member States is 3.1%. I stress this because it will certainly play an important part during the debate with the Council. However, we have included a considerable increase in agricultural expenditure in the preliminary draft budget, namely 7.6% or, in absolute terms, a total of EUR 3.12 billion. This is mainly as a result of the resolutions passed by the Heads of State and Government at the Berlin Summit last year and these agreed financial perspectives form part of the interinstitutional agreement concluded last year between the Parliament, the Council and the Commission. I should point out that this figure for agricultural policy actually makes provision for the draft budget for agricultural policy to remain under the ceiling decided in Berlin because the Commission proposal includes shifting EUR 300 million from the agricultural budget to foreign policy, yet still there is such a high rate of growth for agricultural policy.
To sum up, the preliminary draft figures as a whole make provision overall for a rate of increase of 3.9% in commitment appropriations and 5% in payments. The rate of growth of payments is higher because we have a large backlog of payment commitments and the Commission currently takes the view that this should not get any bigger; on the contrary it should be reduced, which is precisely why the rate of growth for payments needs to be higher.
What does this mean for the European state quota? By that I mean what proportion of the total gross national product of the European Community is absorbed by the European Union budget? In other words, how high is the European state quota based on the strong growth in gross national product expected in the countries of the European Community next year? There are very positive growth prospects here. Is the change in the ratio of gross national product to budget from 1.11% in the year 2000 to 1.07% in the year 2001 a step backwards? I highlight this - we also have extremely intensive debates in the Member States on state quotas, which are between 40 and 50% - in order to illustrate the fact that the European budget accounts for 1.07% of the total gross national product. This clearly illustrates that the budget of the European Union is worth its weight in gold.
The European Union acquired a new remit following the war in Kosovo and the resolutions on the Stability Pact in the Balkans. The Council stressed the importance of this remit once again in Lisbon. Now we have to provide the funds and so the Commission has presented a proposal in its preliminary draft budget which reflects the importance of this remit. EUR 815 million have been earmarked for aid to the western Balkans in 2001, following on from EUR 540 million this year. This is the aid which has been earmarked in order to reconstruct the civil society, i.e. it does not, for example, include expenditure by Member States for KFOR troops. Is expenditure of EUR 815 million for the entire region too high an estimate? We have already discussed whether these countries are able to absorb this figure in the trialogue debate with the Council. I think that, to an extent, this debate is somewhat cynical because requirements are, of course, extremely high. But of course the political decision as to how much aid the budgetary authority wishes to provide from the European budget rests with the budgetary authority alone. I should point out that the proposal for Serbia for the year 2001 makes provision for a fixed sum of 40 million. The Commission has proposed that, if the political situation changes in Serbia, additional funds will be provided from the flexibility reserve. But I should like to stress once again that the Commission has made provision for a very large sum for Serbia in its proposed amendment to the financial plan for the period up to 2006, and I think that we should send a signal to Serbia, to the political opposition in Serbia, that the European Union is prepared to come up with large sums of aid if and when political democracy becomes a reality.
This is the Commission' s first budget in the form of activity-based budgeting; in other words, all budget expenditure has been allocated to political areas. Now we can see at a glance how much is being spent on which political areas. I think that it is an important step in the direction of greater transparency and stronger public political debate to stop talking in categories, because apart from us here in this House and a handful of officials in the Member States and a few well-informed journalists, who knows what internal policies are, for example? I think that ABB, i.e. this proposal, this new structure, will really make public political debate much easier. What is the European Union spending its money on? This is therefore a very important step, not a technical step, but an important political step.
I should briefly like to point out that the Commission proposal includes a proposal for a letter of amendment on the Budget 2000.
More importantly, it also includes a whole series of technical adjustments and, in particular, the consequences of the annual accounts for 1999 for the European Union budget. The European Union budget for 1999 closed with a large surplus of EUR 3.2 billion. In other words, EUR 3.2 billion will be refunded to the Member States. These refunds will be offset against the contributions for this year. Of course, all Member States will be included and the money will be refunded in the ratio to which the Member States finance the European Union budget. There was some confusion in relation to Great Britain in the report.
I should point out that the refund was offset but a different figure was obtained because of the rate of the euro to the pound. Great Britain' s contribution in euros appears to be higher than in the plan, but if the calculation is carried out in pounds, it appears to be different. So we need to take a good look at the question of exchange rates in the European budget.
I have highlighted this balance in order to illustrate - and this very point was raised in your debate on the European Parliament budget - that the term budgetary rigour is certainly not a concept which is foreign to the European budget and it is being applied.
The next step is for the Council to examine the Commission' s preliminary draft budget and to draw up a draft budget for the year 2001. Of course this will be followed by intensive debate. I trust that the rest of the procedure will be marked by less harping on about principles and more joint endeavour to use the funds in the European budget efficiently and for the benefit and in support of the objectives of the European Union.
Mr President, Commissioner, thank you for your presentation. I should like to pick up straight away on your closing words. I do not think that we should harp on about principles during our discussion of the Budget 2001. But I also think that this is a call directed at the Council rather than a call directed at us, notwithstanding what has been submitted to us parliamentarians so far from the preliminary draft budget for evaluation. This leads me to say that, first and foremost, the Commission has taken account of the Council' s wish that it present as economical a budget as possible. You, yourself, said just now that the Budget 2001 is only 1% higher than the Budget 2000 without agricultural expenditure and we all know that agricultural expenditure accounts for a huge part of our budget. To then talk of rigorous financial management to us alone is, of course, completely misplaced, especially as we here in Parliament are in favour of economical financial management. The debate and the budgets which we have voted in the past demonstrate this and that is the way it should stay.
Allow me to remind the House: agricultural expenditure for the organisation of the markets is to rise by 7.6%. Expenditure on rural development - and you stressed that we of course set great store by rural development - is to rise by 10.1%. On the face of it, these relative figures alone, i.e. the percentages, are highly satisfactory. But we all know that market expenditure in the current budget is over eight times higher than expenditure on rural development and that market expenditure in the next budget will be over nine times higher than expenditure on rural development. This may take account of the wishes of the Council and of Council' s decisions, but it does not take quite such good account of the wishes of Parliament.
It is through Category 3, which encompasses all our priorities - not only Category 3, Category 4 also of course - but it is mainly through internal policies that all citizens perceive the European Union. When you see that the budget has been set at around EUR 6.13 billion and then you compare that with market expenditure, then you see that market expenditure is six times higher than the whole of Category 3. Knowing that four-fifths of all expenditure is tied in with multiannual programmes, and that, of course, 80% of all these multiannual programmes are decided under the codecision procedure, then the 1.4% increase proposed by the Commission is purely and simply the effect of the increase in research expenditure. Nevertheless, you want to increase this expenditure by 8% and research expenditure accounts for over 60% of Category 3.
I know that the Commission is endeavouring to take account in the budget of the priorities it has accepted, namely creating a knowledge-based society and improving the quality of life of our citizens. So far so good. We can support that. But what about Parliament' s priorities? We discussed our priorities well in advance both among ourselves and with the Commission, and we adopted our guidelines well in advance, including for Category 3. You have just picked out a few points but when we see that education and youth policy are to rise by 1.2% then we must say - looking at the entire heading - that that is because next year is the European Year of Languages and the expenditure for it will rise by 275%. That is perfectly normal and we have supported that.
If you look at the Culture and Audiovisual Media heading, there is a 2.7% increase. I would have expected it to be higher. Information and communications have risen by 4%. But what about social dialogue and employment - down 4.7%. What about energy policy, which we have fought for tooth and nail time and again? You have cut it by 8.2% and you have cut environmental policy by a hefty 28.2%. To my mind, the preliminary draft budget, as it now stands, takes no account of Parliament' s priorities. Mrs Schreyer, what I personally hold dear to my heart, namely innovation and supporting small and medium-sized enterprises - yes, you have put a figure in the budget for this, but you have cut what we still had in the last budget by nearly 70%. We urgently need to discuss this so that the budget also clearly sets out our priorities.
I have just this to say about Category 4: I think it is asking for trouble to support Serbia with such a small amount in 2001 and, at the same time, to say that once Serbia has democratised we can again use our flexibility instrument.
And one last comment which cuts across both Categories 3 and 4: what about the timetable on the legal framework for the offices for technical and administrative support or transformation promised by you and Commissioner Kinnock? You wrote to us last December saying that a proposal would be submitted in the middle of April. We are all dying to see it. It is now the middle of May and we hope that it will make an appearance shortly because it is also important for our budgetary procedure.
Thank you, Mrs Haug. Remember that you will have many months ahead to discuss this matter and to speak at length. Furthermore, this is simply a dream on the part of the Commission. The serious discussion will begin in July with the Council' s draft.
Mr President, Mrs Haug attended the Detlev Samland school of speaking to the clock and just carried straight on, as Detlev always used to.
Though we are talking about a PDB for the year 2001, it is somewhat difficult not to link it to the revision of the Financial Perspective. I know we should not do so, but there is that link between the two which makes me want to comment on both.
For the Commission proposals to be successful three factors will be crucial. The first is the assessment of needs for the western Balkans. In a couple of weeks' time, Parliament will send an ad hoc delegation to Kosovo to try and make an assessment. We will need to opt for the Commission proposal of EUR 5.5 billion in total or move towards the Council which is proposing a somewhat lower figure.
The second factor will be Parliament's attitude to redeployment, especially in Category IV, not just for 2001 but for the whole of the Financial Perspective. That is why I say they have to be linked. I will give you an example. One area of great interest for me - I make no secret of it - is South Africa. The proposal to take EUR 2 million per year away from South Africa for six years may not seem much. But EUR 12 million is a lot of money for the projects in South Africa. I would not be happy with that and I am sure other people in other areas of interest in Category IV would adopt a similar attitude. Then we have Parliament's attitude towards redeployment in Category I. Similarly, we have to consider our approach to the use of the flexibility instrument if it was invoked for Serbia, as you suggest. We have to bear in mind what the Interinstitutional Agreement says about a rule not being used for the same things in consecutive years. Once again that would be a challenge for Parliament.
The third factor, and probably the most important one, is the attitude of the Council. If they reject what you are proposing, especially as far as the revision goes, the question remains: what will you do next? I know we have a trialogue and a conciliation before their first reading but it is a problem we have to resolve before the Council's first reading. What happens if the Council is adamant and rejects the Commission's proposals?
Mrs Schreyer, you are something of a juggler and an illusionist at the same time, with the proposals that have been made. You have to keep several balls in the air and, at the same time, because of what is proposed after 2003, you have to make more appear. One of the great mysteries in your proposals on the revision is where the money will come from after 2003. But that is not for next year. That is for the future. In the meantime we await developments on those three factors. Hopefully, at the end of this process, we will get a satisfactory outcome.
Protecting the Communities'  financial interests and the fight against fraud
The next item is the report (A5-0116/2000) by Mr Bösch, on behalf of the Committee on Budgetary Control, on the 1998 annual report by the European Commission on protecting the Communities' financial interests and the fight against fraud.
Mr Dell'Alba has the floor on a point of order.
Mr President, I should like to ask a preliminary question, pursuant to Rule 143. The fact is, I think that tolerance can only be taken so far, and that it is no longer acceptable for a parliamentary committee to set itself up as a public welfare committee, going into anything and everything with every report, setting forth considerations which are far removed from the subject under consideration.
Some 80% of this report entitled "report on the 1998 annual report by the European Commission on protecting the Communities' financial interests" , on the legal basis of Rule 47 of the Rules of Procedure, refers to OLAF, the White Paper, the reform, all sort of subjects covered by other reports, and even other committees, but has nothing to do with what Mr Bösch was supposed to be dealing with.
According to my rights under the Rules of Procedure, I should like my preliminary question, which is a question of principle, to be put to the vote. The Committee on Budgetary Control must stop meddling wholesale, as has been the case recently, with the subject areas of other committees. We have seen rapporteurs, particularly Mrs Theato, obstructing documents outside their own area of competence for weeks at a time. Some of us are starting to become annoyed. In this specific instance, I move that this report be deemed inadmissible and that we move on to the report which is the next item on the agenda. I request that this be put to the vote.
Thank you, Mr Dell'Alba. Allow me to remind the honourable Members by quickly reading Rule 143(1) out loud: "At the beginning of the debate on a specific item on the agenda, its inadmissibility may be moved. Such a motion shall be put to the vote immediately." According to the Rules of Procedure, one person may speak for and one person against the motion, after which it is put to the vote immediately without further debate. Mrs Theato, are you speaking against Mr Dell'Alba' s motion?
Mr President, I am somewhat surprised because this report was duly and unanimously adopted by the Committee on Budgetary Control. I would have expected such matters to be clarified in committee, rather than here in plenary. The report has been available for some time and I therefore see no reason why we cannot debate and vote on it.
Secondly, I would be obliged if Mr Dell'Alba could tell me what he means by saying that I have blocked documents for weeks. I fail to understand Mr Dell'Alba' s choice of words and assertion and I would welcome an explanation.
As no one wishes to speak for the motion, the vote shall now take place.
(Parliament rejected the motion.)
Mr President, allow me to start with a few comments on the judgement of the Court of First Instance of 2 May on the rights and duties of the members of this House vis-à-vis OLAF. I welcome this judgement. It clarifies that, as elected representatives of the people, we may rightly claim a special status and that, in the event of doubt, protecting our independence takes precedence. That was my position from the outset, incidentally. That was why, during negotiations with the Commission and the Council, we made all the sensitive passages in the OLAF regulation subject to the Protocol on Privileges and Immunities. That was why we suggested last autumn in the Committee on Budgetary Control that the provisions for members should be kept separate from the provisions for officials. Unfortunately, the Committee on Constitutional Affairs did not subscribe to this view. I said from the outset that members' offices were off limits for OLAF.
Obviously, the Commission' s legal service took a different view. Now it has been taught a lesson by the Court. However, the court judgement has put us in a position of inequality, because only the plaintiff can cite this judgement. This state of affairs may last for a ridiculous amount of time, perhaps until a judgement is returned on the main issue, which may not be for two years. I have therefore taken recourse to Rule 181 of the Rules of Procedure and proposed an amendment to the Rules of Procedure.
The text which I have proposed is in line with the original proposal of the Committee on Budgetary Control. It keeps to the letter of the interinstitutional agreement with the Commission and the Council and takes full account of the stipulations of the Court of First Instance. I urge you to support this initiative to amend the Rules of Procedure. It would allow the matter to be clarified as quickly as possible and, I think, would even allow the members who took recourse to the Court to withdraw their action. If the proposed amendment to the Rules of Procedure is implemented, their action would, as a matter of course, be pointless anyway. This too is perfectly clear from the Court' s judgement. Parliament' s internal decision was out of order, but the Parliament and Council regulation of 25 May 1999 on the work of OLAF is here to stay and is not open to question.
This is why I fail to comprehend why a number of proposed amendments to my report claim that the Court' s judgement has strengthened the position of the European Investment Bank and the European Central Bank in their opposition to the regulation. It is true that both banks maintain that the Parliament and Council regulation cannot under any circumstances be applied to them because this would encroach upon their independence. I totally fail to understand that; we have no intention of interfering in the banks' work. What we do want is to guarantee that they have a minimum degree of protection against fraud, or do they want us to end up using private detectives to carry out this work?
The European Court of Justice and the Court of Auditors have duly implemented the provisions of the OLAF regulation in corresponding internal decisions. They certainly would not have done so if they had felt that their independence was being jeopardised. Neither bank has a plausible explanation as to why they do not accept what the independent judges of the European Court of Justice have accepted.
Three points on the content of my report. Point number 1 concerns OLAF as an investigation unit which identifies and investigates suspicious cases quickly and efficiently. The legal basis for this is in place. Together with the Council, we have done everything within our power. The development of OLAF is well under way.
Point number 2 concerns the European financial public prosecutor who, in the initial stage, has the right to support the national courts in prosecuting criminal offences committed by officials or employees of the Union.
Point number 3 concerns really effective disciplinary procedures. The Staff Regulations and Financial Regulation have long made provision for the competent decision-makers to pay for damage for which they are responsible out of their own pocket in cases of gross negligence or intent. This provision has never been applied. The Commission is planning even now to delete it from the Financial Regulation. That would be precisely the wrong signal. We urge the Commission to reconsider such a move.
What is wrong with the present disciplinary procedures is that, of necessity, they lead to huge conflicts of interest. In the case of senior officials, the College of Commissioners decides whether or not disciplinary proceedings should be instituted and it is the Commission which passes the final judgement, at the proposal of a disciplinary board on which senior officials have to advise on the fate of senior officials, i.e. colleagues sit in judgement on colleagues. That cannot work and it does not work. As long as this system is maintained, the accusation will be made time and again, rightly or wrongly, that proceedings are open to manipulation. Nor will this change once the disciplinary board becomes an interinstitutional board, i.e. a board of officials from various institutions. It will only change if the Commission takes up the proposal of real externalisation, as agreed by the House in the vote on the Hulten report on 19 January, in which Parliament called for disciplinary proceedings in the case of infringements of the Financial Regulation to be referred to an external chamber of the Court of Justice or the Court of Auditors so that proceedings are objective and fair beyond doubt.
We even stipulated in this report that the Chamber should form part of the Court of Auditors, with the Court of Justice sitting in appeal. The report also includes a number of points from the White Paper on the reform of the Commission in connection with OLAF. And yet I have just heard from some quarters that we should postpone a decision on these points and not take a stand on them just yet. Except that the Commission wants to implement all the points addressed here before the summer recess. If we do not take a stand on them now, then we can spare ourselves the trouble altogether.
One last word to Mrs Schreyer: I know from conversations last week with the members of the OLAF Supervisory Committee that the recruitment and appointment procedures for OLAF are proceeding too slowly. Clearly one reason for this is that the Commission is obviously proving to be too inflexible, despite the fact that, on paper, it has transferred full powers to the director of OLAF in a decision in due and proper form. I can only urge you to stand by your own decisions and not create difficulties where none exists.
(Applause)
Mr President, I speak on behalf of the Committee on Legal Affairs and the Internal Market. I am standing in for the draftsman of the opinion of the Committee, my colleague Mr MacCormick, who is unable to be here today. In our Community, there is hardly anything worse than fraud to undermine public confidence in the activities of the Union, and so the views of the rapporteur deserve our full support. Fraud, of course, affects only a small fraction - i.e. just over 1 % - of the EU' s total budget, but it is a very serious problem which seems to extend to almost all political sectors.
The EU budget, however, is largely administered within the Member States, and this is where huge potential for fraud exists. We must also remember that applicant countries, i.e. the countries of Central and Eastern Europe, should be involved in this fraud prevention process for the very reason that such a large share of the Community budget is administered within the Member States. So far, fewer than half of the Member States have ratified the protocol on protecting the Union' s financial interests. This process should therefore be speeded up considerably. Furthermore, some Member States are particularly unwilling to undertake the mutual exchange of information concerning fraud. Therefore it is important for Member States to have a direct obligation to report cases of VAT fraud, for example, to the Commission.
It is quite appropriate to examine the possibilities of creating the post of public prosecutor, expressly from the point of view of the fight against fraud, and this should be done, but even that will be to no avail, if the Member States lack the political will to protect the Communities' financial interests. As far as OLAF' s position is concerned, it is important to protect its independence and equally important for the European Parliament to come to an agreement with OLAF with regard to the conditions on which Parliament can obtain information about its operations.
. Mr President, in the time available, I wish on behalf of the Economic Committee to stress three issues that we considered to be of cardinal importance when we examined the annual report on the Community's financial interests and the fight against fraud.
First was the issue of definition. It is the case that the Commission have come under a significant amount of attention in recent years from Parliament and from the European public at large who want the Commission to deal with allegations of fraud, but it is also important that we should know what we are talking about when we define fraud. The annual report itself indicates that for the first time there has been an attempt made to try to assess what amounts to fraud and what is general irregularity, and I am of the view that it does not help the reputation of our European institutions if we are lax with definition. It is important that the work being undertaken by the Commission should be expanded because, in a situation in which 20% of irregularity amounts to fraud, the fact of the matter is that by referring to it as fraud and irregularity, European citizens can often be left with an impression that all of the claims are fraudulent ones.
The second point that I want to make is about the commitment of Member States to deal with fraud. The fact of the matter is that Member States have a high responsibility here. They are responsible for administering some 80% of the EU's budget and they must recognise that they are, at the very least, partners if not prime movers in attempting to address this important issue, and the report indicates that the performance of Member States has been mixed to say the least.
My final point concerns the accession countries. We must demand that the accession countries also endeavour to work in conjunction with the European Union and to the highest standards.
Mr President, Commissioner, when deciding here in Parliament whether or not to grant discharge to the Commission, we check that there is no irregularity in expenditure by the administration. In the past - as we are now all aware - there have been irregularities within the Commission. Each report by the Court of Auditors also highlights the decisive role of the Member States in distributing Community funds. A number of errors for which the Member States are to blame occur during the distribution of funds, which makes us apprehensive, especially as a considerable percentage is the result of fraud. Consequently, it is not just within the Commission that we need to wield an instrument to fight fraud, which we call OLAF. OLAF is the outcome of the modus operandi of the Member States and the Commission and should take on an objective role precisely so as to get to the bottom of these errors and prevent them from arising.
The EU must use European measures such as the introduction of the euro to prove its European competence to the outside world, because the accompanying counterfeiting industry, to name but one example, is an external matter. Nevertheless, deeper causes for error rates clearly lie in the different handling systems in the Member States. Right from the outset, legislative texts are often worded differently and allow perfectly legal but differing definitions of fraud. This opens the door to fraud. Just think of the example of the collection of value added tax. Under no circumstances should OLAF become nothing more than a help desk. OLAF is not one of your broadcasts for DIY enthusiasts, along the lines of "How can we build a model railway?"
The issue should not be taken lightly. Protecting the financial interests of the Union and fighting fraud are a necessity, pure and simple, which call for a uniform instrument which can act independently, preventively, efficiently and as a deterrent, and which depend upon transparent regulations both internally and externally, so that everyone knows where they stand.
I would like this financial instrument to have an additional name such as prosecutor, a broad-shouldered European financial prosecutor. This prosecutor must be accepted by the Member States, take on an active role and, at the same time, be integrated into the national jurisdiction of the Member States. I would remind you at this point that Parliament called for an external chamber for budgetary discipline in its resolution of 19 January. In my view this is a good idea and is not only worth considering, it is indispensable if we are to create a comprehensive area of justice and law. A neutral, objective judgement will serve the cause and the individual concerned, condemnation of colleagues by colleagues will not. OLAF is no Big Brother à la Orson Welles, but is limited in its remit by the rule of law. The immunity of members, for example, will of course continue to be protected.
I call on the Intergovernmental Conference to take our concerns on board. We are fighting here for technical measures which, hopefully, will not turn into a long-running saga. We must concentrate once again on European values so that, for example, our money is not misappropriated for the drawing up of military measures. I know it is difficult to impart ideals and virtue to another person. But that is where our efforts should be concentrated. Because worthlessness soon turns into helplessness.
- (PT) Mr President, the current year is the first in which OLAF is fully operational. It needs to be pointed out here that this is a decisive step in protecting the financial interests of the Union, the impetus for which came from this House and, in particular, from the Committee on Budgetary Control and from the present rapporteur, our colleague, Herbert Bösch. With an increase in staff, with a new structure and independence, all the conditions are now in place for OLAF to concentrate on fighting fraud in an area where the objective and verifiable figures point to a more serious situation.
Fraud and other irregularities in the traditional own resources reported by Member States reached a total of EUR 538 million in 1998, an amount unparalleled in any other area of Community expenditure, either in absolute or relative terms. Special report No 9 of the Court of Auditors on the protection of the European Union' s financial interests in the area of VAT on intra-Community trade points to an even more serious situation. According to the Court of Auditors, the gap between actual receipts and their theoretical amount is EUR 70 thousand million. Unlike the main areas of expenditure, which the Commission monitors and on which it imposes a system of sanctions, there is nothing comparable in these two vital areas of the Community' s own resources.
The Commission, specifically in its recent reports on administrative cooperation and on procedures for collection and taxation, describes a situation which is characterised by the maintenance of a system for VAT collection, which was only intended to be used on a temporary basis but is being used permanently. This system is also characterised by the increasing complexity of the system and by the widespread shortage of human resources and monitoring materials compared to the volume of transactions. Despite the fact that there is widespread agreement on the need to overcome the problems of fighting fraud which result from restrictions imposed by national legislation, or to the lack of a legal basis in Community legislation, the Commission' s proposals have not, until today, met with any response and the anti-fraud sub-committee in the area of indirect taxation has found it impossible, in the words of the Commission "to achieve meaningful progress and cannot take the necessary decisions to improve the fight against fraud" . What is more serious than this is the fact that the Commission' s reports on VAT collection have been scandalously disregarded by the other institutions and have not been followed up to any degree by the Member States. Compliance with Article 280 of the Treaty, specifically where it requires the effective and equivalent protection of the Community' s financial interests will be dead letter unless we overcome the situation of there being a loophole in the law in the area of traditional own resources and VAT. The protection of the Community' s financial interests, and particularly those of the taxpayers, who comply, cannot continue to be disregarded when it comes to indirect taxation.
Mr President, I too would like to start by congratulating Mr Bösch on his relentless efforts to turn OLAF into a success. There are many points in the present resolution which the Liberal Group can endorse.
Firstly - and this cannot be repeated enough - we think that at the forthcoming Intergovernmental Conference, a decision should be made in favour of setting up a European Public Prosecutor, which in its capacity as an independent body, will work to safeguard the financial interests of the European Union. We would call on the Commission to submit proposals to this effect as soon as possible. Also, the date mentioned in the report is important, in our opinion.
We also endorse the proposal for an external chamber to enforce budget discipline, which will mainly be concerned with examining the financial liability of officials. In our opinion, it is important that this task is taken from the Commission, so as to take away any semblance of nepotism and such like.
OLAF starts its first full working year this year. We will all have to wait and see what the outcome of that will be. Expectations are naturally very high. One aspect, however, could be improved on, namely the Supervisory Committee, as Mr Bösch calls it in his report. Everyone has a right to a defence, including those who need to be investigated by OLAF. We must see to it that these investigations are carried out as independently and fairly as possible. I would call on the Commission to submit proposals to this effect too.
There has been a lot of publicity lately surrounding the issue as to whether or not OLAF should be able to investigate the European Investment Bank regarding the use of European funding, as well as the European Central Bank. The Liberal Group is of the opinion that this should clearly be the case as these are European institutions too. They cannot remain outside OLAF' s general scope of investigation. We support the Commission so as to make this possible.
Finally, over the past few years, the European Court of Auditors has become increasingly aware that fraud and irregularities in structural funds are on the increase, whilst those in agricultural funds are still excessive but are dropping. This is diametrically opposed to the opinion held by the Commission, which believes that fraud and irregularities occur far less in structural funds than they do in agricultural funds. This anomaly must be resolved without delay. The structural funds are gaining in importance all the time and form a large area of investigation for OLAF and the Commission.
Mr President, ladies and gentlemen, Commissioner, I too would first of all like to congratulate Mr Bösch on his sound report and, unlike Mr Dell'Alba, I think that Mr Bösch has indeed drawn the right lessons from OLAF' s annual report which was published late last year. We might as well admit it, there are a great many money-grubbers active within the European Union, and organised crime no longer concentrates solely on drug smuggling, the arms trade, trafficking in humans, meat fraud, alcohol and cigarette smuggling, VAT merry-go-round fraud and oil fraud, and has not done so for a long time. They are all forms of crime which cause serious harm to the EU' s budget, both on the revenue side and the expenditure side. We may have had a single market since 1993 which accommodates the free movement of goods, services, people, capital, as well as organised criminals, but this single market does not exist - and this is so unfortunate - for police services and magistrates alike.
On my own behalf, I will therefore stick my neck out and endorse all paragraphs of the Bösch report which call for the setting up of a European Public Prosecutor' s office. I know it is a controversial issue, even within my own group. Despite this, I believe that such a European Public Prosecutor' s office should be set up. I would therefore ask the European Commission, as a matter of extreme urgency, to meet the request of the Bösch report to add an extra clause to the present OLAF regulation before 30 June, providing for a kind of trial project in which a European Public Prosecutor is appointed from within OLAF who can only act on behalf of members and staff of the European institutions. I entreat Commissioner Schreyer to give very specific answers to this request and would ask her whether she would be prepared to take any initiative in this matter before 30 June.
Mr President, Mr Bösch's report deals clearly and relevantly with the problems bound up with protecting the EU' s financial interests and combating fraud. Fraud is a scourge as far as the EU is concerned. I do not know how large a percentage of the Member States' budgets disappears due to fraud and irregularities. In my own country, it is close on zero per cent, and I think that what we have noted in recent years in the EU' s accounts reflects the fact that common funds are not handled so carefully and meticulously as money which the States regard as their own. Mr Bösch's report goes a very long way towards representing the positions adopted by my group, most especially in its observations concerning the European Investment Bank and the European Central Bank. We have a problem in relation to appointing a European Public Prosecutor, whose office we would regard as an integral part of the federal EU we do not wish to see. We think that the problems highlighted can be solved at national level. We are quite clear about the fact that these provisions are aimed especially at the new Member States whose legal arrangements differ from those of the EU countries. We think, however, that this ought to be an incentive to engage in negotiations designed to promote cooperation between the legal systems. However, it is not, of course, by means of the present report that we are to decide this matter and, against that background, I should like to inform you that my group is voting in favour of Mr Bösch's report because we think that there are clear demands which Parliament is making here and with which the Commission must comply.
Mr President, ladies and gentlemen, I wish to emphasise the point I raised to the effect that, out of the 19 recitals and the 30 paragraphs of the Bösch report, there were only 11 recitals and 6 paragraphs to do with the subjects that Mr Bösch was supposed to be discussing.
The other paragraphs are about something completely different. Important matters, I do not deny, but matters which have already been dealt with in the van Hulten report and the Theato report, or matters which will be dealt with when we come to discuss the White Paper, the reform and OLAF, with the judgement and the ruling of the Court of First Instance.
I am astounded that Mr Bösch is pleased with this because he was one of the people who thought that Parliament' s text was fine and that OLAF was entitled to poke its nose in everywhere, though this is not the case. The European Central Bank was thus quite justified in saying that it was not very sure what authority OLAF actually had in this area.
My criticism of the Bösch report, then, is the very simple reason that we have other instruments. A situation whereby the Committee on Budgetary Control' s many reports keep bringing up the same subject is not normal. Let us take the proposal for an independent Prosecutor. Mrs Theato attempted to have this adopted as a legislative initiative. She did not succeed. The Committee on Budgetary Control tried to do so, and Parliament rejected it. This is not a proposal for a legislative initiative. What, then, is the point of harping on all the time about something which is, obviously, a problem area? Even though the fraud problem primarily affects the Member States, you wish to set up a special court, ad hoc courts. You know, Mr Bösch, in the past, in Italy and other countries, they had special courts. Probably in your own country too, and these were not exactly models of democracy.
So I would adopt a more cautious approach. I think this report is a waste of a lot of paper. Mrs Stauner might well write another letter asking why so much money has been spent in order to repeat things that have been said already, Mr Bösch, but which it was not worth repeating. What is more, many of the amendments seek to remove paragraphs. We shall readily vote in favour of these because we must confine ourselves to the points included in the reports and it is high time that this practice, which is common to all the committees, were adopted by the Committee on Budgetary Control too.
Mr President, Mr Bösch has prepared a good report on protection against fraud. We agree with the way in which the problems are described, but I do not believe that crime and theft are combated by establishing a common public prosecution service and common penalties and by appointing more inspectors within the EU. I believe that it is through transparency that irregularities can most effectively be cleared up: complete openness about the budget procedure, complete openness as to who has been involved in deciding upon an appropriation, complete openness about who the recipient of the appropriation is and complete access to all documents for the ombudsman and for the European Parliament' s and the national parliaments' auditors and supervisory committees. If it can always be seen who has obtained what, fraud will be revealed by journalists and a critical public - perfectly free of charge and with far greater preventative effect. I would therefore ask the Commissioners to promise us that, in future, Parliament, the Court of Auditors and the ombudsman will be allowed to see any document. What are we not allowed to see? What is the ombudsman not allowed to see? When will we be given a complete overview of all the committees and working parties, together with their members? Will our rapporteurs be allowed to check on any payment from the funds? Lack of transparency is the fraudsters' best friend and makes it more difficult to clarify matters. It is due to a lack of transparency that the new Commission too will, unfortunately, be concealing fraud instead of bringing every instance of it into the light of day and so deterring anyone else who might have the same idea.
Mr President, Commissioner, we are dealing with the first report sent to us by OLAF and I would like to thank Mr Bösch for the excellent work he has presented to us.
The most interesting parts of his work are surely those which refer to the subject of the report, that is to say 1998, and OLAF, the body which is presenting its first piece of work.
I agree that this report perhaps prejudges certain aspects which should be subject to further debates in the Committee on Budgetary Control and in this House, but I would like to highlight the positive aspects of its contribution.
With reference to 1998, I believe that we should recognise that, after having intensified the task of control, which should be initiated by Parliament and which OLAF carries out, the number of cases of fraud and irregularities has stabilised.
Without relaxing our efforts to control expenditure - of which we have shown signs in the past - we can see that this stabilisation has been the result of an increase in control. We should therefore be pleased about this and hope that this work continues, so that cases of fraud can be reduced rather than merely stabilised.
It is clear that, in fundamental fraud, there are discrepancies between what the Court of Auditors says and what OLAF says. In OLAF' s judgement, it appears that it is not in the Structural Funds that fraud and bad management prevail. It is other expenditure that we should be concerned about.
In any event, returning to OLAF, by means of this report, we should, in my view, ask for OLAF to be provided as soon as possible with the officials which have been allocated to it. However, I think it is very important that, in this first stage - precisely because we are interested in control - we do not increase OLAF' s scope of activity so soon after it has begun its work.
I understand that there are and there will be - although we hope that this is not the case - great problems with the counterfeiting of currency, trademarks or VAT. It is essential that we allow OLAF to continue to pursue its scope of activity little by little and that we expand its role at a later date.
Finally, we should not duplicate responsibilities. In order to use resources correctly, one body should be responsible for each issue and we should not have a situation where everybody is responsible for everything. I therefore believe that we should clearly separate objectives and not allow confusion to reign. At the end of the day "he that too much embraceth, holds little", as we say in Spain, so if we want to manage control, we cannot all have the same objective.
Mr President, I would like to join the many speakers who have congratulated Mr Bösch on his report. As usual - and as has already been mentioned - the annual report shows that in 1998 too, an excessive proportion of the European resources was not spent according to the rules. As usual, most irregularities pertain to expenditure in the Member States and vary in nature. The irregularities are partly caused by deliberate abuse of the regulations, partly due to errors in the implementation of European legislation or simply down to bad policy. I would like to distance myself somewhat from what Mr Mulder said on this score. The fact that so much fraud is being committed using agricultural funds is a sign that something is wrong with the way in which we organise our support for agriculture and this needs to change. The steps required to fight fraud have been mentioned on countless occasions, including today. I would like to highlight two.
Firstly, there are still Member States that have not signed the Convention on the Protection of the Financial Interests of the EU. My own country is one of them and I hereby call on the Dutch Parliament to ratify the act which ratifies the Convention and which has been with the Chamber since October.
In addition, it is also important that steps are being taken within the Intergovernmental Conference to appoint a European Public Prosecutor. To my amazement, I noticed that in one of the amendments to this report tabled by the PPE-DE Group, an attempt was made to limit the mandate of this public prosecutor, whilst I was under the impression that the PPE-DE was actually in favour of it. The PPE-DE Group would like to limit the European Public Prosecutor' s mandate to the European institutions only, while we have just seen that most fraud takes place within the Member States. The PPE-DE Group had better have a good explanation for this.
We have made a new start with the independent OLAF. In my opinion, it is rather important for the functioning of OLAF that its work be open to public scrutiny, and for there to be set rules governing investigations, which are available for perusal by Parliament too. This will prevent us from running behind the facts in future, as is now the case with the 1998 discharge procedure.
Mr President, my last point concerns the European Parliament itself. As you know, the Court recently decided in an initial ruling that OLAF only has limited access to the European Parliament. I regret that the Court has reached this decision and hope that it will arrive at a different decision in the final ruling. Meanwhile, however, I would like to make it clear that immunity for parliamentarians does not mean that we are above the law. If the Court' s final ruling stipulates that OLAF has no access to Parliament because the rules will not permit this, we must adapt our rules rather than overrule the decision, so as to grant OLAF access to Parliament, including parliamentarians, because, I repeat, we are not above the law.
Ladies and gentlemen, this report is an excellent illustration of what should be done and what should not be done. As far as we are concerned, combating fraud is more than a priority, it is a commitment we have to the people who elected us. This principle has been emphasised all the more by the revelation of inefficiencies within the Community institutions.
In this respect, our determination to implement sound management procedures beforehand that are capable, subsequently, of being monitored must be absolutely foolproof. In order to do so, we must focus on the effectiveness of the procedures set in place, particularly under OLAF. So, I beg you, please, do not try, for ideological reasons, to come and complicate matters, adding yet more structures and procedures.
This is the reason why we are not in favour of creating a European Public Prosecutor' s Office. We must be able to have confidence in relying on the national structures. In fact, the proposal to create a European Public Prosecutor' s Department is unacceptable since this requires us to be effective immediately.
In the same spirit, we shall support Amendment No 13 from the Group of the Party of European Socialists, which will prevent us creating a budgetary discipline body just for show. These declarations of intent are more than anything motivated, I fear, by the determination to establish a European sovereignty on the pretext of protecting the Community budget, which, I must remind you, is made up of contributions from our Member States. From the point of view of the effectiveness of the fight against fraud, these creations are no more than fresh grounds for sterile conflicts.
In conclusion, I feel that the Commission' s watchwords must be rigour, discipline and proper collaboration. I sincerely believe that the rest can be achieved by adhering to OLAF' s prerogatives, combined with proper cooperation between national and European audit authorities.
Mr President, ladies and gentlemen, a few days ago, the Frankfurter Allgemeine Zeitung published a survey which showed that an overwhelming majority of my fellow countrymen were in favour of a more common approach to judicial matters. No other area attracted nearly as much support for new initiatives at European level. Other surveys in the past have always confirmed that this applies both to Germans and to the citizens in most other Member States of the Union. We are therefore responding to the expectations of the people in tabling proposals on how to strengthen effectively the protection of the European Union against fraud.
There are without doubt more pleasant topics of conversation than fraud and corruption, I grant you, but discussing them demonstrates clearly that we are not sweeping this tricky question under the carpet; on the contrary, we are setting ourselves this challenge, in precisely those cases which affect the institutions of the Union itself. This is why the Bösch report deserves particular attention and support. It was not adopted unanimously by the Committee on Budgetary Control for nothing, as I have already explained. Allow me to congratulate you on this report. It clearly illustrates that creating the European Anti-Fraud Office OLAF is an important step, but is only a step on the path towards the European prosecutor which I have called for time and again both in a personal capacity and as rapporteur.
A public prosecutor' s office to protect the interests of the Union against fraud would be the only really effective instrument to counteract the threat from organised crime. Organised crime has identified the institutions of the European Union as a particularly easy target. I am delighted that both the Commission and Parliament have included this question in the Intergovernmental Conference.
The Committee on Budgetary Control has gone one step further in this report. We want an even more proactive approach and are therefore waiting for the Commission to present proposals for the first stage of a European public prosecutor' s office on the basis of the current Article 280 and I really do hope, Commissioner Schreyer, that you will revise your unfortunately somewhat wait-and-see attitude and accommodate us here.
Mr President, allow me to refer to what was indeed said earlier but could not be answered. My question is to Mr Dell'Alba; could the honourable Member explain what I, as chairman of the Committee on Budgetary Control, allegedly blocked for weeks. I require an answer and I should like it recorded in the minutes.
Mrs Theato, you know perfectly well what I am talking about. The matter was discussed at length in the Conference of Presidents. In your capacity as chair of the Committee on Budgetary Control, not in a personal capacity, you were assigned to assist the Conference of Presidents and the President, Mrs Fontaine, in drawing up the Parliament' s position on the code of conduct for relations with the Commission.
I contend, together with the group chairmen, who have, moreover, disclaimed you, that on the 13 April you informed the Conference of Presidents that on the whole you were in agreement with the spirit of Annex III on the exchange of information with the Commission. I contend that twenty days later, to the outrage of your partner, Mr Napolitano, you sent a letter in which you said you could no longer agree to this annex. You mentioned points in German which no one had checked, causing uproar among the group chairmen who thanked you, saying that they would take the dossier back because in effect the situation was no longer tenable. One group chairman even left the room on an occasion when the matter came up on the agenda one day. Do not pretend that you know nothing, you know perfectly well what happened.
There are perhaps some of my fellow Members of Parliament who do not know, but I am stating this for the benefit of the House, so that it can be entered in the Minutes: for several weeks Mrs Theato obstructed an agreement with the Commission, thereby putting the President of Parliament and the chairmen of the political groups in an awkward position. That is the truth of the matter.
I do not wish to interfere in the debate but the issue of OLAF and Napolitano was of course a highly controversial one in the entire House and we are all aware of the problems associated with it. That has now been cleared up.
Mr President, today we are debating a report which goes much further than the figures on alleged fraud or errors in the Community accounts. It demands that the Members of this Parliament act responsibly. We must address the lack of moral responsibility on the part of bureaucracies, which was condemned in such a masterly way by Kafka. This lack of moral responsibility is perversely able to involve people in a labyrinthine quest for their exact legal position and subject them to phantom judgements regarding unknown crimes. These situations have happily been overcome in Europe.
The creation of an effective and transparent office to fight fraud is a task with which all Members of this Parliament agree, and I hope that all the institutions agree. The creation of an omnipotent mechanism, designed to pursue officials on the basis of secret denunciations, accusations and lists of suspects, riding roughshod over the individual guarantees, statutes and regulations which provide basic legal security for people working in the institutions, is a form of irresponsibility which this Parliament or any Community institution should have nothing to do with, because such a climate of suspicion would only benefit the eurosceptics.
The Socialist Group, which is interested in combating fraud as well as protecting the rights of citizens, including officials, and the construction of a Europe based on the principles of fair play, democracy, proximity to the citizens, transparency, efficiency and solidarity, has presented an amendment to paragraph 29 of this report, which lays down the principle that combating fraud should not take precedence over the basic rights of officials. To demand lists of suspects, as suggested in the report, would be a form of McCarthyism which is beneath the dignity of this House and, furthermore, it may possibly be illegal.
I would like to remind you that claims have been made that no action has been taken against this type of action and that OLAF' s monitoring committee, in relation to these appeals, is aware that certain aspects are not functioning properly within this body. While accepting that, with the dynamic of European construction, the increase in the budget and the growth of the administration, there may be more fraud and errors, we must not fall into a kind of policing paranoia, or at least this Parliament must not.
The immunity which we enjoy as MEPs must not be confused with impunity. It is important that this report does not simply create a Kafkaesque type of system, but that it also provides a guarantee for officials.
Mr President, I have to depart a little bit from what I intended to say. I have some sympathy with the last speaker: sometimes the Committee on Budgetary Control gets so involved with the important work they are doing, that they are unable to see the wood for the trees. I also welcome the presentation on behalf of the Legal Affairs Committee and the Economic and Monetary Affairs Committee which took a balanced approach to the major and indeed legitimate concerns of the Committee on Budgetary Control about fraud.
I heard Mr van Hulten's reference to the fact that OLAF should have the right to investigate Members of Parliament. He has a point and a minority of people in this Parliament agree with that. But before we embark on such a radical decision, we should look at the history, particularly in the United States, of the relationship between security authorities and public figures and recognise that we could overstep the mark by giving such powers to OLAF. In the end, OLAF might have the political leverage and power to demand as much money and staff as it wanted.
We should not throw staff, money or powers at an organisation just because problems exist. Those problems exist and we have dealt with the solution to the problem. Mr Bösch has rightly dealt with the problem of identifying and prosecuting fraud when it occurs. I do not agree with all of his report. There are a number of paragraphs I have doubts about - 14, 15 and 16 for example, regarding the legal basis and whether it is necessary to involve both national and European responsibility to resolve problems of fraud that affect national states more than they do the European Union.
I have run out of time without saying what I wanted to say but I wanted to respond to some of the points already made.
Mr President, I should like to begin by congratulating the rapporteur on a very good report. The very fact that my Italian colleague is opposed to it means that it really is a report of very high quality. Even though there was a slight decline in fraud and irregularities between 1997 and 1998, there is nonetheless still a need for more effective supervisory mechanisms. Reform of the Commission is now under way. Mr Kinnock has submitted a timetable, and it is now up to us to applaud it. I am very impressed with the reform plan. In general, it is both visionary and realistic. There are nonetheless a number of sticking points, and these are what we ought to draw attention to and criticise.
Parliament has already proposed, in the Van Hulten report, that an external court should be established under the aegis of the Court of Auditors. This would deal with disciplinary matters and help recover money which has been paid out unlawfully. This idea is one we should stick to, I think. If such a body were to be established, this would mean that disciplinary matters would be taken away from the Commission. We have had a lot of bad experience with internal disciplinary councils. At present, officials who have had actions brought against them by the disciplinary council have colleagues of theirs sitting in judgement over them. That is indefensible. Both the ECHO and MED cases are all too well-known examples of this state of affairs. I also agree with the rapporteur when he criticises setting up an advisory panel to deal with irregularities. We have, of course, established OLAF to deal with suspicions of fraud and irregularities. Another panel would serve only to undermine OLAF' s powers. I cannot, however, vote in favour of setting up a European Public Prosecutor' s office. I can well understand people' s being tired of all the fraud and therefore demanding that we have a common public prosecutor' s office. It would, however, be a colossal enterprise to set up when the problems are, in reality, elsewhere. In actual fact, there is a need for a fundamental staffing reform. It is, for all that, only the most serious cases which will have penal consequences. Ninety per cent of cases will be disciplinary matters concerning negligence or incompetence. Instead, there is a need for public, internal supervision and for more leeway when it comes to sacking people. We need changes to staff regulations and to the disciplinary procedure, as also proposed in the report. I would also point out that I had three minutes in which to speak. I spoke for only two, but I am very disciplined. I am happy to let someone else use my time. You should also, of course, be allowed to make mistakes from time to time.
Mr Blak, allow me to apologise officially. You are quite right, you had three minutes. I was not wearing my glasses. Do you wish to add anything else? No? Well that puts the friendship between Denmark and Bavaria back on terra firma. Thank you Mr Blak for overlooking my error.
Mr President, this is just the sort of issue which gives rise to lofty declarations. But I should like to go into a few points which, as far as I am concerned, are relatively unclear.
Problem number one: every year the media present the refusal to issue a declaration of assurance as an indication of the alleged or actual state of corruption in EU finances. At the same time, however, both the Court of Auditors and the Council of Ministers grant this refusal to issue a declaration of assurance the status of a mere water-level report, while we here in Parliament and the media see it as an indication of the poor state of the Union' s finances. I think we need to amend and clarify the basis of the matters about which we are talking. Otherwise we shall find ourselves in a situation in which every year we regularly and hence permanently, as it were, negligently cast an air of general suspicion over the state of EU finances, if this state of affairs is allowed to continue.
Problem number two: of course further investigation may show that some financial irregularities are in fact cases of fraud. Nonetheless, these two points need to be kept apart both in terms of how they are defined and how they are measured, because otherwise they will both be lumped together and this will give the impression of a huge level of fraud which is not justified to that extent.
Problem number three: clearly - and I am grateful to Mr Bösch for pointing this out - the findings of the Court of Auditors differ from those of the Commission as to the extent of financial irregularity which has occurred in relations between the agricultural budget and the Structural Funds. Clearly there are measuring problems, statistical problems which we must solve so that we know what we are talking about when we start investigations or conduct further investigations.
Mr President, I also congratulate Mr Bösch on his report. He is the acknowledged expert within the European Parliament and, to a large extent, was the architect of the new OLAF. One thing that is certain to create a stir in terms of the EU is big stories about fraud. They always get big coverage. That is quite right too because any fraud is unacceptable. The figure that is being attached to it is about 5% of the EU budget. But there are two important points to remember, which have been touched upon several times here today - and Mr Cunha has just raised them again. The Court of Auditors does not distinguish between fraud and administrative and financial irregularities; that is, administrative mistakes and people who set out to cheat the EU of money. To give you an example, a farmer may fill out a form incorrectly. That is not to say that he means to defraud. It may be that he measured his land incorrectly. And then there are the big fraudsters: the people who, for example, import cigarettes illegally, avoiding tax. There is a huge difference between these two things. We need to have them distinguished much more clearly.
Let us not forget that 80% of the fraud takes place within Member States. Yesterday the Commission made a commitment to us that they want to cut irregularities by 2%. We want to know whether the Member States will follow that lead. It is clear that a lot of the problems lie there, in particular with the Structural Funds.
To take up Mr Dell'Alba's point, the Socialists will be voting against a number of paragraphs in this report, not necessarily because we do not agree with them, but because it is not the right context in which to discuss these points which relate to the White Paper.
Finally, I want to read out a list of shame - Member States which have not yet ratified the Convention on the Protection of the Financial Interests of the EU: Belgium, Luxembourg, the Netherlands, Italy, Spain, Portugal, Greece, Ireland and France. It is about time they signed up. They have had five years to do it. Let us see them ratify it.
Mr President, ladies and gentlemen, the fight against fraud and protecting the financial interests of the Community are among the top priorities of the new Commission. The fight against fraud includes activities such as preventing, uncovering and prosecuting customs and subsidy fraud or tax evasion, as well, of course, as uncovering and prosecuting irregularities within the institutions of the European Union. But I am most pleased that numerous contributions to the debate have stated that we need to make a distinction between financial irregularity and fraud. When we talk of the Court of Auditors' report, this covers the whole spectrum of financial irregularities. We are talking here of the UCLAF or OLAF report on fraud, i.e. deliberate damage to the financial interests of the European Union.
The report before you, which is the subject of Mr Bösch' s report, is the last report drawn up by UCLAF on the fight against fraud in 1998. Although UCLAF only had 120 employees at the time, this annual report illustrates the considerable success of their work, in my view. There were 5,318 cases of suspicion of irregularity or fraud investigated by UCLAF in 1998, in cooperation with the Member States, and around 20% of these cases were classed as fraud following the investigation.
I should also point out in connection with the question as to why the findings in the Court of Auditors' report are different, that it has been ascertained that the number of irregularities is falling in the area of agricultural policy, while it is clearly highlighted here that regulations as to which cases of fraud or suspicion must be reported to the Commission differ from one Member State to another, and this explains the difference between the two reports.
Mr Blak stated in his speech that the citizens of the European Union are sick and tired of fraud. Unfortunately, I must point out that duty- or tax-free cigarettes still sell like hot cakes and tax evasion is often regarded as a national pastime. In this respect, we face a situation in which we must acknowledge that we cannot completely eradicate fraud which damages the European Union's financial interests. We must of course do everything within our power to fight customs offences and offences in connection with subsidies and taxation which damage the Community' s financial interests.
I should like briefly to go into the individual proposals in the Bösch report which now come within a wider context; this applies, for example, to the proposal on disciplinary procedures or the chamber at the European Court of Auditors. The Commission explained in its statements on Parliament' s demands in connection with the 1998 discharge procedure that it did not think that the right way forward was to call in a chamber of the Court of Auditors or the Court of Justice to issue orders in disciplinary proceedings against employees on the grounds of irregularities in connection with the budget, because the European Treaties had granted each of these bodies its own specific remit. It is precisely the European Court of Justice to which employees can take recourse if they wish to appeal against a judgement in disciplinary proceedings. As a result, such a move cannot be reconciled with the present Treaties. The Commission therefore decided to take up the proposals contained in last year' s independent experts' report, which are extremely comprehensive and relate to overall financial management, fraud prevention and disciplinary procedures. The Commission explained that it also shared Parliament' s view that confidence in the objectivity of disciplinary proceedings would be enhanced by involving an outside agency. It explained this in its White Paper tabled on 1 March and will also make detailed proposals on reforming disciplinary law in the paper on the overall future disciplinary procedure to be published by the Commission in October. Naturally we shall include Parliament' s considerations in the overall procedure and in our proposals during discussions.
It was rightly pointed out in numerous debates and in the report that good cooperation and the involvement of the Member States are essential if the fight against fraud to the detriment of the financial interests of the European Community is to be efficient. Article 280 of the Amsterdam Treaty also makes this clear. The complaint was also rightly voiced that the corresponding agreement between the Member States has only been ratified by a few Member States. I should like to thank all the speakers who wrote home calling for the necessary steps to be taken at long last. OLAF, the European Anti-Fraud Office, is itself working intensively with the Member States and, in certain areas, with other countries, in order to conclude cooperation agreements. Since the UCLAF report was filed, the European Anti-Fraud Office OLAF has succeeded, for example, in concluding an agreement with the Anti-Mafia in Italy, the aim being to achieve good cooperation at all levels and with all organisations dedicated to fighting fraud. A conference on this subject is to be held in Ancona at the end of the week.
The Commission welcomes the fact that some enlargement countries are already taking steps to set up and activate structures similar to those set up by the European Anti-Fraud Office. In Poland, for example, it has been decided to set up a Polish OLAF.
I should like briefly to go into the subject of "What happens next in the legislative area?" and point out that the Commission has proposed for the Intergovernmental Conference, which is responsible for revising the Treaties, that the present system for protecting the financial interests be supplemented by a legal basis creating a European Public Prosecutor and allowing provisions on the criminal prosecution of cross-border fraud to be adopted.
The Member States have indicated that they will not amend the Treaty in this area. However, the Commission does not intend to give up on this and we are continuing to refine this proposal and will ensure that it is on the agenda of the Intergovernmental Conference.
I should like to comment briefly on the complaints filed by the Commission against the European Central Bank and the European Investment Bank. The aim is to implement precisely what was introduced into the OLAF regulation by the European Parliament, namely that OLAF is responsible for fighting fraud in all the institutions of the European Community. Unfortunately, neither bank has made a move over recent weeks. They too have probably been waiting for the outcome of the litigation pending as the result of the proceedings instituted by a number of members against the amendment of the European Parliament' s Rules of Procedure. I think that the summary procedures of the Court of First Instance have in fact made it clear that what is at issue is not the legal bases for OLAF - in this respect neither bank can withdraw or hide behind this - the issue is, of course, the need to safeguard the independence of the institutions. Not that this was ever disputed for the European Central Bank. Of course, the other issue is that it needs to be made clear that the immunity of members is a democratic achievement and cannot be interfered with under any circumstances.
I should like to thank you for calling for account to be taken of the principles of the rule of law in all procedures, including the work of OLAF. I think that the new director of OLAF defends this view very vigorously, including in a personal capacity.
We shall have the opportunity of debating other reports on the subject of fighting fraud this year. The OLAF Supervisory Committee, which monitors the independence of OLAF, will soon submit its report, which we shall also have the opportunity to debate. I should point out that the Commission is currently working on a fundamental strategy paper on the fight against fraud. This too will certainly lead to further intensive and fruitful debate.
I should like to thank the rapporteur, Mr Bösch, for his report and, above all, I should also like to thank the House for supporting the introduction and the work of OLAF so unwaveringly.
Thank you, Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
(The sitting was suspended at 11.55 a.m. and resumed at 12.00 p.m.)
Vote
Madam President, in order not to delay a decision on this regulation, the Commission is ready to accept Amendment No 1 on commitology. However, I regret to have to inform you that the Commission cannot agree to Amendment No 2. The Commission proposes an amount of EUR 850.5m as part of a comprehensive package for the programming of heading IV to take account of the commitments made for the Balkans.
(The President declared the common position approved as amended)
Report (A5-0115/2000) by Mrs Jeggle, on behalf of the Committee on Agriculture and Rural Development, on the Commission proposals on the prices for agricultural products (COM(2000) 77 - C5-0121/2000 à C5-0126/2000 - 2000/0045(CNS) à 2000/0050(CNS))
(In successive votes, Parliament adopted the six legislative resolutions)
Report (A5-0124/2000) by Mrs Schierhuber, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops to include flax and hemp grown for fibre (COM(1999) 576 - C5­0280/1999 - 1999/0236(CNS)) and on the proposal for a Council regulation on the common organisation of the market in flax and hemp grown for fibre (COM(1999) 576 - C5­0281/1999 - 1999/0237(CNS))
Madam President, the following problem has arisen in connection with the report by Mrs Schierhuber now being put to the vote: the Group of the Party of European Socialists and the Group of the European United Left filed a motion for a split vote on a number of points. However, for some technical reason, the services did not receive it. Now we have the following problem: either you now allow an oral motion for a split vote on the article in question during the voting procedure and we vote today or, if that is not possible, then I move that we postpone the vote until tomorrow. The services have, however, said that we have a tightly-packed voting programme tomorrow, so that it would perhaps make sense to vote today. We would be happy to vote. The vote is not the problem, the problem is that you did not receive the motion for a split vote in time.
Mr Graefe zu Baringdorf, indeed, I checked the situation: it was only this morning that we received the request for split voting, which was therefore not within the time limits set by our own rules. In Parliament we have certain rules that are applicable to everyone. They must be observed, and I cannot make any exceptions. I must be frank and tell you that, even though I appreciate the problem. We shall then proceed to the vote, unless you are going to propose postponing the vote, which is a proposal I would, of course, put to the vote.
Madam President, in that case - I understand your position - I should like to move that we postpone the vote until tomorrow or Thursday.
I would like to hear the opinion of our rapporteur, Mrs Schierhuber.
Madam President, I am sorry that the Socialists' voting list was not received by the services in time. I should like to state unequivocally that I personally, as rapporteur, have no problem in accepting this split vote, even during today' s vote, and it would be good if we could vote today because, as you know, the Council of Agricultural Ministers is meeting today and tomorrow and it would be good if the agricultural ministers knew what we had decided here. Unfortunately, if we vote tomorrow, it will be too late.
Mrs Schierhuber, let us be clear on this. Personally speaking I would not have any objection to split voting either, but, once again, there are rules, and I cannot make exceptions. This would establish a perfectly dreadful precedent and then there would no longer be any rules to govern the tabling of split voting requests.
You have just expressed your view to the effect that you prefer to have the vote today. I shall give Mr Goepel the floor and then we shall proceed to vote on Mr Graefe zu Baringdorf' s proposal to postpone the vote until tomorrow morning or Thursday morning.
Madam President, I should like to explain on behalf of my group that we too have nothing against this oral amendment and I should like to support Mrs Schierhuber again here. The Council of Agricultural Ministers is waiting for our decision and a postponement would not be a good idea.
(Parliament rejected the proposal to postpone the vote)
Following the vote on legislative proposal No 1 and adoption of the Commission proposal as amended
Madam President, I should like to ask the Commission if it has changed its opinion in the last twelve hours on the proposed amendments adopted by a large majority in the Committee on Agriculture.
Mrs Schreyer, can you give our rapporteur an answer in the affirmative?
Mrs Schierhuber, the Commission has not changed its opinion. The Commission presented this proposal as the outcome of experience in past years. We discussed a report on the fight against fraud on a previous occasion and that has a direct bearing on this. I can only repeat that, if the question of the division of land is again discussed in the Council - and this was an important issue in the Committee on Agriculture - then the Commission is of course open to suggestions. However, as the Commissioner for the budget, I am bound to say that a solution must be found which does not affect the budget.
Madam President, the members of the Committee on Agriculture and Rural Development are also very keen to put a stop to fraud in all areas in the Union.
We still do not have any right of codetermination in agriculture, which is why our only option is to refer this report back to committee and I urge the House to vote in favour of my motion.
Our rapporteur, Mrs Schierhuber, proposes referral to committee.
Is there anyone who wishes to speak in favour of referral to committee?
Madam President, I should like to speak for the motion. The groups have agreed that this is the only way of exerting any influence. To put it plainly, including to Commissioner Schreyer: I think that the Commission and Parliament are at one on the question of the fight against fraud; the question here is what methods will be chosen. If the method now being chosen takes hold, it will kill off flax and hemp cultivation, which are an ecological form ideally suited to disadvantaged areas. We must prevent this and Parliament and the Commission must join in the discussion to find a compromise.
(Parliament decided to refer the first part of the report to committee) - Following the vote on legislative proposal No 2 and adoption of the Commission proposal as amended
Madam President, exactly the same applies to this second decision as what you said for the first decision. Two proposed amendments in this second file are of fundamental importance to the Committee on Agriculture, namely Amendments Nos 28 and 29. I therefore again ask the Commission if it has perhaps revised its opinion here.
Madam President, my colleague Mr Fischler made a statement on this yesterday. The Commission has not changed its position.
Madam President, in that case may I again ask the House to vote to refer the report back to committee.
(Parliament decided to refer the second part of the report to committee)
Report (A5-0116/2000) by Mr Bösch, on behalf of the Committee on Budgetary Control, on the 1998 annual report by the European Commission on protecting the Communities' financial interests and the fight against fraud (COM(1999) 590 - C5-0058/2000 - 2000/2032(COS))
(Parliament adopted the resolution)EXPLANATIONS OF VOTES
Rothley report (A5-0130/2000)
Madam President, I voted for this European Parliament directive regulating insurance against civil liability in respect of the use of motor vehicles which may injure citizens who come from States other than the State in which they are insured, but I would have liked the report to have been more audacious. Many pensioners, with whom I often discuss matters in Italy, say to me "Mr Fatuzzo, I have had a serious car accident. I was the victim of a road accident. The insurance company asked me my age, and when I replied that I was 80 years old, they said 'You are worthless, you count for nothing, and so we are not going to give you any compensation.' "
Now, it does not seem right to me for a person who is 70 or 80 years old to be considered worthless, and I therefore call for care to be taken that morally acceptable payments are made when the victims of road accidents are elderly.
- The proposal for this directive deals with situations in which a traffic accident occurs in the country of residence of the person causing the accident or in a third country. The objective of this directive is to ensure that the injured party has a right of action against the insurer of the person who caused the accident.
We must remember that we live in the European Union where the free movement of goods, persons, services and capital is in operation. This directive which streamlines the issue of civil liability in respect of accidents involving motor vehicles is a logical extension to directives which have been put in place over the last 13 years to complete the European Single Market.
It is only right and proper where there is a system of wholesale freedom of movement of persons and cross-border traffic that a streamlined and structured procedure is in operation so that recourse is available to injured parties in the case of accidents.
To that end every insurance undertaking operating within the European Union must now appoint a representative within each Member State to be responsible for settling claims on its behalf if an accident occurs involving an EU national. This proposal would also involve information centres being set up so as to enable victims to identify appropriate claim representatives.
A compromise has been reached between the institutions at a recent Conciliation Committee meeting which was held last March. The most complex problem concerns the directive's territorial application. This matter is now resolved. The directive will apply to accidents involving nationals of a Member State of the Union on Union territory or in any third country operating the Green Card system. The Conciliation Committee has also agreed to enable Member States to retain and implement more favourable arrangements in respect of the victim than the provisions required so as to ensure compliance with this directive.
I fully support this proposal and would like to commend Mr Rothley for his work in bringing these proposals to this stage. The European Union, as a result of the Treaty of Amsterdam, has greater powers to bring forward legislation in the field of consumer rights. This legislation governing the issue of civil liability in respect of the use of motor vehicles and accidents in Europe will ensure that the rights of the 370 million consumers in Europe will be enhanced in the case of accidents taking place within any of the territories of the European Union.
- I welcome my Socialist colleague, Willi Rothley's recommendation on protecting motorists abroad. We are sadly all too familiar with the high figures of road accidents across Europe. As many as 500 000 drivers in the European Union are victims of road accidents abroad every year. This is 500 000 too many. We must put safety first and ensure that as much as possible is done to protect our citizens whilst travelling abroad.
The proposal extends current EU directives on the handling of motor insurance claims to cover cases where a person visiting another Member State is the victim of an accident caused by a resident of that country. Every insurance company will, therefore, need to appoint a representative in each Member State. The European Parliament has gone even further, calling for cover for accidents which take place in non-EU countries, provided that the vehicles involved are registered in the EU. Under the compromise, the directive will apply to such accidents in a certain number of countries outside the European Union.
Thousands of British holidaymakers travel by car or hire cars every year in France, Spain, Portugal and many other countries in Europe. Surely we owe all of our citizens the right to ensure that things are made as easy as possible for those involved in car accidents abroad and for their families. This is not about high-and-mighty insurance companies hindering claims, it is about the European Parliament driving forward a lifeline for our citizens. For my own constituents and for all of Europe's citizens, I give the green light to this proposal.
Martínez Martínez report (A5-0114/2000)
Madam President, I also voted for the measure tabled by Mr Martínez Martínez confirming aid for development cooperation with South Africa, but, also in this case, with some reserves. Why do we not make one of our inspectors responsible, one of our Commissioners, whenever - every year - we give financial aid to South Africa? Why do we not monitor, firstly, the use to which this financial aid is put, and, secondly, the human rights situation in South Africa? The situation is not, of course, as bad as it was - there have been improvements - but even I have received news of all sorts of appalling acts of delinquency perpetrated in South Africa as well as elsewhere. We should take this into account whenever we provide aid to any third countries, including South Africa.
Madam President, the situation in South Africa is difficult - and it is by no means an easy country to run. Yet South Africa presents itself as a beacon of hope in an otherwise turbulent continent. We should therefore be doing everything possible to assist the economic, social and democratic development of that country. That is why I regret that the Council proposes only EUR 787.5 million for South Africa, which is effectively a 10% cut on the amounts we agreed five years ago. Parliament, in its Amendment No 2, proposes that we give EUR 885.5 million to South Africa, EUR 98 million more than the Council. EUR 98 million is not an insignificant sum of money in South African terms. In terms of the European budget it is not something we would struggle to find. I would urge that we be generous to South Africa, that the Council finds this EUR 98 million, does not go to conciliation but accepts Parliament's amendments and gets on with implementing this new regulation with South Africa.
Thank you, Mr Martin. In future, I shall ensure that the Commission remains in attendance during explanations of votes. They may then hear some interesting information.
The most scandalous aspect of what they are daring to call an agreement on "development cooperation with South Africa" is that this cooperation is subject to the trade agreement with South Africa and that the Council is using it as a means of blackmail in order to foist its own terms on Pretoria.
Such cynicism borders on candour: the European Union grants aid to South Africa on condition that it is able thereby to make a commercial profit. Although Parliament' s proposals are, financially, better than those of the Council, we have not voted in favour of the amendments, as we do not wish to sanction this farce.
The only reason why we are not voting against the amendments, however, is to affirm our conviction that cooperation between Europe and the whole of Africa is essential. While, however, it is designed and implemented to profit merchants, bankers and industrialists, it is of benefit only to them and, incidentally, to a select class of privileged Africans. In these circumstances, "combating poverty" and "achieving development objectives" as mentioned by the Council is nothing but gross untruth that could not be counteracted by any vote here.
Thank you, Mrs Cauquil. I am given to understand that Mrs Laguiller and Mrs Bordes are also involved in the explanation of vote that you have just given.
Jeggle report (A5-0115/2000)
Madam President, I voted for the measure tabled by Mr Jeggle on the Commission proposals on the prices for agricultural products. This measure deals, once again, with the European Union' s common agricultural policy. I welcome our action to support farmers, but I feel that we need to change direction, in some cases completely and in others only in part. For example, this measure does not contain any initiatives to support the small-scale, family-based elderly mountain farmers who operate, particularly, in the furthermost parts of Europe. This land is increasingly being abandoned and the European Union' s vast expenditure does not go far enough towards meeting the needs of the farmers. In future, we must pay more attention to the needs of elderly family-based farmers.
My vote is intended to support the rapporteur' s efforts but prevent the proposed reduction in the monthly increments for cereals. The European Council stated clearly in its resolutions following the Berlin summit that the monthly increments should be maintained at the current 1 euro per tonne and frozen at this level for the entire period, i.e. from 2000 to 2006. The planned reduction in the monthly increments would therefore clearly be breaking our promise to the farmers. Given the worrying economic situation of the rural population, further erosion of their income is unjustifiable. The income of people working in farming has fallen by a total of nearly 10% in real terms since 1996. A reduction in the monthly increments would further exacerbate the economic situation of farmers.
- (SV) A transformation of agricultural policy is a prerequisite for enlargement of the European Union. We Swedish Social Democrats (Pierre Schori, Anneli Hulthén, Jan Andersson, Maj Britt Theorin, Göran Färm and Eva Hedkvist-Petersen) therefore believe that the EU' s agricultural subsidies should be considerably reduced and we welcome the Commission' s proposal for a progressive reduction in the monthly increases in the intervention price of cereal.
Because the report opposes a reduction in the intervention price of cereal, we are voting against the Committee' s proposal.
. (PT) Following the Agenda 2000 decisions, and also bearing in mind the reforms of the common organisations of the market, the annual setting of prices and of institutional budgets has only affected a small number of sectors. Nevertheless, the Commission does not always carry out this price setting in the farmers' interests, particularly when it lowers prices, and this warrants our opposition.
In specific terms, for 2000 to 2001, the Commission is proposing the level of increments for rice, whereas we are still waiting for the next reform proposal, which should already have moved forward. For the monthly increments of cereals, it proposes a two-stage reduction of 7.5% for the equivalent reduction of the intervention price, which was decided on under Agenda 2000, which is unacceptable to various Member States particularly because, at the Berlin Council, the commitment was given to maintain monthly increments at their current level.
With regard to prices for sheepmeat and pigmeat, the Commission is maintaining current levels. With regard to the sugar sector, the price levels established for the last harvest year are being maintained, and in the next few months a proposal is due to be presented with a view to ending the quota, on the pretext of commitments given at the WTO.
Some positive proposals were made in the Committee on Agriculture and Rural Development, specifically the refusal to make the sugar and agriculture sectors, almost exclusively, finance the EUR 300 million for Kosovo, given that this financing will accentuate the negative pressure on the income of farmers, which is unacceptable.
With regard to the proposal for a Council regulation fixing certain sugar prices and the standard quality of beet for the 2000/01 marketing year, we would make the following point. The reconstruction of Kosovo is an important issue for the EU and something we wholeheartedly support. The extra resources required for Kosovo should be obtained from general reductions in subsidies for the whole of the common agricultural policy and not only through reductions within the sugar sector.
- (DA) Agricultural aid is a heavy burden for the European Union. It is indispensable to undertake a radical review of this aid, especially when enlargement to include the Eastern European countries is to become a reality.
I am very pleased that the first step to be taken towards such a review entails a long-term plan for a certain reduction in agricultural aid. It is problematic, however, that there is not the courage to engage in a full and candid discussion of how our agricultural sector is, in the longer term, to cope under quite different conditions and with a quite different aid scheme than that which is in place at present. We are forced to reduce aid to the absolute minimum, and we should have the discussion now.
On the other hand, the reduction in agricultural aid should be gradual and carried out at such a pace that there is no risk of EU aid being replaced by national schemes designed to compensate for its disappearance. It would also be problematic if the Commission were to withdraw aid from agriculture with a view to using the resources for another purpose. Aid should not be reduced for the wrong reasons.
Schierhuber report (A5-0124/2000)
Madam President, I voted against this measure on the European policy on flax and hemp. This is because I feel that we should change the way we support and provide aid to agricultural products in the European Union. We should start to let go of the policy of giving a sum of money to the producers of a particular agricultural product which we want to support, and endeavour, instead, to reduce the burdens of production costs, burdens which are mainly the result of national State policies and which push up the cost of labour, tying the hands of those who wish to work, produce and increase the number of jobs in their sector. Basically, we must start to change the way we provide aid to agriculture in Europe.
Madam President, ladies and gentlemen, I voted in favour of Mrs Schierhuber' s report. I consider proposed Amendments Nos 28 and 29 to be particularly important. She rightly points out that any limitation on maximum quantities must correlate with actual processing capacities. Introducing national maximum quantities as proposed by the Commission would create a system which fails to take account of national processing capacities. The 50 tonne per annum limitation would exclude many Member States from cultivation in advance. The aim must be to develop a flexible system which also takes account of regional sales potential, thereby allowing all Member States to cultivate on an equal footing.
. (SV) We Swedish Social Democrats (Pierre Schori, Anneli Hulthén, Jan Andersson, Maj Britt Theorin, Göran Färm and Ewa Hedkvist Petersen) believe that the EU' s agricultural aid ought to be considerably reduced and we are therefore also opposed to aid for hemp production.
Furthermore, the mechanisms for supervising the cultivation of hemp are problematic because it is not possible, with the naked eye, to distinguish hemp grown for fibre from hemp grown for the production of drugs. It is, therefore, difficult to guarantee that there is no cultivation of hemp for the purpose of manufacturing drugs.
We therefore believe that hemp production ought not to be promoted through increased aid, and we are abstaining from voting on Mrs Schierhuber' s report.
. (SV) Regarding the proposal for a Council regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops to include flax and hemp grown for fibre, we would state the following. As liberals, we believe that agricultural policy should be adjusted to the market and de-bureaucratised. If Parliament is serious about eastward enlargement, there must be a drive extensively to cut back on the costs of agriculture. All direct forms of support for agricultural production ought gradually to be abolished.
Bösch report (A5-0116/2000)
Mr President, I have taken the floor for the last time to declare, once again, that it was with no reservations that I voted against the Bösch report on the 1998 report on the fight against fraud. This is not because I do not approve of fighting all types of fraud - of course I do! Naturally I support this fight. However, I feel that in order to genuinely fight fraud in the European Union we need to change Europe' s expenditure system. The same report states that these EUR 1 019 million which have disappeared as a result of fraud are only the tip of the iceberg. Now, we know that 10% of an iceberg is visible but the other 90% is underwater and therefore hidden. Therefore, the European Union is being defrauded of something in the region of EUR 10 000 million. It is absolutely essential that we change the way we spend our money.
Madam President, you have just congratulated the rapporteur on his work. I do not see what reason there is to congratulate him as many of his original paragraphs have been dropped, particularly because of his own Group which, in its wisdom, decided to table a great many amendments to delete sections, and these were adopted. These particularly concerned all the sections to do with the White Paper. Consequently, many amendments which went beyond the report and the content of the report that Mr Bösch was supposed to be drawing up have been dropped.
I therefore ask the following question: why did we waste money making Mr Bösch draw up texts that have nothing to do with his work and which Parliament has, quite rightly, rejected. You can discuss the matter with Mrs Stauner, who is very interested in other people' s reports, and whom you should really meet, and ask her if she is not interested in knowing why the members of the Committee on Budgetary Control are undertaking work which has nothing to do with their assigned tasks. All honour and tribute, then, to the wisdom of this Parliament for restoring order.
- (DA) We have voted today in favour of Mr Bösch' s report on the more effective combating of fraud and irregularities involving EU resources. Even though there was a slight decline in fraud and irregularities between 1997 and 1998, there is still a great need for more effective supervisory mechanisms. Mr Kinnock' s reform plan is, on the whole, both visionary and realistic. There are, however, a few sticking points.
Parliament has already proposed, in the Van Hulten report, that an external court should be established under the aegis of the Court of Auditors, part of whose task would be to deal with disciplinary matters and which would help recover money which had been paid out wrongly. If such a body were to be established, this would mean that disciplinary procedures would be taken away from the Commission. We have had a lot of bad experiences with the internal disciplinary council. At present, officials who have had actions brought against them by the disciplinary council have colleagues of theirs sitting in judgement over them. That is indefensible. Both the ECHO and MED cases are all too well-known examples of this state of affairs.
We ought likewise to criticise the proposal in the white paper to the effect that an advisory panel should be set up to deal with irregularities. We have established OLAF to deal with suspicions of fraud and irregularities. Another panel would serve only to undermine OLAF' s powers. We have voted against establishing a European public prosecutor' s office. It would be a colossal enterprise to set up when the problem, in reality, lies elsewhere. In actual fact, there is more need for a fundamental staffing reform.
It is, for all that, only the most serious cases which will have penal consequences. Ninety per cent of cases will be disciplinary matters concerning negligence or incompetence. Instead, there is a need for public, internal supervision and for more leeway when it comes to sacking people. We need changes to staff regulations and to the disciplinary procedure, as also proposed in the report.
- The British Conservatives abstained on the Bösch report overall because we are unhappy with the concept of a European Public Prosecutor, believing that this could well lead to corpus juris. We were also unhappy with the references to VAT made within the report.
- (FR) I abstained from the vote on the resolution on protecting the Communities' financial interests and the fight against fraud.
I did not wish to vote against the resolution since I fully share the rapporteur' s objectives of intensifying the combating of fraud against the financial interests of the Community.
I did not vote, however, because of the establishment of a new control body. The Community is not going to achieve the desired goal by creating a tangled multiplicity of such bodies.
(The sitting was suspended at 12.50 p.m. and resumed at 3 p.m.)
Transmissible spongiform encephalopathies
The next item is the report (A5-0117/2000) by Mrs Roth-Behrendt, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation laying down rules for the prevention and control of certain transmissible spongiform encephalopathies (COM(1998) 623 - C4-0025/1999 - 1998/0323(COD)).
Mr President, our discussion today on transmissible spongiform encephalopathies, transmissible diseases which include BSE or scrapie, is one of the many follow-up reports or one of the follow-up discussions to the final BSE report and I think that it is also of great interest to the visitors in the gallery. We have a report here before us which the Commission promised together with its final report on the 1997 BSE report at Parliament' s request. It has now presented it. We have drafted a report on it, although not as quickly as we would otherwise have done, due to the break last year. The Committee on Agriculture and Rural Development and Mr Böge have drafted opinions on it. In other words, we have been able to keep the BSE team going well.
I should like to tell you briefly how I, as rapporteur for the committee responsible, the Committee on the Environment, Public Health and Consumer Policy, assess the proposal. The Commission' s proposal is a good one; like so much of what the Commission has presented on BSE and follow-up problems and has satisfied us in previous years, we are also satisfied with this proposal but, like most things, it still has room for improvement, Mr Byrne. I said that your proposal on BSE testing had room for improvement and I say so again here today. The involvement of the European Parliament certainly needs to be improved. We must ensure that the European Parliament can act in the codecision procedure as the real guarantor of consumer and health protection in the European Union. Only then will we have a high standard and only then will you be able to work in proper collaboration with us, because the Council of Ministers, the individual Agricultural Ministers have not exactly been at the vanguard of the movement over recent years, as we here in the House are only too aware.
It is also important, and here too another proposal needs improvement, for us to hold further discussions on the rapid BSE tests. You tabled a proposal after this TSE proposal which you then needed to adjust, but the proposal is still inadequate. If we are to be able to make a real appraisal of the BSE situation in the Member States, we must make it clear that fallen stock are also to be tested for human health safety in a screening process. So far you have presented no proposal on this.
What we also need, and we have tried to achieve this in the Committee on the Environment, Public Health and Consumer Policy and in the Committee on Agriculture and Rural Development, is to strengthen the Member States' obligation to inform the Commission and to give the Commission information and data on incidents in their countries, on BSE problems or on suspicious circumstances. Here too we need to take the Member States to task more. Here, too, I repeat: mistrust is always shown of the Member States, including my own, and rightly so.
Mr Böge rightly pointed out - as I am sure he will again in his presentation - that we need a Community definition of geographical areas. The definition here is clearly inadequate and the Commission must explain - and I call on you to do so Mr Byrne - how it intends to deal with derogations for cosmetics, pharmaceuticals and other medicinal products. I am convinced of the need for the Commission to make proposals in order to close any loopholes in current legislation.
Allow me to make a few comments on the proposed amendments and then, thanks to the speaking time for my group, I shall still have time for a comment at the end of the debate. I agree with nearly all the proposed amendments, but there are some and here I would ask how you evaluate them, Mr Byrne. This applies in particular to proposed Amendment No 50, which includes cat food in the proposal tabled by Mr Böge, who I know takes a very careful approach to everything. But you have said that you have a problem with cat food. Please say something about the risk of infection from cats.
Mrs Attwooll and others have proposed a number of amendments, specifically Amendments Nos 53, 54 and 55. These proposed amendments limit the present proposal and do not represent any improvement, not even for the situation in the United Kingdom, which I would have understood. For example, no distinction is made between breeding and fattening; that is a completely inadequate proposal. I sympathise with the suggestion in the second part of proposed Amendment No 56 that certain materials should be removed if a Member State has a specific and efficient system, but I must also say unequivocally that, at the present stage of the discussion on special risk materials, it is a dangerous signal to Member States such as my own, which are very reticent.
Allow me to repeat quite clearly: the repercussions on the Member States have obviously been overestimated by some members in the House. In countries which have a good, operational system and a high level of protection, this regulation will not cause any deterioration. But in countries which do not, it would at long last force them to buckle down and give priority to safety and health protection. That is why I fail to understand much of the mistrust of many members, but perhaps we can clear that up in the debate.
Mr President, I shall have another three minutes at the end of the debate, which I shall use to comment on some of the interventions by the honourable Members.
Mr President, ladies and gentlemen, the Committee on Agriculture and Rural Development also welcomes in principle the Commission proposal, which is in line with the promise made by the Commission to Parliament. I should also like expressly to praise the excellent collaboration between the committees and the rapporteurs.
We pointed out on a previous occasion that it is strange that there are still no common provisions for fighting scrapie, despite the fact that scrapie and BSE have somehow been linked since the beginning. We think it is important to seek a differentiated approach to preventive consumer protection by achieving an understanding of the facts and without panicking. In addition to what the rapporteur has said, we felt it was important that the Commission had incorporated the principle of regionalising the fight against TSE in order to reconcile strict measures and a sense of proportion.
I should also like to point out that we feel it is important, in the case of the livestock affected, to have a proper discussion on how data on age can be adapted for the purpose of measures to fight TSE. I would also add that, when we talk of the possibility of introducing tests, for example in the event of dispute between the Commission and Member States or in the event of dispute between the Commission and third countries, carrying out tests can also help to decide if a country belongs in risk category I, II or III if, for example, certain statistics cannot be organised differently.
However, I will not conceal the fact, Commissioner, that the problem of third countries in general will continue to remain an issue for us, as will the question of including pharmaceuticals and cosmetics. We also expect the Commission to quickly submit legal provisions on animal waste, on meat meal, so that we can define safety keys, thereby ensuring that there is a future for a responsible recycling system and guaranteeing preventive consumer protection.
One issue will continue to remain on the agenda and that is the difference between some Member States and the majority of Member States in their approach to the question of what is more important: to define risk materials or to remove entire stocks from the food chain in the event of one case of BSE. Even scientists have so far avoided committing themselves on this point.
Mr President, if the BSE crisis taught us anything, it is that health takes top priority over all other policies. This is essentially the basis on which this proposal for a regulation has been drawn up and we really must use this opportunity to make a concerted effort to prevent, control and eradicate transmissible spongiform encephalopathies.
We have been well aware of this problem for many years now. Unfortunately, however, we have still not managed to eradicate the disease, nor have we managed to identify all the causes for it, hence all the concerns, restrictions and irregularities in the production and marketing of products of animal origin. It is therefore essential that action be taken throughout the Community so that firstly: we can effectively guarantee public health protection and, secondly, we can restore consumer confidence which, in turn, will help the internal market to develop and operate properly. One of the important measures recommended in the regulation is the establishment of rapid diagnosis tests, because rapid detection is one of the keys to combating this disease. Consequently, these tests, which produce results within a relatively short period of time, will most certainly help us to take immediate and appropriate action.
Three tests have already been proposed, although we predict that we shall see future improvements in this area, together with rapid diagnosis tests on live animals, so that we can monitor better how the whole epidemiological picture of transmissible spongiform encephalopathies is developing in the European Union.
A second key measure is to establish an ongoing epidemiological study based partly on laboratory tests using an established protocol. The introduction of uniform procedures and truly comparable results from analyses by national and Community reference laboratories will help us to monitor the situation closely and to create reliable scientific data and methods of diagnosis which include rapid diagnostic tests. It would be a good idea if, at the same time, we monitored scientific progress on the new variant disease, Creutzfeldt-Jakob, which, as we all know, attacks humans and is caused by food from animals contaminated with BSE.
Finally, the slightest suspicion of any form of spongiform encephalopathy in any animal must be notified to the competent authorities so that we can take appropriate action. I should like to stress at this point, that in my view, we will in fact only eradicate the disease effectively if we destroy the whole herd, regardless of how much this would cost both in economic and sentimental terms. That is why the compensation paid by the Commission to beneficiaries must be quite substantial. Of course, it is hard when just one animal out of a whole herd is sick, as it is very difficult to discern if there are animals which appear healthy but which may fall ill later on. That is precisely why we are proposing this measure. "Prevention is better than cure" , as Hippocrates said all those years ago, thereby paving the way for preventive medicine. This is particularly true today, given that there is no cure either for BSE or for the equivalent human disease, the new variant Creutzfeldt-Jakob.
In closing, I should like to commend and thank both Mr Böge, the rapporteur for the Committee on Agriculture and Rural Development, and Mrs Roth-Behrendt, the rapporteur for the Committee on the Environment. Thanks to their cooperation and with the help of all their other colleagues, I feel this is truly a much better regulation, and is a vast improvement on what the Commission originally presented to Parliament.
Mr President, I also wish to endorse and praise the work of Mrs Roth-Behrendt and Mr Böge on this issue and the initial proposals from the Commission.
Safety must be a priority and we all understand that if we are to have equal precautions throughout the Member States, we need a variety of measures in place which have not so far been instituted.
Commissioner Byrne is to be congratulated on moving that closer. These proposals take us a good deal further down the line in the field of diagnostic testing, in a more sceptical attitude to animals which ought to have been under suspicion but in some Member States were not, and in terms of the general prospect of fallen stock being tested for the possibility of BSE.
I want to say something, however, coming from the Member State which first suffered the full rigours of BSE and which has also, as a result of that, been in the vanguard of cleaning up this problem. We have now had for a considerable period of time in the United Kingdom an over-30-month cull of all animals which have been taken out of the food chain. We have been able to tackle the problem of the possibility of maternal transmission by also taking out those animals that might be at risk because of their ancestry. From our position, given the measures we take, we do not see any reason at all why we would need to introduce, additionally, whole-herd slaughter of the kind done in some other countries. We are being asked not just for a belt-and-braces policy but also to buy a new pair of trousers just in case. This would cost a great deal of money. It would not remove a single additional suspect case of BSE.
I would remind those present that, with our additional safety measures, we in the UK are only exporting to the Community de-boned carcasses which have gone through maximum checks and security.
In the circumstances, therefore, there are a number of amendments tabled by a variety of Members in the United Kingdom which I would commend in this debate. I should be very glad to hear whether the Commissioner feels he can accept that in some circumstances - particularly in view of the over-30-month cull in the United Kingdom - for those countries which are admittedly very high risk but also with a very high level of precaution now in place a certain number of derogations are necessary and would be satisfactory to him. I sincerely hope so.
Mr President, I would first of all address the Commissioner and say that I naturally welcome the present proposal. Secondly, I want to congratulate Mrs Roth-Behrendt on a very good piece of work. I also want to thank Mr Böge. I wish to support in principle all the amendments from the Committee on the Environment, Public Health and Consumer Protection.
Nowadays, we know a very great deal indeed about the living world. Life is not, however, complete, as it were, but is evolving all the time. It is evolving not only in a positive way, but also in a negative way. As time goes on, we are faced with new viruses and new problems. The BSE crisis is an example of such a phenomenon. There are, however, also many more examples.
There are therefore two things which must be done. The first is the matter with which we are occupied at present, namely trying to ensure that we get the better both of BSE and of TSE, which is, of course, a broader concept. We must make sure that the situation does not occur again. However, we must also find ways of overcoming similar tragedies in the future. Such tragedies will clearly not occur in precisely this area but will crop up elsewhere. This illustrates what the present debate teaches us: that we must have comprehensive regulations for the whole of the common market constituted by the EU. We must have the same rules, monitored in the same way. Everyone must be treated the same.
Understandable differences in attitudes have emerged in the course of the debates which we have conducted in the Committee on the Environment, Public Health and Consumer Policy and in the party groups and which are also being conducted here and now in this Chamber. I am thinking of the last intervention. The United Kingdom has been affected badly. I can well understand why people there have points of view as to how it might perhaps be possible to make savings. Allow me, however, to say something which is extremely important. We must never suffer for having looked to short-term economic gains at the risk of long-term security. There is a danger of the short-term economy' s taking over at the expense of reason and caution.
To my party colleague, Mrs Attwooll, I have to say that I understand the current amendments very well but that I cannot support them. That would mean our becoming unclear and sending out false signals. I believe it is extremely important that when, in this context, we decide about this report, we send out a crystal clear signal about the firmness of our judgement on the issue of food safety. This is important prior to the forthcoming debate on the whole project entailed in the white paper which has been announced.
Mr President, ladies and gentlemen, Mrs Roth-Behrendt, according to a Flemish saying, prevention is better than cure, and I assume that this pearl of wisdom is used in each of our Member States and regions. I would like to expressly congratulate Mrs Roth-Behrendt on her report. My group has not tabled any amendments and is in full agreement with you. We give you our full support and have every confidence in you.
After all, the proposal follows on from a pledge which was made previously regarding the follow-up committee. This is therefore to be welcomed. I would like to home in on the following issues.
Firstly, it makes sense to include regionalisation and regional differentiation in the goal-oriented fight against TSE. If you are in any doubt about this, just ask my Scottish and Welsh colleagues.
Secondly, there are tests for a rapid diagnosis and to identify TSE in cattle. We, as Committee on the Environment, Public Health and Consumer Protection want to make these methods available so as to improve our monitoring procedures, and rightly so. As it happens, we all know that these tests are not yet scientifically accurate and that when these tests are applied, we do not know precisely whether infection actually occurs at each stage of the disease. I believe that these tests are at least heading in the right direction and that we should support the scientific research carried out in this field.
Thirdly, I welcome the requirement to destroy or remove the entire herd on farms where the disease has broken out.
Fourthly, there is indeed a need for additional legislation for products such as cosmetics, medicines and pharmaceutical preparations which are excluded from the present proposal.
Finally, I would like to draw your attention to a number of amendments which actually provide for a number of points to be lifted from the appendix and included in the body of the text. I think that it is important to bring about more democracy, to get away from comitology, and to increase parliamentary control. These are cardinal amendments, to my mind.
Mr President, the proposal for a regulation under discussion does not aim to address the problems, as the Commission hypocritically claims, but to cover up the problems which have arisen in certain countries, thereby generalising them and making them everybody' s problem. This is why this proposal needs to be changed, particularly where it specifies classifying countries into categories.
If the Commission really wanted to protect public health from spongiform encephalopathies, it would have proposed rules to prevent such risks a long time ago, but it did not. It would have made provision for the necessary procedures and penalties. But the interests of multinational food corporations, which have subjugated everything to the rationale of excessive profit, precluded any such action. So, this Commission initiative only made its appearance once the situation had got out of control - with dioxin for example - and is now endeavouring to show that it has some control over the situation.
The conclusion which we draw from this draft regulation is that it is probably an attempt to cover up the situation. That is the direction in which things are heading with the classification of countries, which, rather than taking into account the most basic factor, which is the existence or non-existence of cases of encephalopathy in their raised cattle, takes account of other factors when allocating countries to a particular category. The worst thing about this is that, theoretically, if a member state in which cases of encephalopathy have been reported can prove that it has established systems for monitoring production, it could be placed in the same category as a country in which no cases have ever been reported.
This same spirit, this "lowest common denominator" approach, pervades the rest of the proposed measures, such as the mandatory removal of various organs (spleen, brain, spinal cord, etc.). Such measures will blacken the reputation of meat-producing countries in which there have been no cases of encephalopathy and will also discredit sheepmeat and goatmeat, since there is no substantial scientific evidence as to whether this meat is sensitive to spongiform encephalopathy pathogens. At the same time, the proposal to remove the aforementioned organs and tissues is a recipe for disaster for sheep- and goatmeat, which will be impossible to market; in other words, this measure will indirectly oust sheep and goat meat from the market, demand will be met by other types of meat from larger animals and traditional recipes using offal such as intestines and spleen will be banned. We therefore oppose the Commission proposal.
Mr President, I welcome the opportunity of making a brief contribution to this debate and I congratulate the rapporteur on her excellent work. Parliament has certainly devoted considerable time on behalf of its citizens to addressing the important agenda of food safety, while at the same time ensuring that our farmers can operate within a production framework of traceability which is the only way to fully restore consumer confidence in the wide range of quality food products produced by European farmers. For this reason, the creation of a uniform legal basis for controlling and preventing the spread of BSE and scrapie is paramount and there is still, as other speakers have suggested, a lack of consistency in relation to the application of the regulations within individual Member States.
I would urge Commissioner Byrne to prioritise introduction of that level of consistency which is the only way that we can convince our consumers that we have a common policy in relation to ensuring public health. As I have said in previous debates, farmers are the victims of circumstances beyond their control and those responsible for the manufacture of animal feed which puts public health, our entire livestock sector and indeed farm incomes at risk, have much to answer for. This House must be vigilant in ensuring that it can never again be repeated.
I welcome the availability of rapid diagnostic testing for improved detection of TSEs in cattle and believe, Commissioner, that further consideration should be given to its use as a means of establishing the health status of animals in Member States.
For my country, Ireland, food exports and in particular beef are of paramount importance to our economy and the income of farmers. I can say that we have left no stone unturned in tackling this problem, including the removal of entire herds where an infected animal has in fact been diagnosed.
May I say in conclusion that farmers have always responded in a positive way to the introduction of regulations governing public health and the health status of animals raised for food production. Their task as guarantors of food security and quality is, as everyone in this House knows, becoming increasingly difficult. Far too often their contribution to society has been taken for granted and certainly not always adequately rewarded with a reasonable income.
Mr President, Mrs Roth-Behrendt, Mr Böge, Commissioner, we have before us a proposal for a regulation on the prevention of transmissible spongiform encephalopathies, which is to say degeneration of the brain in bovine animals, sheep, primates, antelope, cats and even humans, since there have been 53 cases of atypical Creutzfeldt-Jakob in Great Britain, all fatal.
So now we are going to adopt regulations to prevent an epidemic that we have known about since 1986, i.e. for fourteen years. It is rather late in the day to react, but even so over the last fourteen years we have done a great deal. Last month, for example, we decided to stick labels on meat to warn consumers. The Commission told us that it was impossible to enforce such labelling before 2002, sixteen years after the outbreak of the disease, but we have done something all the same. We have had discussions with Mr Delors, with Mr Santer, with Mr Prodi, with Mr McSharry, the Commissioner responsible for agriculture, then Mr Steichen, and Mr Fischler. We have set up a committee of inquiry chaired by our fellow Member, Mr Böge, a temporary monitoring committee; we have even tabled a motion of censure, against Mr Böge' s wishes. We have heard expert opinions from Mr Dirringer, the German virologist, Mr Picoud, Mr Dormont, Scottish specialists, our Portuguese fellow Member, Garcia, was a specialist. We have had debates, topical and urgent questions on the embargo, etc.
After fourteen years of discussion, there are few survivors of this war of nigh on twenty years - Mr Graefe zu Baringdorf, Mr Cunha, Mr Böge, and myself. Mr Happart left us and Mr Pagel died. So I think it would be useful for the more recent Members, in the end, if I gave a sort of debriefing on the subject, quite apart from the problems with the legal basis under Article 100 A or BSE monitoring problems.
The starting point for this business was the 1984 milk quotas. To improve their milk reference, our British friends drove their cows like some sort of engines, overfeeding them, and, in order to save on the cost of fodder, they fed their cows on meal made from carcasses. Then, again, to save fuel oil when manufacturing meal, they reduced the cooking temperature, thereby enabling the pathogen to survive. BSE is the tragic product of the race for profits and the British farm model.
The disease has been identified since 1986, but nothing much was done until 1996. Why not? The public could not be thrown into a panic because the Maastricht Treaty had to be sold to them. So the press, the Commission and the European Parliament all knew about it, but did not say a word. So when, in March 1996, the British, via the British Ministers for Agriculture and Health, admitted that the disease could be transmitted to human beings, the necessary measures were not taken. Why? Because this time the reason the public could not be thrown into a panic was no longer to sell the Maastricht Treaty but the Treaty of Amsterdam. So, met first with silence and then with lies, the epidemic spread and we all know what the outcome of that was.
In the first place, BSE has not been eradicated in Great Britain, and will not be eradicated. Secondly, the belated ban on meal did not serve to eradicate contamination. Thirdly, either contamination crossed over to the meal fed to poultry, or there is a third transmission route. In addition to maternal contamination, there may be transmission via the fields, the grazing land, the grass, and there may be badlands, as in the case of ovine scrapie, where the prion would be encysted and would return as soon as bovine animals were put to pasture there. Fourthly, Great Britain and the industrialists causing the contamination have not, as polluters, paid. It is innocent farmers, grain farmers, who are paying the price, in the same way that the farmers are paying for Kosovo.
All in all, then, the directive and the regulation are all well and good, but they are somewhat hypocritical. We all agree that we need regulations on prevention, we are all agreed on adopting the amendments from the Committee on Agriculture and Rural Development, to whom the matter should have been referred. We all agree that scientific measures are needed, methods to be used in abattoirs to remove the ilia, the ganglia, the duodena, the inguinal, medial, lateral, renal, prefemoral and cervical lymph nodes, but this is not the key issue. In the BSE crisis, at the moment of truth, when protective action had to be taken, it was taken by the national states. That is the main lesson to be learnt from the TSE business. Firstly, protection is always led by the states. Secondly, the precautionary principle means safeguarding nations. This is no obstacle to the construction of Europe but, like children making tree houses, it is just a game. That is what we are doing here, Mr President, all playing out together.
Mr President, Commissioner, ladies and gentlemen, the rationale of maximising profits leads to all sorts of aberrations, including feeding herbivores on meat-based meal. It is not just the cows that went mad, and as a result, ovine scrapie spread to bovine animals in the form of BSE.
Consumer welfare demands that we use every means possible to prevent and vigorously combat these diseases and their vectors. The action taken in 1997 is now proving even more inadequate as scientists are today talking about a third transmission route. We must therefore provide ourselves with effective means to eradicate transmissible spongiform encephalopathies once and for all, if at all possible. This means coordinating and dealing with the sector as soon as waste is used in animal fodder, destroying at-risk materials if there is suspicion, banning the inclusion of animal protein in cattle fodder, demanding traceability by labelling the animal' s site of birth and rearing, and, at Member State level, setting up the local monitoring systems which are the only ways to guarantee that the campaign will be effective and that monitoring will be transparent, setting in place a fast, systematic screening procedure and also in-depth checks, if necessary. Finally, the whole herd must be slaughtered if one beast is found to be infected. This is the price of food safety, but it must not be used as an excuse to cast doubt on the transportation of live animals.
Mr President, in stressing the excellent quality of the work carried out by Mrs Roth-Behrendt and Mr Böge, I would like to dwell on one aspect and take advantage of the presence of Commissioner Byrne. Clearly, our goal has to be total elimination, but we feel that this would be extremely difficult as the costs of incinerating the large numbers of animals which die on farms are objectively huge. Consequently, the economic burdens and the amount of technical organisation involved could be extensive, and so could the environmental impact of such large-scale incineration carried out at extremely high temperatures. In this sense, we ought to ask the Commission - and insist on a reply - whether realistic estimates of the quantities of material to be incinerated are already available to us, whether they have already been made or whether this still remains to be done, according to the various classification procedures of the States, together with an evaluation of the resulting organisational economic burdens, with subsequent referral to Parliament.
It is therefore essential to prevent the adoption of different, uncoordinated paths by individual Member States from causing substantial distortion of competition and disproportion in the treatment reserved for producers. It is necessary to provide for the adoption of harmonised financial support measures, lay down common organisational guidelines and use applied research measures to develop new disposal technologies with less environmental impact which allow the use of forms of materials recycling which respect consumer safety requirements.
The development of common guidelines should allow firmer, more balanced and, therefore, more effective responses. For example, we consider that setting up mandatory disposal consortia according to the model already laid down by the legislation of some Member States could be a practical response to the need to limit the economic impact of disposal operations on breeders and, at the same time, thanks to the increase in the degree of social control over the proper use of the service, to the need to consolidate consumer and environmental guarantees.
We conclude that the adoption of the excellent regulation in question will require the development of a combination of initiatives, research and analysis, but also regulation and standardisation, and we hope that Parliament will associate itself with these measures.
Mr President, we have before us a very important directive, aimed at creating a uniform legal basis for the prevention and control of TSEs. The objective is to gather into one dossier all regulations relating to TSEs to date. If we are to restore consumer confidence, it is essential that we do all we possibly can at all levels. I should particularly like to thank the rapporteur, Mrs Roth-Behrendt, for the vigour she has shown in her approach to this matter - many of her proposals deserve agreement. Mr Böge, for his part, has ensured that these views will gain wide support in this Chamber. I agree that the Commission for its part has done a good job, a job that Parliament can endorse, whereas Member States must eventually be made to understand that this matter is important and that we must gain consumer confidence.
I should, however, like to draw your attention to one more issue: those countries and farms, which have escaped the animal diseases, must also be able to ensure that they will not have these problems in future. It is therefore essential that the withdrawal period relating to the transfer of animals from one farm to another be increased from two years to six years. On the whole, we must firmly hold to the notion that within the internal market, too, human health is the most important thing, and that principles of free competition only take second place. It is imperative that we bear this in mind, particularly when dealing with these food matters, which are all-important to consumers.
Mr President, Commissioner, I too would like to offer my congratulations to Mrs Roth-Behrendt on her report and to thank her for her openness to discussion on the issues involved. She will appreciate even better than I how far scientific opinion on TSEs has developed. For example, the Scientific Steering Committee has recently established that it is necessary to regard the vertebral column and dorsal root ganglion as specified risk material in the UK only for bovines over 30 months and in Portugal only for those over 6 months. That is why some of us seek an Amendment No 56 to allow adjustments in this area on the advice of the Scientific Steering Committee rather than requiring fresh legislation to implement them.
Similarly, certain measures in combating TSEs have already proved effective. I refer to the exclusion of animals over 30 months from the food chain, the slaughter and disposal of suspects and offspring of BSE cases, a fully effective feed ban and the removal of a wide range of specified risk materials. Where such measures are in place, in seems unnecessary to impose the more technical requirement of the date-based export scheme and the certified animal scheme to the domestic market; hence, Amendment No 53.
In addition, given that there is no evidence of horizontal transmission of TSEs, there would seem to be no scientific requirement for whole-herd slaughter. While accepting that some Member States may wish to engage in the practice, I would submit that it should not be compulsory. Indeed, we take TSE and BSE very seriously in the United Kingdom. We are committed to the safety of the public and to animal welfare. We only ask that given that we have taken these measures which we believe to be effective, you do not ask to us to take additional measures which have no scientific justification for them.
Mr President, Mrs Roth-Behrendt' s report seeks to strengthen consumer protection measures but also to extend Parliament' s scope of action, by ensuring that all issues crucial to the prevention of TSEs are included in the regulatory instrument, not just in the annexes which are not covered by the codecision procedure.
This twofold concern seems to be particularly justified today, as French experience shows. The fact is that considering the range of measures already undertaken, such as the ban on animal-protein meal for bovine animals, the incidence of mad cow disease in France should have started to decline, but this is not the case, and in fact the number of cases is on the increase. It is this tendency which presents a problem right now, much more than the scale of the epidemic in quantitative terms. The truth is, at the present time, there is quite simply no adequate explanation for it, hence the debate which has been initiated on the possible existence of alternative disease transmission routes of which we are, as yet, unaware. Medical and scientific uncertainty still prevails.
In these circumstances, the precautionary principle must be adopted to the full. All possible resources must be used in order to assess the BSE situation in the various countries, particularly including the development and systematic use of fast screening tests. The development of BSE in France raises issues that are not purely medical in the narrowest sense. This is nothing new. From the very beginning, it has not been possible to give any explanation for the emergence of this disease and its transmission to human beings, and its spread internationally, without taking the key socio-economic factors into account: contemporary trends in the agro-industry, the subordination of producers and consumers to the dominating rationale of capitalistic profit.
Still today, the way in which the agro-industry is organised, and the fact that it is infiltrated by international mafia-like networks, make the fight to eradicate BSE and TSEs even more difficult.
No public health policy should ignore these factors. They are, however, discussed only on rare occasions and in little detail by the European institutions, including Parliament. Basically, BSE is one of those medical matters which, in practical and terribly human terms, bears witness to the acute nature of the choices that society makes, and that is yet another reason why preventing TSEs is a political matter to which Parliament' s responsibility is truly committed.
Mr President, as an MEP representing a farming area, I have first-hand experience of how devastating the BSE crisis has been to British agriculture. I can also vouch for the necessity of maintaining effective controls. You might therefore expect me to be enthusiastic about these new controls on BSE, but I am not. We already have enough and I believe they are adequate and effective. This proposal simply adds more red tape and costs to an already overburdened industry.
Of course, I have no objections to other countries adopting measures which match ours. In fact, it would be helpful if measures already in place in the UK were implemented throughout the EU and elsewhere.
Thus it is not new laws we need - we need more compliance. Until all Member States are able to assure us that there is full compliance, this proposal, if passed, will simply add to the list of laws which have not been implemented. In any case, if more controls were needed, we should not be looking to the Commission for guidance. The British BSE inquiry which was commissioned by the UK Government at a cost of £20 million is due to report in November. We should wait to see what this inquiry says.
Mr President, first of all I should like to add my voice to the congratulations addressed to our rapporteurs, particularly Mrs Roth-Behrendt. Her approach and hence her report is one we can wholeheartedly support.
This regulation is not a major revolution, but it does attempt nonetheless to afford a higher level of protection, based, moreover, on the most stringent practices adopted in specific European Union countries, such as in France.
I should, however, like to draw your attention to a number of specific points and, firstly, the existence of a third transmission route which is now practically certain. I think it essential in this case to define suspect animals quite apart from the age criterion. The age criterion ceases to be justified as soon as we are practically assured that this third transmission route does in fact exist. The important thing, then, is to have systematic recourse to testing whenever an animal dies of unknown causes. Systematic testing precludes fraud and makes it possible to offer better guarantees.
The issue of slaughtering herds has been discussed at length. In both France and Germany the whole herd is slaughtered if a single animal is found to be diseased. We know that this is not the practice in Great Britain, and that this is a solution which is vigorously opposed by our fellow Members from the United Kingdom. But is it possible to put the argument of the costs of destroying a herd when a public health issue is involved? I think this is not a tenable position. It is important for the regulations of the various countries of the European Union to be harmonised.
I should, finally, like to talk about at-risk materials, these notorious substances which may present risks. Once again, in France, a number of measures have been implemented, which have been more or less understood, but I am convinced that it is essential to be extremely vigilant and to apply the precautionary principle.
So this regulation is a good one. It represents some progress, but it is capable of being perfected rather than perfect as it stands. It does not raise any questions concerning the incineration of animal-based meal. In some of our countries, we have stockpiles of such meal which we do not yet know how best to destroy, or which has not been destroyed sufficiently, and also animal-based meal used for swine and poultry. I think, Commissioner, that these are questions we also have to ask.
Mr President, I asked to be allowed to speak again at the end of the debate - we are not quite at the end. Allow me to say a few words on the debate. I would like to thank the honourable Members who have spoken so far, and Mrs Doyle, Mr Goodwill and Mr Nicholson, who have yet to speak, for what they have to say and for the fair treatment we are giving each other. Those who sat in Parliament during the last parliamentary term know that it is Parliament which has cause to be proud of having got a grip on the BSE disaster in the individual committees and in the House as a whole, in a way which cut across the political divide.
I tried at all times, as chair of the committee, to be fair to all the Member States, strict but fair, as my teachers always used to say to me, and I am trying to do the same now. Allow me therefore to say a few words on some of the points raised. Yes, Mr Trakatellis and others are right, Mr Staes. We still have no tests for live animals. We still have no tests for very early infection, which is why the Commission is being called upon to keep on working on this, and I know that it is doing so. Of course we need that.
Mr Whitehead said quite clearly that safety must be a priority, but he would, of course, like the precautionary principle to be applied in equal measure in other Member States and that is the main point here. To some members who have spoken or who have perhaps yet to speak I should like to state one thing quite clearly: we are legislating here for the whole of the European Union, for the 15 Member States with widely varying safety levels. We are not legislating just for Great Britain. We know that the data-based export scheme, that the OTS over-30-month scheme, that all these things are important and are working. I am the first to recognise what Great Britain has achieved and at what price to farmers. I have spoken to countless officials and farmers' representatives in Great Britain over recent years and I know that. Nonetheless, I must ensure that this level of safety also applies to Italy, Germany and all the other countries in the European Union. Which is why I believe that this regulation is a good regulation. When Mrs Attwooll and others ask if we can have derogations for countries which are already that good and if they must still remove the spinal column, then I call on you, Mr Byrne, to table a proper list of derogations to the Council saying countries A, B, C and D comply and are exempt from certain measures. I will be the first to support it.
But I do not want this to be rushed, as is the case with certain proposed amendments. This is why I stand by the position which I described earlier. I think that we really should stick with what we discussed in committee and with what Mrs Doyle and I have re-tabled. This particularly applies to proposed Amendment No 56, to which Mrs Attwooll referred. I will be the first to support this at second reading, if the Council makes the proposal, but we need to list clearly and to substantiate clearly where derogations are possible and under what conditions and for which Member State. What must the Member State do to qualify? And of course I support Mrs Grossetête: naturally, tests must be carried out on animals which have died from unknown causes but that is already included in the Commission' s proposal on the tests.
Mr President, at the outset I would like to add my thanks to Mrs Roth-Berendt and indeed Mr Böge for their commitment to this important issue. For some time Parliament, the Commission and Member States have sought the introduction of common EU-wide rules to deal with the problems of TSEs such as BSE in cattle and scrapie in sheep. The basis of this proposal is that the discovery of any TSE or the first incidence of BSE in a Member State would be covered by common rules which would take effect automatically. To date, many of the actions taken to deal with BSE have been carried out on a unilateral basis by Members using national measures.
The TSE proposal being put forward includes, among other things, a requirement for educational programmes for farmers, vets and officials; the removal of a list of specified risk material, an active surveillance programme using rapid post-mortem tests; and the strengthening of the ban on the feeding of mammalian protein to ruminant animals. The proposal also allows for the culling of animals and the compensation to farmers for loss of culled animals.
The principle of this approach cannot be faulted. Common rules will enhance the protection of animal health and more importantly will ensure protection of the consumer by ensuring that the highest standards of disease prevention and eradication are put in place in every Member State and can be activated when appropriate. These rules will form a blueprint that can be followed in the event of any new scientific information being made available or if more radical action is required. However, I am aware, Commissioner, that the vast majority of Member States are of the opinion that the classification of countries for SRM removal purposes should be based on an internationally recognised code set out and agreed by the EU and the many - over 150 third countries - under the auspices of the OIE, the World Organisation of Animal Health, which is based in Paris.
Most Member States are uneasy about the approach being taken by the scientific sub-groups and would prefer a more open and transparent system of classification as set out in the OIE code which is recognised and accepted by countries worldwide. This view was made plain in Council working groups and was reflected in the final draft Presidency Proposal, a draft that is supported by the vast majority of Member States.
For the purpose of agreement and the speedy implementation of this regulation and hopefully to avoid a lengthy conciliation process, the use of common OIE criteria would be appropriate. Having discussed this with Mrs Roth-Berendt, we have tabled Amendment No 51 to Article 5 as a compromise to this effect.
I welcome the principle of laying down common rules for the prevention and control of transmissible spongiform encephalopathies. However, this proposal may have negative consequences for countries trading in sheep and this is an important point as it currently stands. There is a view that there should be separate rules for scrapie rather than the current mix of rules where the treatment of SRM in sheep depends on the BSE incidence in that particular country.
I would reiterate in conclusion my support for the use of OIE provisions to have an internationally recognised basis for classification, a basis supported by 150 countries in resolving world trade disputes and recognised by the WTO. I make no case for leniency of treatment at all. The UK would be in class 4, Ireland would be in class 3 under either classification system, the SSC or the OIE. The OIE meets next week in Paris to consider amendments to their classification system and consequently I hope to bring further amendments to this regulation for second reading.
Mr President, legislation which seeks to protect the public from a terrible brain disease such as new variant CJD should be drafted to complement measures already in place in Member States, to recognise the stage of the epidemic that we are at and have due regard to the body of scientific knowledge we have built up. The United Kingdom already has comprehensive and effective measures in place to protect human health and eradicate BSE in our herd. This is working. Cases of BSE are declining rapidly. But most importantly, so far, we have not had a case in an animal born since the complete feed ban was introduced. That should be happening around about now, if it was going to. No older animals over 30 months of age enter the food chain.
It is likely that cases may occur due to maternal transmission but these will be isolated and not feed-related, and there is no justification for a return to cohort culling. Incidentally - and Mrs Grossetête referred to this - there has been recent press speculation about a third possible infection route through grass contaminated by faecal material. This only applies - as I understand - to animals excreting pathogens ingested with contaminated feed, not, as some newspapers inferred, from animals incubating or suffering from this disease.
I am concerned about the practicality and cost of having to post-mortem all animals for which the cause of death is unknown. Very large numbers of animals die of natural causes or common ailments. BSE is a degenerative disease which does not cause sudden death anyway. Amendment No 26 seeks universally to impose the whole-herd slaughter policy which some Member States with low levels of incidence have introduced in an attempt to reassure the public. This could well result in the under-reporting of cases, as we have seen in Switzerland recently. BSE is not an infectious disease that is transmitted horizontally. Whole-herd slaughter has no scientific justification. The majority of herds that have experienced BSE in the UK have had only one or two isolated cases. Most herds in Britain are not closed herds and therefore animals come in from all over the place. If one of those animals gets a disease, why kill the whole herd?
Whole-herd slaughter is not an effective way of reducing cases of BSE. It would cost a small fortune for no tangible benefit. I hope Parliament, in amending this directive, will do so in the light of sound scientific advice, not as a knee-jerk reaction to tabloid newspaper scare stories.
It is my pleasure to give the floor to a Member of Parliament who received the title of Great Chief of Rangatira, when he led our delegation to New Zealand.
Mr President, I will omit replying to that particular remark. Can I first of all thank you very much for giving me the floor and can I pay tribute to the rapporteur and indeed to Mr Böge. As someone who was in the last Parliament I know how much thankless time and effort they have put in since BSE first began in a very difficult area to try and find a resolution and a way forward to help everyone in a very sensible way. I think both of them not only take credit for themselves but indeed bring credit to this Parliament for the way in which they have carried out that duty.
BSE has unfortunately been with us for some considerable time and I suspect that we have to recognise that it will probably be with us for some years ahead. We have to try to find ways by which we can control the disease of BSE and TSE and at the same time create the consumer confidence that is needed because consumer confidence has been lost. With respect to Mr Martinez I will only say one word to him - sludge. I will say no more as far as that is concerned. Everybody has problems in the European Union of one type or the other and no-one should try to make or take advantage of the other's problem.
However, whatever we do, we should not overburden the producer because he has already been considerably overburdened. As to the argument whether you slaughter the whole of the herd, there is no scientific evidence to say you should. There are many instances in my area where maybe BSE occurred five, six or seven years ago in one animal and there has never been another case since. Once we get to the stage where we have a vaccine or some way of identifying or testing if an animal has BSE, then there is an argument for testing the rest of the herd and if there is a trigger level whereby it goes beyond that, then the whole herd should be taken out. But it would be wilful carnage to simply go in and slaughter good animals in the thought or the notion that BSE may possibly be in the whole herd. That would be a drastic approach.
One other point: where I come from, in recent years there has been a continuing downward trend. Indeed, in Northern Ireland last year, we only had, I think, three identifiable cases of BSE and the projection for this year is one or at worst maybe two. I was listening to what the rapporteur said that if there are clear reasons then she would agree for areas that have low instances of BSE to have certain controls and mechanisms. That is an important thing to recognise because in my area farmers feel very secure because of the very low instances we have of BSE and because of the strict controls that we have monitored and made sure worked over recent years. That is perhaps why our situation is much better than the rest of the United Kingdom. This is an area which has to be looked at in the months ahead - we must create the confidence within ourselves that we can begin to move forward as we begin, hopefully, to see the back of the TSE/BSE problem.
Mr President, I would like to join in the congratulations to the rapporteur on her excellent report. The report that we now have before us is an example of the kind of issue which requires of us the ability to demonstrate that the European Parliament places public health before internal market considerations. The EC Treaty - for instance, Article 30 and points 4 and 8 of Article 95 of that Treaty - presents us with both the opportunity and the duty to do so. The priority is to protect consumer health, particularly against diseases like TSE, the mode of infection of which is not adequately known and the testing of which so far is only possible after the symptoms have developed. Secondarily - and this is justified by the notion of the internal market - we must be able to restore consumer confidence in the foods on the market in order to enable the market to function with a minimum of disruption. Both issues are important, but we must be able to show clearly the priority of values; public health comes first.
The Committee on the Environment, Public Health and Consumer Policy has adopted a position that allows both of these objectives to be met. One important aspect of this view is the whole-herd slaughter on a farm where disease has been discovered. Even without knowledge of whether any of the other animals have become infected, this action is nevertheless justifiable, precisely in order for the above objectives to be met. At the same time, we must, of course, ensure that the breeder receives proper compensation for his livestock. In addition, the internal market must be able to operate in such a way that the spread of the disease is checked, and so that Member States, where no disease has yet occurred, can rely on the Community to protect the animal population of those States. In the Committee on the Environment, Public Health and Consumer Policy, I prepared a proposal for an amendment on this matter myself, stating as reasons for the issue specifically the above-mentioned prioritisation of values, where public health is the first. This objective has now been met in the Committee report - in a slightly different, but nevertheless satisfactory manner. Extending the period referred to in the Annex to the Regulation (the scrapie-free period) from two years to six, may be an adequate means of ensuring that the imported animals and processed material are risk-free, and of preventing the spread of the disease to countries where it does not yet exist.
Contrary to the Commission' s proposal, the report refers to instant tests, which are being used to detect TSE, by name. This in itself is acceptable, but we must bear in mind that we are dealing with a technology which is continually being developed. Hopefully, better tests than the current ones will soon be available, and when the time comes, it will be important that the currently approved regulations are kept up to date with the advances in technology.
Mr President, I am pleased to outline our position on your amendments to our proposed regulation on the prevention and control of TSEs.
I wish to begin by thanking you for the excellent cooperation between your assistants and my services. Due to this thorough preparation I am in a position today to agree in full or in part to almost three-quarters of your proposed amendments. Furthermore, most of the amendments, which I am not in a position to accept, relate to two issues: the so-called "whereas" clauses - that is the recitals - and whether or not changes to certain provisions of the regulation should be by commitology or codecision. That is an issue which I have referred to before. I know it is a controversial issue and I look forward to discussing this particular issue in the Committee on Agriculture and Rural Development which is scheduled for July.
In substance, therefore, the Commission and Parliament are equally committed to a strong regulation which puts in place a comprehensive framework to tackle TSEs.
I should like especially to thank Mrs Roth-Behrendt and Mr Böge for their huge contribution to this proposal. I can think of no other individuals who have made such a positive contribution to tackling BSE. They have both rendered an enormous service to the health protection of Europe's citizens.
I might also add that this piece of legislation is an excellent example of the good work and cooperation which has taken place between our two institutions and could provide a precedent for the future.
I turn now to the specific amendments and formal Commission position. Firstly, on commitology, we accept Amendments Nos 6, 11, 12, 29, 30, 31, 32, 33, 34, 35 and 36. With regard to the recitals, I also accept Amendments Nos 3, 4 and 5. However, I cannot accept Amendments Nos 1 and 2 because it is inappropriate to introduce recitals in a piece of legislation which are not matched by substantive provisions in the text. However, I shall be raising your concerns on pharmaceuticals and cosmetics, which a number of you mentioned, with my colleague Mr Liikanen and I will ask him to address those concerns.
With regard to the articles themselves, firstly, the scope: I accept Amendments Nos 7 and 8. With regard to definitions: I can partly accept Amendments No 9 to Article 13 on the definition of TSE suspected animals. But the inclusion of "fallen cattle, sheep and goats" in the definition cannot be accepted. It is not practicable to collect, incinerate and carry out a full epidemiological investigation on each fallen animal. The Commission will, however, be monitoring the situation closely both through the recently agreed measures on random testing for BSE and in the forthcoming proposal on animal waste. However, I accept Amendment No 52.
I also accept Amendments Nos 10 and 49 to Article 3, with a slight reformulation to create the possibility of delegating the evaluation, not the approval, of tests to an external body.
With regard to classification, BSE status: I accept Amendments Nos 13, 14, 51 and 58.
With regard to epidemiological surveillance: I accept Amendment No 15 to Article 7, introducing the mandatory use of the rapid diagnostic tests in the annual monitoring programme. Let me add, however, in passing, that we will keep under constant review the scope for increased testing of animals for BSE.
On specified risk material: unfortunately I cannot accept Amendments Nos 16, 17, 18, 40 and 41 to Article 8, bringing under codecision the approval and conditions for use of rapid diagnostic tests. I happen to believe that it is essential to maintain the flexibility of the commitology procedure. Nor can I accept that tests should be capable of detecting infectivity in all products and at all stages of the disease. That is the advice I have been given.
I partly accept Amendment No 19 to Article 8, requesting a review of the age limits for SRM removal under a commitology procedure.
I cannot, however, accept the restraint of annual reviews and, in particular, the proposed deadline for the first review which is foreseen for 1 January next, which is too soon.
I also accept Amendment No 20 to Article 8, which brings under codecision the principle of granting derogations from the provisions on SRM removal in high-risk areas or for taking account of an effective feed ban.
I also welcome Amendments Nos 38, 39 and 56 to Annex IV. They mainly propose no longer requiring the designation of long bones of cattle as SRM and suggest a reformulation of the proposed derogation for the removal of a vertebral column under a commitology procedure.
On feed ban, I accept Amendments Nos 22 and 42. I can partly accept Amendments Nos 21 and 57 on condition that the possibility of extending the feed ban is allowed, irrespective of risk status. I also partly accept Amendment No 54 to Annex V, laying down the detailed rules on the extended feed ban. I cannot accept the derogation for dicalcium phosphate, as this is against our scientific advice. I also cannot accept the limitation of extending the feed ban to any species, mainly pet animals, only if a risk of cross-contamination of livestock feed exists, as we believe that ruminant protein should be banned for all susceptible species. I identify cats here in particular. That is the advice I have been given in relation to cats.
I can partly accept Amendment No 50 to Annex V where it exempts gelatine from hides from the ban. However, I cannot accept the exemption for feeding cats with ruminant protein from the ban.
I also cannot accept Amendment No 23 to Article 9, ensuring immediate application of the feed prohibitions, as this amendment does not fully make sense legally.
On disease eradication: I accept Amendments Nos 25 and 28. I also welcome Amendment No 24 to Article 11, but propose to reformulate, providing for "regular" rather than "immediate" notification.
I can also partly accept Amendment No 26 to Article 13 and Amendment No 43 to Annex VII, introducing whole-herd slaughter for BSE in cattle, sheep and goats and, secondly, excluding research animals from these provisions. Whole-herd slaughter for BSE only, not for scrapie, is acceptable to me on condition of approval of equivalent measures by commitology. I cannot accept the second part of this amendment as it is in fact superfluous.
I can partly accept Amendment No 44 on condition that the equivalent measures are approved on a case-by-case basis under commitology.
I do not accept Amendment No 27 to Article 13, requiring a complete standstill on a holding with a confirmed TSE case, as I consider the extremely strict conditions of our proposals are already sufficient, as they require measures to be taken under strict, official veterinary supervision, duly certified.
I also cannot accept Amendment No 37 to Annex II, as the proposed definition is not used elsewhere in the text and is, in addition, inadequate for TSE control purposes. I should add that ADNS regions are too small and too difficult to control. Bigger regions which are legally defined may be possible, for instance the Azores, and I refer to what Mr Nicholson said earlier about Northern Ireland.
On the conditions for marketing animals: we welcome the intention of Amendment No 53 to Article 16. However, I propose to reformulate the text to ensure approval of the equivalent schemes by commitology. I also welcome the intention of Amendment No 45 to Annex VIII, but would ask for flexibility to determine the exact duration of the scrapie-free period. I cannot accept Amendment No 55 to Annex VIII, reducing the protection measures against scrapie. Furthermore, I cannot accept Amendment No 46 to Annex VIII, extending the ban on placing on the market offspring of TSE cases, for lack of scientific support.
Finally, on laboratory techniques, I accept Amendments Nos 47 and 48.
Thank you again for your cooperation. I sincerely hope that this will continue to be a hugely important proposal and that we shall continue our cooperation on it.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Organisation of working time
The next item is the report (A5-0129/2000), on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council directive 93/104/EC concerning certain aspects of the organisation of working time to cover sectors and activities excluded from that directive [C5-0183//2000 - 1998/0318(COD)].
As President for today' s sitting, it is my honour to inaugurate a new procedure. Before giving the floor to our rapporteur, Mrs Smet, we are going to hear from Mr Provan in his capacity as chairman of the European Parliament delegation to the Conciliation Committee.
Mr President, as you say, this is a new procedure and I hope that it helps to establish in Parliament the importance of the conciliation procedure in achieving legislation to which Parliament has aspired. I want to say today how much I enjoyed the support and the great help of the rapporteur and the Chairman of the Employment and Social Affairs Committee.
Mrs Smet, our rapporteur, was President of the Council of Ministers when the original Working Time Directive was enacted. Mr Rocard is a former very well-known French minister and indeed Prime Minister. We had an exceedingly strong team which Parliament was able to deploy in the negotiations with the Council and I am extremely grateful to both of them. Parliament should be extremely grateful to both of them - especially the rapporteur for all the work that she put into this negotiation.
The delegation also had a great responsibility in this negotiation because we had many difficult decisions to take. We did not achieve everything that we wanted to achieve as a Parliament, but I think we went a long way towards helping all those people who are now going to be included within the Working Time Directive to see some progress so that they can eventually get to the goal that we were all trying to achieve.
If we take, for instance, the junior doctors, we discover that Parliament originally wanted a six-year period in which to achieve the 48 hours. That was never likely to be negotiated with the Council, but we were able to make substantial progress from the Council's original proposal of 13 years. Indeed, we finished up with a nine-year period. Only in extreme circumstances will governments be able to go through a procedure to justify an extension of that period of nine years. The interesting thing in this aspect is that we are making real progress on reducing the time of work for junior doctors. As many people will be aware, today, many junior doctors are working 72 hours in some countries. The progress that we are making is that in the first three years, the junior doctors' hours will be reduced to 58 and over the following two years to 56 hours and 52 hours respectively. We see that the junior doctors are, in fact, going to get a great benefit from this extension to the directive.
We also were able to clarify the position regarding the classification of mobile workers. The case was argued that, for instance, somebody driving a lorry for a large retail store should be included in retail-type legislation for working time, and only genuine transport workers are now going to fall exclusively within the transport sector. That, I think, was another major achievement for Parliament in this negotiation.
We move on to the fishermen who were greatly concerned by the application of this directive to their working life because they felt they would not be able to operate properly within that system. In all honour to everybody concerned in the negotiation, the Council and all Members of the delegation, they have made real progress and I recommend the outcome of the conciliation process to the House and hope they support it.
Thank you, Mr Provan. I think we can in fact thank all the Members of Parliament that were involved in this conciliation procedure.
Mr President, I would first of all like to thank the President, Mr Provan, for his kind words, but particularly for the way in which he, together with Mr Rocard, has presided over and guided the entire process. I would also like to thank all the delegates, as it would indeed be impossible to find a compromise on a number of difficult and sensitive issues, if it was not for the fact that everyone moderated their demands, and this is what eventually happened. My thanks go to all of you.
The vote in the European Parliament tomorrow and in the Council the day after will provisionally end a decade of European legislation concerning certain aspects of the organisation of working time. I am adding "provisionally" , because although a number of sectors and activities are already covered by conclusive horizontal legislation, the vertical rules are still pending. The best way to establish these vertical rules is via collective labour agreements, but if these collective labour agreements are not forthcoming, then the Commission will need to take the initiative and propose draft directives. This has already happened in the case of road transport. The European Parliament has made its position clear but it appears that the Council is unable to adopt the common position. This is intolerable, really intolerable, because road transport is one of the key sectors, there are many difficulties within that sector and because so many accidents happen within the Member States due to a lack of legislation and control. I would call on the Council and both sides of industry finally to resolve this matter.
Since no draft directive has been proposed for inland shipping yet, I would ask the Commission to work on that. Fortunately, agreements have now been concluded within aviation, navigation at sea and also rail transport, which have been translated into directives. Like rail transport, the sea-fishing and off-shore sectors, as well as the activities of junior doctors, fall within the scope of the directive which we are discussing today.
For the sea-fishing sector, the European Parliament managed to secure a maximum working week of 48 hours, over a twelve-month reference period. Exemptions are only possible under a collective labour agreement or following consultation involving both sides of industry. It is indeed necessary to provide for these exemptions, because not only do sea fishermen stay at sea for extended periods of time, in certain countries even 3 000 hours on average annually, they also carry out heavy work at what is by far the most mobile of workplaces.
Regarding junior doctors, I would refer to what Mr Provan said, because he explained quite clearly what we eventually achieved. The main thing is that those countries that want a transitional period in excess of nine years will need to follow a very demanding procedure in order to achieve this. The reason why they want to have an extended transitional period and the decision which is eventually taken have to be published in the EU' s Official Journal. I hope that this procedure will create a disincentive for those countries because we do not intend to carry on applying the number of working hours prescribed for longer than nine years.
In 1993, when I, in the capacity of President of the Council, signed the directive concerning certain aspects of the organisation of working time, I was aware that the Commission' s proposal of 1990 did not exclude any sectors or activities. But at the time, it appeared impossible for the Council to draw up a directive which covered all employees in all sectors and activities. Hence the Commission proposed to take a separate and additional initiative for the benefit of those sectors and activities which were excluded from the Council' s directive. That culminated in the 1997 White Paper and the 1998 consultation paper and communication.
The present directive is the first to be born out of negotiations in a Conciliation Committee within the framework of the European social policy, with the European Parliament acting as co-legislator. The power of codecision proved to be decisive. I think we owe our success, the fact that we eventually reached a sound compromise, to Parliament, among other things, which in its wisdom, only tabled a few amendments. Indeed, had we found ourselves in a conciliation procedure faced with 30 or 40 amendments tabled by Parliament, it would have been extremely difficult ever to reach a compromise.
In this case, we managed to keep the procedure within bounds. As such, the European Parliament gave evidence of a legislative maturity, which the Council and the Intergovernmental Conference, in particular, would do well not to lose sight of.
Mr President, as British Conservatives, we have always opposed the Working Time Directive. The idea that politicians in Brussels or Strasbourg should determine how many hours different people work across Europe is, we believe, fundamentally daft. To extend it to groups such as offshore oil workers and sea fishermen is particularly so.
However, because of the special issue of over-worked junior doctors in the UK, as Conservative MEPs we voted last November to extend the directive to them. We very much hoped that this would pressure national governments - especially our own - to produce a better deal. Certainly Parliament as a whole was of similar mind, hence the Conciliation Committee on which I was privileged to serve. I extend congratulations to you, Mr President, in your former capacity as president of that conciliation group - plus Mrs Smet and Mr Rocard. I believe in the circumstances we could not have done any better, but those three played a major role in that.
I should briefly like to mention a point made by some of my colleagues from that delegation. I hope other nationals will forgive me if I mention only other British colleagues, for a reason that will become apparent.
The first speaker in the main meeting was Mr Hughes. I am not known for agreeing with him regularly but I congratulate him on the intensity of what he said which set the meeting off to a very good start. He was followed by Mrs Lynne - also due to speak today - who reinforced what was said with great vigour. I mention that because, when it came to my turn to speak, it enabled me, as a British delegate from a third party, to speak in support, despite the fact that all three parties have many different policies on different issues. The fact that I could say that on this issue we were speaking as one and it was a cross-party alliance hopefully helped to reinforce the overall message and the will of Parliament. One of my colleagues afterwards said that point was a powerful intervention. Certainly it was meant to be.
Imagine my disappointment after the meeting when an official came up to me and said that while I was making those points on behalf of Parliament another Member also from the UK was busy shaking his head negatively the whole time that I was speaking. That will not have strengthened our case. It may or may not have made any difference but certainly it will not have done the Parliamentary delegation any good service.
A few weeks later, we did the best that we could. It will be presented - as you, President, have already presented it - as "nine years". But it is, as you know, nine years, plus two years, plus one year. The UK Government will add that up to twelve years as against the 13 years which the UK Government was asking for initially.
Having only got what we consider minor concessions, we can confirm that, as British Conservatives, we neither support the Working Time Directive nor its extension to any other grouping. We still support a better deal for junior doctors; we will still continue to pressure our own government to provide it, but a directive from the European Parliament is clearly not the right way to secure it.
I would like to begin by echoing previous speakers and adding my words of thanks to the rapporteur and to our chairman and to you for the magnificent work you did in that conciliation. The progress we achieved is in large part thanks to the formidable effort and attention to detail the rapporteur put in to this.
There are three main issues which I would like to concentrate on in the brief time available to me.
In the original working time directive we had agreed way back in 1993 that it would be possible to introduce annualisation of working time for categories of workers, but only where collective agreements allowed that to happen. The first two points I would like to make relate to categories of workers where we have managed to achieve that progress in the conciliation. As far as offshore workers and mobile workers in the transport sector are concerned - there was an attempt in the common position to allow annualisation of working time for those workers without collective agreement. Thanks to conciliation, collective agreement will now need to be the route for an extension to annualisation. That was an important point of progress.
The second point concerns sea-fishing. There we have now built in to the directive the principle that a 48-hour average working week over a period of one year will be the rule. That can be subject to derogation but again only after attempts to broker collective agreements to involve the social partners. That should be the rule wherever there is an attempt to introduce annualisation and that principle has been safeguarded as a result of the conciliation.
The third area I want to concentrate on - and it is what other speakers have mentioned - relates to junior doctors. Looking at this part of the agreement without detailed knowledge of the negotiations that went into it, it must seem like a very strange animal. A four-year transposition period - five years transition and then the possibility of extra time beyond that. But of course that was to take account of the special difficulties facing one or two Member States. I would repeat what other speakers have said: for us the period in question is nine years. That will be the normal period within which Member States will be expected to comply with the requirements of this directive in relation to junior doctors. That is why the procedure to go beyond that into what we might term extra time is so open - in a way humiliating for any government that attempts to take that step. I think that in fact we will see all Member States complying with that section of the directive relating to junior doctors within that nine-year time frame. I am confident, speaking today, that will be the case.
A further important point might have been missed. The provisions relating to nine years for junior doctors only relate to the average working week. The other provisions of the directive relating to daily and weekly rest breaks, annual leave and nightwork will, of course, apply to junior doctors after a three-year transposition period just as they do for all other workers. Those parts of the directive can, of course, be subject to derogation but only by collective agreement so those elements will apply to junior doctors. The sections dealing with annual leave cannot be negotiated away and it is important to bear that in mind: i.e. the nine years for junior doctors applies only to working time - average weekly working time - and the other provisions of the directive apply after three years.
The final point I would like to make relates to the transport dossier. It is very important that we get movement in that area in the Transport Council. Maybe the Commissioner has some news for us today. There was an agreement in the rail sector that the provisions of the working time directive would apply in that sector so long as there was parallel progress in other transport sectors, particularly the road sector. Unless we get progress in that sector, I am quite certain we are going to see a problem for the rail sector. The agreement will not be implemented in the near future at national level.
Mr President, I would also like to add my thanks to Mrs Smet in particular for doing an excellent job of work on the working time directive and also, of course, to Mr Rocard and to you, yourself. I would agree with Philip Bushill-Matthews as well. I think the strength of having all-party support throughout the UK on our delegation was very, very useful.
I would like to talk specifically about junior doctors. I am very pleased that they are going to be brought in line with the working time directive. There are 270 000 junior doctors across the EU who will be affected by this. 50.1% in my constituency work over 72 hours a week as do 10 000 in the UK as a whole. You can see from those figures that it is extremely important that all Member States actually meet those objectives and I mean the nine-year objective. The present situation is not good for patients or doctors alike - they have our life in their hands. We would not want to be treated by a drunken doctor and I do not believe that we should be treated by an over-tired doctor. Evidence proves that somebody who is impaired by tiredness is impaired in the same way as drunkenness. The British Medical Association was saying that 15% of junior doctors were leaving the profession citing stress, overwork and length of hours. A lot of those were going to Australia and New Zealand where the working practices were better. We have to stop that drain.
The nine-year timetable, of course, is an improvement on what the Council of Ministers wanted. It is made up of four years' implementation and five years to bring down the working time from 58 to 48 hours. It is far better than what the Council wanted which was the 13-year period. I, of course, would have preferred a shorter time. As I have said before, our life is in their hands and it is important that we get this right.
The UK Government, of course, was part of the problem. They maintain that they cannot achieve the reduction in this timescale. I believe that they are wrong and that is why we have the extension for two years and also the extension after that for one year. But as everyone else has said, it has to be in exceptional circumstances. There must be rigorous notification and justification procedures and I hope that the British Government, and other Member State governments who feel that they can delay further by seeking two years and then another will feel so embarrassed that they will not seek to do so and meet the goal in nine years. It is not twelve years - it is nine years and we must state that very, very clearly. It is long enough - I would have liked it to have been shorter, but let us hope the governments, and the British Government in particular, adhere to that.
Mr President, I must apologise for this appearing to be a British show at this moment. I assure you that it does change with the next speaker. I also would like to thank Mrs Smet, our rapporteur, for the excellent work that she has done throughout this entire process. With the support that she has received from Mr Rocard and from yourself, she has managed to make progress in face of the tensions between the high expectations of those whose lives will be affected by these decisions, some six million workers, and the difficulties and some intransigence presented by certain Member States. I speak as my group's representative on that parliamentary delegation and I know what I have seen.
This is a health and safety issue, as has been said, for both the workers concerned and for the public. While I recognise, like others, that junior doctors are not the only group affected, this issue has proved the most difficult. I have been deeply concerned at some of the arguments put forward by certain governments which have said that other aspects of health provision could be threatened if the reduction of working time for this group was brought in more quickly.
I cannot understand why it is less important for these workers to have reasonable working conditions and hours than any other group of health workers. I want to know whether junior doctors in some countries are some sort of superhuman who can do without adequate rest and who will not harm their own health or that of their patients in the process. The mother of one such trainee doctor said to me recently that she had been writing to the British Prime Minister and his wife, Tony and Cherie, to ask if they would be happy if their new baby were to be delivered by a tired, stressed-out doctor in a semi-drunken condition as that described by Mrs Lynne. I consider that would be a real health and safety issue requiring rapid action.
As we have all said, we must be clear that nine years has to be seen as an absolute limit, that anything more is an aberration. Any country not managing that should not be surprised if they find their staff moving elsewhere, to countries which have managed to implement more modern working conditions. The stepped approach which has been brought in must not be used to simply give a redefinition of working time such as removing meal breaks or time spent on call but not actually treating patients. That would simply be following the bad practices recently tried out by certain burger chains. However, at least some of those chains pay their part-time 17-year-old staff more per hour than some junior doctors get in overtime payment.
I would like to congratulate in advance those Member States that will meet their obligations under this directive for all sectors. The progress of others will be monitored very carefully. I acknowledge the Commission's role in this and hope that the Commissioner at that time will show the same commitment as that shown by Mrs Diamantopoulou.
Regretfully I am not sure that my group will be able to fully support the proposals overall despite the improvements that Mrs Smet and the Parliament team have been able to obtain in this very difficult situation.
Mr President, I too want to thank and congratulate Mrs Smet on an excellent piece of work in the Conciliation Committee and also on her report. I also want to thank other key people such as Mr Provan and Mr Rocard. They have played an important role.
The Parliamentary delegation was basically very much in agreement, even though we differed in our willingness to compromise when it came to the crunch. It was, of course, important to solve problems. The idea was that seven million people should be brought within the scope of the directive. When I learned that the whole thing was to go off without a hitch, that is to say that there was to be an agreement, I nonetheless took the liberty of voting against. I wanted to make the point that, in spite of everything, I was not satisfied with everything in this compromise. I was especially critical of the agreement when it came to the issue of young doctors.
If the decision is interpreted as it already has been by some people in this debate, namely as saying that the transposition and transitional periods for doctors should add up to nine years and that there should, above and beyond that, be the possibility of an additional three years' extra time, then we arrive at a total period of twelve years. This is really little different from the Council' s position, involving thirteen years. There was, therefore, not so much of a compromise on that particular point. I think this is a serious matter, because it is about patients having to suffer and about doctors being placed in impossible situations, from both moral and personal points of view. Young doctors do not choose these working conditions and working hours but are forced to accept them. I thought it was appropriate for at least someone in this Parliament to use his voting right for the purpose of indicating this dissatisfaction.
I now hope to see the three extra years become a facility which cannot be counted upon but which is only granted in really exceptional cases. The intention expressed by this Chamber has, of course, been that, where junior doctors are concerned, the period for implementing the present directive should be nine years and that the three extra years should only apply in extreme and exceptional cases. Naturally, we hope that, in reality, the process will be still more rapid.
We also want, in the future, to see the working time directive apply to those groups which have still not been brought within its scope. In common with Mr Hughes, I should like to ask the Commission a question regarding these groups. How far has the work progressed when it comes to the transport sector and lorry drivers?
I want to conclude by saying that, on more than one occasion, the European Parliament has shown itself to be a significant force where working time legislation in Europe is concerned. I hope that this will continue. It is not just a question of establishing longest permitted working times but of a good deal else besides. There are ever more differences in the way in which working time is distributed in our society. For young families, the difficulty of reconciling full-time work with family and children is becoming ever greater. Working time puts the squeeze on women and children, in particular. It is also an issue relating to age and to where one is in one' s life. Young and old have different needs and different abilities. We need a whole series of changes to working time policy, and it is my hope that it will be possible for the European Parliament to come back with more initiatives in this area.
Mr President, I join in the congratulations to all involved with this matter.
Rather than reiterate what other colleagues have said, I think the core issue is the junior doctors in training. Obviously, whilst nine years is not the perfect solution which Parliament originally sought, it is the best possible compromise. It is incumbent on us to send out a clear message that we would expect every government in the European Union to comply fully with the nine years. Even though I know there are rigorous tests and standards as to whether or not an extension would be granted, it should only be granted in the most exceptional circumstances and not for any willy-nilly ideology.
In addition, as Mr Hughes pointed out, the other parts of the entitlements come into force immediately. Even though the overall reduction in working hours may be postponed for some time, the actual rest-period times and so on come into force immediately.
I shall just deal very briefly with two other points concerning the whole working time directive. Firstly, concerning fishermen, there is some attempt to compromise within the proposals before us. However, it is a notoriously difficult area to enforce because of outside conditions, such as bad weather, that will affect the way fishermen operate. Perhaps we should review this at some stage in the near future and look at it anew to try to come up with a better solution.
Secondly, transport workers: when we already have tachograph legislation in place, why do we need to bring in a separate and new directive on transport workers, in particular lorry drivers and so on? Perhaps now is the time to look at this afresh. New technology - in particular digital tachographs and individual smart cards for individual drivers on the tachograph - could be the best way to regulate the hours during which drivers are on the road and at work. It will also ensure that they can have equal benefits with every other worker in the Union.
Finally, I wish to pay my compliments once again to Mrs Smet. I have one small, further request to the Commissioner. Perhaps now is the time, after we have agreed this conciliation and brought this new piece of legislation into being, to carry out an impact assessment on how the existing legislation is working, whether it is of benefit to the workers - increasing their health and safety - and whether it is increasing employment, which is one of the original arguments behind it.
Mr President, I too would like to convey my heartfelt thanks to everyone who took part in the negotiations on our side, especially the rapporteur but also you yourself and Mr Rocard, as well as other members of the negotiation delegation. I would like also to extend warm thanks to the Commission, particularly for their declaration on working on Sundays. This was a major obstacle for us, mainly because the Commission had skirted this thorny issue a little too easily in the past. The declaration was therefore a great help to us.
I would like to say one thing to the representatives of the GUE/NGL Group and the Greens. If you vote against this compromise - and I would understand if you did, because I myself find nine years for junior doctors far too long - you will then be against everything, in effect. If this line were to be taken across the board, and if Parliament were to say "no" , then we would not have a solution in nine years, or ninety years. If it were up to the British Government - we heard this quite clearly in the negotiations - it could well be 50 years and maybe longer before they resolve this issue. The first problem was that they appeared unable to train a sufficient number of doctors. If, therefore, you do not train sufficient doctors, you need to obtain them from other countries. If this plan fails too, then the whole procedure could take a very long time. If this is not something you want, then you need to approve this directive now, obviously with the reservation that it is an empty exercise - I am still convinced of this - and junior doctors should not need to be in this exemption position at all. That is the problem.
I have one question for the Commission. It concerns the other matters at issue, specifically that of transport. I would like to know how the Commission intends to deal with this. It is now up to the Commission. The working time directive will not be complete until these issues have been resolved. The ball is now quite clearly in the Commission' s court. The Transport Council is behaving badly. Transport conjures up images of action and movement, but the Transport Council must be the most inactive of all councils and does absolutely nothing. I wonder if the Commission can think of a way to resolve this. Failing this, Mr President, we should seriously consider taking legal action against the Transport Council, as was done very successfully a couple of years ago before the Court. More of this later.
Finally, Mr President, one of the first people to propose working time legislation was Winston Churchill.
That was a key moment in history, not only in the history of Great Britain, but also in the history of Europe as a whole, because in the Netherlands too, we adopted this legislation without questioning it. That makes it all the easier to bring this directive about. We thus have the feeling that we are in a way completing Winston Churchill' s work with this directive, especially if we bear in mind that he did at least manage to bring a terrible war to a successful end in five years, while the present British Government would not even be capable of resolving the problem of junior doctors in 50 years. He - more than anyone - should be in our thoughts when dealing with this subject matter.
Mr President, for me it has been a real privilege - and a surprise - to attend this conciliation procedure and to witness first hand the resistance and difficulties we have had to face in order to make progress. This is demonstrated by the excellent work of Mrs Smet, and also Mr Provan and Mr Rocard. I would also like to thank the Commissioner, Mrs Diamantopoulou, her department and so many people - also the Portuguese Presidency - who have allowed Parliament, like Churchill, to set a milestone in the construction of a social and more humanitarian Europe.
I am convinced that there is another reason for recommending that Parliament vote in favour of this report: the difficulties we have faced in making progress with regard to certain governments. I will be truly happy to see these sectors, which were excluded from the 1993 directive, provided with a recognised European regulation on working time, even if it does involve long and protracted timescales.
However, we should not be dazzled by the light. There is no doubt that public opinion - and I too am concerned about this public opinion - does not understand why these procedures are so slow and why, with regard to the problem of young doctors or fishermen, we have not been able to make any progress. It is not acceptable - since we all agree that we cannot continue to ask these young doctors to work these exhausting hours and that we cannot continue to put our patients at risk - that we have not been able to make speedier progress.
I hope that, in fact, the timescale will be nine years and not thirteen years, although it pains me to say that, as a Spaniard, I feel restricted by the fact that it has been my government which has insisted most on having this additional period. They may have requested this additional period, but we should take great care to ensure that they do not use it.
Lastly, I would like to ask the Commissioner and the Commission, to monitor closely the application of the directive, so that in nine years time they do not ask for three more.
Mr President, in previous debates here last November and in April of this year I supported the general principles behind the idea of directives on working time and I still do so. Clearly there are significant health and safety issues which can be addressed - not only for the protection of workers but also for the protection of their customers and the general public - and issues of customer health and safety of course are particularly relevant in relation to doctors in training. Like my colleague, Mrs Lambert, I am concerned that this compromise has not gone quite far enough in relation to doctors' hours.
There would remain though some workers in some working places where practical issues do not readily lend themselves to the implementation of this type of directive. Coming from Scotland, with one of the largest EU fishing fleets, I would like once again to focus on the problem of fisheries and the defining of working time. I note the compromise concerning sea-fishermen - a maximum of 48 hours of weekly work in a reference period of 12 months and the possibility of derogation after consultation and by agreement. This may be an improvement but I still have some questions to put to the Commission. We have to recognise that there were good reasons for the initial exclusion of the fisheries sector.
As regards fishing there is a deep-seated suspicion of Brussels in many respects and a lot of opposition to the whole idea of fishermen being told when to sleep or when to go to sea, given that their working time is governed by uncontrollable factors such as climatic conditions and the movement of shoals of fish. The directive says that work at sea comprises sea fishing and other offshore work. Many fishermen, particularly in Scotland, are organised on a family basis - they are share-fishermen paid only a proportion of their vessel's catch. They are clearly not employees in the sense of the word that we would understand. Is this directive going to affect them or is it not? I have asked the Commission this question previously in committee and in plenary and have not yet received absolute clarification of this point.
The Conciliation Committee concluded in the case of those share fishermen who are employees - a statement which seems to me to be contradictory - that it is for Member States to determine the conditions for entitlement to annual leave and payments etc, but there is no explanation as to whether or when a share fisherman is employed.
I know for sure that the fishermen that I see around the coast of Scotland can only be defined as self-employed and I stress the need for clarification of this. There are huge differences between a large-scale long-distance fleet where fishermen are employed by companies and sent off for months on end and the smaller- and medium-sized boats, which operate on a family or a cooperative basis. This is an issue about the definition of self-employment or owner operation and I know that the compromise deletes own-account transport operators, clearly and quite properly identifying an exception in that area. I call for a similar exception for share-fishermen.
Mr President, ladies and gentlemen, it is crucial that all employees are assured a decent working environment in order to guarantee that their health and safety is protected, which requires an organisation of working time that allows daily and weekly rest breaks, annual leave, holidays and other aspects. This is why an appropriate solution must be found to the problem of all workers in activities that were excluded from the scope of Directive 93, specifically in the area of transport, fishing and the activities of junior doctors. The truth is that, despite a positive proposal by Parliament, which sought to respond to these issues, the Council has insisted on an unacceptable position. This substantially reduces the initial proposals of the European Parliament, specifically the increase of the period for transposing the directive to all sectors from two to three years. The only exception made concerns junior doctors, for whom the period is extended from four to nine and possibly to twelve years. Apart from anything else, this also threatens the safety of the patients themselves who are examined by doctors who work excessively long hours. That is why we have voted against this agreement, since what we want, of course, is a better agreement.
It was never going to be easy to satisfy all of the interested parties who have lobbied and worked closely with the Union institutions to bring about amendments to the 1993 directive. This is the new directive, of course, and I am pleased that it has been extended to offshore workers, fishermen and doctors in training.
The most contentious part of the directive was bound to relate to doctors in training who would benefit from this piece of legislation. One should recall that the Council had originally proposed an exemption for a period of some 13 years before doctors in training would secure the benefits of the directive. Naturally, Parliament put forward its own proposals to support the right of doctors in training to be covered by this directive after a period of 4 years. Hence the conciliation procedure which you, Mr President, were involved in.
But whatever honeyed words are attached to the conclusions of the procedure, the bottom line is that junior doctors will not secure benefits for a period of nine years at least. According to the conclusions of the Conciliation Committee, junior doctors will secure benefits after a transitional period of five years and a four-year transposition period. I fully support the right of junior doctors and doctors in training to secure the benefits of this directive, but the Conciliation Committee conclusions will have reluctantly to be accepted.
I would like in conclusion to refer to one small but very important matter, namely that under exceptional circumstances there may be a further extension of two years and indeed up to three years if governments argue that the reduction would cause real administrative difficulties. I do hope that this directive can be implemented sooner rather than later.
Mr President, ladies and gentlemen, working time policy - as we can see once again - is not economic policy, it is health and safety at work policy. When used preventively, it saves the state and the economy a great deal of money. I have completely failed to understand in this debate why a reasonable set of rules was not adopted back in 1993, especially as the Commission and Parliament did not want any derogations even then. Seven million workers were affected and specific sectors, such as the mobile worker sector, have been subject to ruinous competition over recent years, especially in Germany. It is therefore also a social problem and it is not enough, Mr Crowley, to use tachographs or other technical aids. One does not exclude the other.
We also need a framework directive, because the employees who are affected have been working in a grey zone for a long time now. They had no rules, they were not covered by a collective agreement, they were exploited and some also engaged in self-exploitation. We know that this overload sometimes gave rise to alcohol-related problems.
Parliament has shown sufficient flexibility; Mrs Smet highlighted our legislative maturity. I think, Mrs Smet, you have proven that we can also fight. The results are acceptable. I am trying to muster support, even if we have not achieved everything we wanted to. But the transition period and the graduated plan are the maximum we have allowed the Council. I hope that no government will use up the full period of time and am counting on constructive competition between the Member States to see which State will be the first to implement the proposals from Parliament and the Commission.
Directive 93/104 was already very restrictive as far as worker production is concerned. It does not harmonise social legislation upwards, quite the opposite. It establishes a European framework which falls a long way short of workers' expectations: an 11-hour daily rest period, a 48-hour working week, a 24-hour weekly break. What is more, a number of categories were excluded from its field of competence.
We find the compromise, which Parliament is to vote on today following the meetings of the Conciliation Committee, unsatisfactory in terms of both the health and the safety of workers. It makes flexibility more widespread, particularly for sea fishermen, establishing the systematic annualisation of reference periods. It will permit further exemptions to the already excessive legislation of 48 hours per week. Finally, it will take nine years, in the best possible case, for the working week of doctors in training to be reduced from 58 hours to 48.
In fact, the proposed working time organisation institutes social deregulation at the very time when, in France, doctors in training are campaigning for decent working conditions and genuine safety for service-users. Proper organisation of working time would entail, we reiterate, a real reduction in working hours accompanied by moves to create a sufficient number of jobs. We cannot support this report as it stands.
Mr President, this proposal will bring an additional seven million workers in Europe under the protection of the Working Time Directive, allowing them to have reasonable working conditions and proper rest periods. However, to get a 48-hour week, junior doctors must wait nine years minimum and possibly twelve years. I will not pretend to be happy with this situation. It is, however, the best that we could achieve if we were to end once and for all the Council's delaying tactics.
It has been obvious since 1993 that those excluded from the directive at that time would eventually come under its protection. One has to ask, therefore, why over that seven-year period virtually nothing was done in Ireland or in Britain to bring the number of doctors forward that would be needed to implement it.
In Ireland some junior doctors work over 100 hours per week, the average being 70 to 80. Only last night they suspended strike action which they had threatened because they have now reached an interim agreement which will ensure that they are actually paid for the overtime they work. In some cases they were not paid at all, in some cases only half the normal rate. Some progress has been made and no doubt the conclusion of the conciliation has helped them in that regard.
Through the Council of Ministers both Britain and Ireland fought tooth-and-nail to slow the process down. That was unfortunate. The working arrangements for junior doctors are like a horror story from a Dickensian novel of the nineteenth century. I find it bizarre that at the beginning of the 21st century we are still arguing for common sense with regard to health and safety. I would appeal to all national governments, including Ireland, not to utilise the additional provisions for extending the implementation of this directive beyond the nine-year period and would remind them that it is intended only as an exceptional measure if all other genuine steps have been taken to implement the measures here.
Mr President, the proposed working time directive for specific categories of worker such as doctors in training, offshore workers or mobile workers, is typical of the slow and derisory nature of social Europe. The recitals of the proposal, nonetheless, stress the specific importance of this file, the first major file on social issues, adding, even, that it is a matter of the health and safety of 7 million workers.
In France, for example, a number of strikes by junior doctors recently drew the attention of public opinion to the intolerable length of the working day for this category of worker, harmful to the doctors in training themselves, but also to the quality of the care they are providing their patients with. The same question arises, with at least as much urgency, for other categories such as offshore workers or transport workers. What we should have had was a quick decision and an appropriate reduction in working hours. Well, the proposal does intend to cut hours, but by phasing in the cuts. For the first three years, 58-hour working weeks are permitted. We have to wait 5 years for the maximum working week to be reduced to 48 hours, and the Commission is cynical enough to cite technical reasons in order to grant a further 2-year delay in application.
Who are they trying to kid that these measures could not come into force almost immediately if there was any political will to act in favour of the interests of the workers concerned rather than favouring the claims of management? Some restriction, even a derisory cut, in working hours is better than no restriction at all.
We shall not vote against this text, but we shall conclude from this experience that workers can have no expectations of social Europe and that, decidedly, nothing can replace the collective strength of the workers when it comes to amending legislation in favour of the workers.
Mr President, the chairman of the European Parliament' s Committee on Employment and Social Affairs could not remain silent in this debate. Thank heavens, my fellow Members have already said what needed to be said about the issue itself. I shall come back to this point. We are not terribly proud of the final result, but I should at least like to pay tribute to it, as some outcome had to be found.
At this point, I should like to thank Mrs Smet, our efficient and indefatigable rapporteur, and Mr Provan, who was also the persistent and efficient chairman of our Conciliation Committees. I should like to thank all our coordinators, Mr Brok, Mr Hughes, Mrs Flautre, Mr Schmid, Mrs Lynne, who demonstrated great understanding in order to reach some sort of outcome.
I should like to pay tribute to the Commission. Without wishing to embarrass you, Mrs Diamantopoulou, throughout almost all this debate Parliament has had the technical and even political support of the Commission, particularly on the important amendments.
I have one small correction to make, unless I misunderstood, to what Mrs Smet has just said. It is not exactly the first successful conciliation on social matters between the European Parliament and the Council. It is the second, following the successful conciliation on the minor issue of workers working in an explosive atmosphere. This is, however, an infinitely more wide-ranging issue, of course.
Mr President, I must point out how unusually tough the Council is to deal with. The political truth is that the Parliament team, in an astounding spirit of responsibility and unanimity - and you have witnessed the benign respect which I and Mr Bushill-Matthews, for example, have for each other - was remarkable for its united front as much as for its determination to succeed. Parliament made most of the running. We are not proud of the result in terms of the content. In a real democracy Parliament would have been determining the legislation. I would like to remind the Council that we are just as dedicated to achieving results, but that they must not expect Parliament to make quite so many concessions on a regular basis.
Mr President, I would like first of all to make three political comments. I feel that the successful outcome of the conciliation procedure proves that where there is a will, there is a way.
In order for this conciliation to succeed, we had to take account of the fifteen different systems in the Member States, different fields of work and proposals from various employer and employee federations. We also had to take account of the viability of health services as things now stand and competitiveness in sectors such as transport and fisheries. This was no mean feat! It has taken six years to achieve today' s result and it is the first major conciliation decision in the social sphere - and I say major because it affects some 5 million workers.
I feel that the most interesting point - and this is my third comment - is the number of workers affected by this directive, who are at present excluded from the working time directive and who will enjoy these rights once this directive is applied. In my view, therefore, we should be satisfied regardless of whether or not this directive meets all our requirements. The upshot is that the provisions of the working directive will apply to doctors in training, workers at sea, rail workers and all non-mobile workers in excluded sectors.
I would like in particular to thank the Chairman of the Committee, Mr Rocard, the Vice-Chairman, Mr Provan, who used his great experience to guide the conciliation procedure, and of course, Mrs Smet who, with her wealth of ministerial experience, helped achieve such a difficult conciliation. I would also like to give special thanks to the Portuguese Presidency and the Member States, particularly those which, for reasons we cannot go into right now, have experienced major problems with their national health services, such as Great Britain, Spain and Ireland.
Certain speakers raised the issue of the implementation of the directive. I should like to stress that it is indeed a particularly important issue. One of the Commission' s fundamental duties is to monitor the implementation of directives. Here I should like to ask the MEPs to cooperate with us and closely monitor any underhanded plans in Member States, so that the Commission can intervene immediately.
A further two questions have also been raised, the first by Messrs Hughes, Schmid and Pronk as to what we intend to do in the road and rail transport sectors. First, I must tell you that the Transport Council is involved, making the whole process even more complicated. Secondly, as for road transport, the Commission tabled a proposal in 1996, but it was blocked by the Council in 1998. The Commission intends, with the cooperation of the French Presidency, to re-table the issue. We are awaiting new negotiations by the social partners and we hope to obtain their assent. If we cannot proceed in this way, we shall have to change the whole approach we have adopted so far.
With regard to the issue of fisheries, the matter was raised once again by Mr Hudghton.
We have discussed this in the past. I will try to clarify it. I am afraid I was not clear enough. So I would like to repeat that the issue of self-employment in fisheries is not included in this directive. The self-employed in fisheries is a matter of national competence. That is very clear and very precise.
I thank you very much for all your support and help during these discussions, and that of your services. It is very much appreciated indeed.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Reviewing aid to third countries
The next item is the Commission communication - Reviewing aid to third countries.
Mr President, I hope Parliament will excuse me if shortly after making a brief presentation I have to leave, but this is, as Parliament knows, very much the collective work of the RELEX Commissioners as a whole and very much the shared work of my colleague, Commissioner Nielson and myself. Commissioner Nielson will still be here to make his own contribution to this report and to answer any questions which may arise. The function I have to attend is a joint meeting of two committees which was specially arranged to discuss a number of external assistance issues so I hope Parliament will be understanding.
I think it is fair to say that the proposals that we have put forward go right to the heart of the issues that are raised in the White Paper on reform and it is extremely important for us to demonstrate that the reform of our external assistance programmes is the flagship or one of the flagships, for an overall reform process. People occasionally get a little bored when one talks about internal procedures but what they should recognise is what we are discussing in these particular proposals: ways in which, first of all, we can get assistance to people more rapidly and effectively and, secondly, ways in which we can change the image of the European Union around the world. All of us have, alas, experienced too frequently occasions when instead of us getting the credit for what we are trying to do on behalf of Europe's taxpayers, we get blamed for not doing it a lot more effectively and a lot more rapidly. I hope that is a problem which we will be able to tackle.
Very briefly, it is worth reminding ourselves what the background to this issue is. We have seen a threefold increase in external assistance commitments managed by the SCR over the last 10 years. That has been driven by events and by political pressures; a recognition of the responsibilities we should discharge in Central and Eastern Europe - the recognition which that triggered of our responsibilities in the Mediterranean. It is worth noting that our assistance programmes in the Mediterranean have increased four and a half times since 1990. Then there is the Balkans crisis where the attempts to put in place a common foreign and security policy are being particularly tested. While our external assistance programmes themselves have grown very rapidly, staff resources have failed to keep pace. The Commission has 2.9 staff for every EUR 10 million that we manage. That compares with an average figure about twice that for Member States - the figure is 5.7 but it goes as high as 9 for some Member States and 4.2 for the World Bank. One of the consequences of that has been the increasing use of technical assistance offices which has been much criticised by Parliament and by the Court of Auditors on the grounds of weak monitoring and a lack of political control. It is worth noting that we have spent about EUR 170 million a year on the 80 technical assistance offices which is equivalent to the cost of 800 staff working for the Commission.
A consequence of all this is that the SCR today has over EUR 21 billion in outstanding commitments awaiting payments. That is an embarrassingly large figure. I do not blame the staff of the SCR who work extremely hard in very difficult circumstances, but there are not enough of them. They have had to operate with extremely difficult procedures. They have also had to operate against a background of Member States second, third and fourth guessing every implementation decision that we try to make. We have brought forward in the document, which has now been made public, our proposals for dealing with this problem.
As honourable Members will know, over the years Parliament has put forward a number of proposals including the idea that we should externalise the management of our overseas aid. That remains a possibility for the long term though it would take some time because one would first have to get in place the necessary legal framework. However my principal concern at the moment is not how we get from A to Z - that often seems rather easier than getting from A to B. What we have to do - whatever the long term objective may be is - to find better ways of managing our external assistance straightaway. We have put forward a number of proposals. We have put forward proposals for improving programming: making sure that all the RELEX Commissioners share responsibility for programming - we have suggested the reuniting of the project cycle from identification to implementation - we think the present split has not worked well. What we propose to do is to create a new implementation body replacing the SCR which we think should be called Europe Aid. It would be initially an office under a board made up of all the External Relations Commissioners though, as I say, the option of moving to externalisation in the longer term remains on the table.
We want to devolve more responsibility to delegations and, where possible, to national authorities in the field. We have proposed special treatment for the pre-accession strategy: humanitarian assistance and macro-financial assistance with fully integrated management. That means, for example, transferring the residual SCR functions for PHARE to the Directorate-General for Enlargement. We have proposed taking urgent measures to tackle the backlog of old and dormant projects. We are writing to the relevant chairmen of parliamentary committees and to the Court of Auditors to explain our approach.
I do not want to go on for very much longer, except to say this: where will the resources come from to manage and run our programmes in the proposed office, Europe Aid, rather better in the future than we have managed in the past? We have to take our turn with others in the Commission in arguing our corner in the peer group process for the assistance we think is required to manage our programmes effectively. We may, as a result, present the budgetary authority with a rectifying letter to the 2001 budget proposals in September. That is for the future.
The simple point I want to make is this: we cannot go on as we have. In my judgement it is simply not an option. We have to do better. We are not bidding for a bigger empire. The budgetary authority will ultimately have to judge the right scale of European Union external aid programmes. However, my only aim is to put the Commission in a position where it can run these programmes competently. I have to say very bluntly to Parliament that there are two possibilities: either the budgetary authority agrees with our ideas and will then try to implement them from 2001, or else, in order to manage what our programmes amount to more competently, we will be obliged to propose very large cuts. We cannot go on in a situation in which we are not prepared to provide the resources to manage effectively the money that is voted by the budgetary authority for our external assistance programmes. We have to be prepared to face up to the management and administrative consequences of what we are trying to do around the world, otherwise the people who suffer are those who should be receiving our help to enable them to read and write or live a better and healthier life or create the institutions of good governance in their communities. They are the people who suffer as well as the European Union's reputation.
I am sure this will be a long debate. I am sure that Parliament will have a considerable contribution to make to the discussion over the next few months. However, my impression after a few months in this job is that Parliament wants as badly as the Commission to deliver a more competently run assistance programme all around the world.
Mr President, this is refreshing - the fact that the European Union is acknowledging that there are problems but that we have solutions. Commissioner Nielson will recall that a couple of months ago I suggested that it might be the case that he could become an emperor without clothes. Is it not the case now that this proposal, taking away so much from DG Development as it does, is likely to make my prediction come true?
Secondly, at the end of what Commissioner Patten was saying, I think he reiterated what he was quoted as saying in "The Times" this morning where he said that Member States should back his plans with resources or cut aid. I have to say, Commissioners, that I find this a deeply worrying and dangerous statement and likely to be taken at its face value by Member States and not in the way that you suggest. I would very much appreciate clarification of those two questions by one or other Commissioner.
Mr President, I do not feel like an emperor without clothes, but you can judge for yourself. The situation is that we had to do something not just to integrate the project cycle in terms of the line management of activities. We also had to do something concerning squaring the circle organisationally giving substance to my political overall responsibility for development policy. We have done this without changing the portfolios that were defined.
The solution we have reached is to create a board of directors which will oversee and politically be the managerial part of running the new office or EuropeAid or whatever SCR is going to be called. My role on that board will be that of the chief executive officer. Commissioner Patten will be chairman, reflecting the position he already has at the head of the table being the ultimate coordinator of all RELEX Commissioners' activities. We are in a sense structuring the political roles that have been defined and we are doing it in such a way that I think it really does have a chance of functioning.
There are two elements in this which will contribute to better coherence and better political consistency. One is what I have already mentioned with a closer political involvement in the management of the actual implementation. The other one is the quality-support group which will have its secretariat in DG Development. The role is to make sure that the formulation of the different programmes, including those in DG RELEX, is consistent with the policy and principles that we have defined. All in all, I think this is a good attempt at doing things given the way things were defined last July.
This will also concentrate a lot of attention among all RELEX Commissioners on the problem of whether or not we actually are delivering. We have to get out of the culture of commitment and into the culture of delivering. What we are doing here will be part of that change. We also talk about ownership in our partner countries as being a major problem. The reality, because of the way we are organised in the Commission, is that ownership on our side is extremely vague and problematic. This is going to change as a consequence of the reform we are putting forward now.
Finally, I will address the issue of the risk of what happens if we do not get the staff and the resources to do the job. Clearly continuing the way things are now is not acceptable, it is not possible. We have to make the point as clearly as Commissioner Patten just did which means that we want those resources. We have commitments, we have an agreement with 71 ACP states, we have the Member States backing that and accepting the next ninth European Development Fund. All this is part of the promises we have made already, so there is really no alternative to getting the people to do the job. But how to do it - this is a problem we cannot solve alone, which is why we are appealing as strongly and clearly as we are; and we make no secret of the fact that if the budget authority will not make it possible to get the staff, we will not be able to do the job. This is the situation as we see it. We do not want to invest our own role as Commissioners in fighting a losing battle. We want to fight a battle we can be proud of participating in.
Mr President, I am very happy to hear that, in order to fulfil commitments, more resources and personnel are required. As Parliament is aware of this, we will offer our full support.
However, I would like to ask a question, since I have not had time to study the document at length. What will happen to humanitarian aid?
We understand that the Union' s policy of humanitarian aid does not end with simply granting it, but it has to continue - we talk in this context of a 'continuum' - so that development policies can be carried out. Otherwise, we may see a repetition of what is happening in Mozambique at the moment: clearly, humanitarian aid was removed, ECHO disappeared, development policy is no longer being implemented and therefore, violence may erupt once again.
Within this 'continuum' I would like to know whether, as has been the case until now, ECHO will be an office dependent on the Commission, but whose action will be based on development policies aimed at what we want to see, and that is the eradication of poverty.
Mr President, it is a shame that Mr Patten had to leave so soon. I actually wanted to put my question to him. But I think that Mr Nielson is equally well placed to answer me because he has been standing by his colleague' s side and he also said that both Commissioners were responsible for the proposal. Mr Nielson, of course we here in Parliament share your aim of providing quicker aid to men and women, and raising the profile of the European Union. That goes without saying. But we had all agreed that what the Commission wanted to introduce now by way of reform had to be done jointly with us. When Mr Patten says in his presentation that either the Commission programme is accepted or we must make cuts, I find that highly displeasing. It is we who are the budgetary authority, or at least part of it, and I think that the Commission cannot simply say we shall make cuts or we shall have to make cuts. That, if you please, has to go through the budgetary procedure first and what is certain is that you will have to implement your reform programme jointly with us. I should like to know what your colleague meant by this threat.
Mr President, I am very sorry that Commissioner Patten had to leave. In his absence I am delighted to direct my questions to the Development Commissioner, Mr Nielson.
I am delighted to hear of new innovations and reorganisations which the Commission is going to put into place. EuropeAid would be a very important attribute of the European Union as far as our external relations are concerned. It has been extremely embarrassing so far that some of our promises have not been kept. Not keeping promises to the poorest people in the world is not the nicest way to go about - as a rich part of the world - trying to help them.
Consolidating the RELEX Commissioners and increasing the management support staff and resources have my fullest support. I am also delighted to hear that they are planning to create a board very much like the World Bank. But I should like to ask Commissioner Nielson if he has thought about something which is very important to this side of the House - the IFC in the World Bank has the ability to help in the private sector with funding. Micro-credits and various other mechanisms are key to helping people to help themselves. Have they considered extending, in EuropeAid, some element of helping people to help themselves through an investment arm where the European Union becomes a partner in venture and enterprise?
Firstly, ECHO is not affected by this reform of development assistance. ECHO is going to continue. This is clearly part of what we have decided. The only issue is to create a better link or bridge between the phase of humanitarian assistance and the more forward-oriented, long-term development assistance. This is a well established discussion. We want to keep ECHO more or less the way it is. I have confidence that with the new director of ECHO we are on track.
To Mrs Haug I should like to make it clear that Commissioner Patten was saying that we will have to propose deep cuts in the level of activity if we do not get a positive response from the budget authorities concerning the staff issue.
Why are we saying this as clearly as we are, even running the risk of being interpreted as if issuing a threat? I noticed your choice of word there. We think it is necessary to make it clear that we seriously think it is problematic to continue without the resources and the manpower that we need.
It is not possible to do this well without being more or less organised like other well-performing donors. This is the message. It may very well be the case that we are being misunderstood in this Parliament because, on this matter, we are definitely among friends. So saying it as clearly as we do here may sound wrong. I realise that. But there are other elements around. We have to say it à tous azimuts. It is absolutely necessary to make these measures clear. I do not mean to be negative about ministers of finance, but sometimes they can be quite demanding partners in discussion. Development ministers are not that unproblematic either.
The biggest problem is actually the lack of consistency between the level of ambition defined in this field and the resources and tools that we have available to carry out the job. This is our biggest problem. We will be making a positive effort to get a solution that makes it possible to continue at least at the level of activity that we have now.
I should like to add that, though it is right to point out the backlog, the problems and the embarrassment, it should not be forgotten that we are building roads out there, thousands of kilometres in length; we are drilling bore-holes for clean, safe water, giving millions of people access to safe drinking water every year. We are investing in people in primary education in a large number of countries. We are making a contribution to the debt initiative second to none, even comparing ourselves with the biggest countries in the world. We would welcome a little more competition as far as that is concerned.
I warn against giving the impression our development cooperation activities have all but stopped. That is not the case. We have to be realistic, clear and demanding in order to enter the primary league amongst donors and not to remain where we are right now. This is the goal.
Mr Deva, we will, as part of the new Suva Agreement - the successor to the Lomé Convention - be including in our activities a EUR 2.2 billion private investment facility which will be administered by the European Investment Bank at arm's length. It will deal with private partners, inspiring and helping the creation of business activities between European companies and business in the developing ACP countries. This major innovation is being prepared right now on the same basis as you were talking about. Micro-credit is a big thing but it is not the only answer to all problems. However, we are quite active in this field also.
I thank Parliament for what I sense to be a more than positive reception because the critical notes that I have heard are of a kind that I would tend to interpret as enthusiastic support. We should be careful not to end up facing a situation where there is a real threat of having to set our sights lower.
Thank you very much, Mr Nielson, for your optimistic view of the future.
Question Time (Commission)
The next item is Question Time (B5-0220/2000). We will examine questions to the Commission.
First part
Question No 32 by (H-0433/00):
Subject: Jailing of opposition politician Xu Wenli in China Is the Commission aware of the recent trial involving Xu Wenli in China and the severe prison sentence that was imposed. What action did the Commission take?
The Commission is aware of the recent trial referred to by the honourable Member in his question and of the sentence imposed on Mr Liu, who assisted Xu Wenli in setting up a branch of the banned China Democracy Party. Xu Wenli, one of the founders of the CDP, was sentenced to 13 years in jail in December 1998, along with two other prominent democracy campaigners.
As the honourable Member will know, the longstanding policy of the Union is to raise the individual cases of Chinese citizens who have been in prison for political offences with the Chinese authorities, particularly in the context of the human rights dialogue, the last meeting of which took place on 25 February this year. The Union has therefore raised with the Chinese Government the cases of Xu Wenli and others who have been trying to exercise basic rights that are specified by the United Nation's Covenant on Civil and Political Rights, which was actually signed by China in October 1998.
To date, the Commission knows that at least 23 CDP members have been jailed for subversion as a result of their efforts to exercise those rights to which China is committed.
In relation to these and other cases, the Commission consistently calls upon the People's Republic of China to comply with the letter and spirit of the United Nation's human rights conventions which it has signed; to do so even before China's ratification of those conventions and actively to pursue ratification. These efforts by the Commission will continue.
I thank you, Commissioner, for your answer and I should like to ask whether the Commission is aware that 14 months into his 13-year prison sentence Mr Xu is suffering from hepatitis and there are serious doubts as to the effectiveness of the medical treatment he is receiving. I would seek an assurance that the Commission will enquire into this and ask the Chinese authorities whether they are providing the appropriate medical treatment.
Bearing in mind, Commissioner, what you said about your willingness to raise individual cases, could I also ask you to make enquiries about the fate of Rebiya Kadeer. She was arrested on 11 August 1999 in Urumqui, the capital of the XUAR, while on her way to meet representatives of the US Congressional Research Service. She was charged with providing secret information to foreigners and is believed to have been sentenced to eight years' imprisonment at a secret trial. I will gladly provide more detailed information on that, Mr Commissioner. It makes me even more angry that European Union Member States, faced with these cases and the 23 in general you referred to, show such spinelessness in refusing to support the US initiative in Geneva at the UN Commission on Human Rights attacking China's human rights record.
I should like to tell the honourable Member that in respect to Mr Xu, I will convey what he said about the apparently grave condition of that political prisoner to my colleagues in the external relations area. I am certain that they will follow previous practice in making enquiries of the Chinese authorities as to the quality and consistency of the treatment of Mr Xu for hepatitis. I know that my colleagues will be happy to respond to the honourable Member in order to keep him informed with any information they are able to obtain.
So far as Miss Kadeer is concerned, obviously I did not have notice of that question and am not in a position to respond. The question will, however, have been recorded. I will bring it to the attention of my colleagues and they will provide the honourable Member with the response he is seeking. Obviously, it would be a matter of great concern if someone, whose only offence is to be antagonistic towards an existing regime, were to be the victim of insufferable treatment. I know that my colleagues elsewhere in the Commission share this view, which I share with the honourable Member.
As the author is not present, Question No 33 lapses.
Question No 34 by (H-0357/00):
Subject: The Commission's reform programme and enlargement On 1 March 2000, the Commission adopted the White Paper on the reform of the Commission. The measures and actions announced in the White Paper provide for a radical reform of the Commission which will involve a considerable amount of time.
Can the Commission indicate to what extent the present reform proposals take account of the forthcoming enlargement? Do they anticipate the consequences which enlargement will have on the internal structure of the Commission and do the proposed measures and actions take account of such consequences? If so, in what way? If not, would it not have been more logical for the Commission to take account of enlargement in respect of certain aspects, thereby avoiding a situation whereby shortly after completion of the current reform process the Commission has to enter into a fresh round of reforms to cope with the impact of enlargement?
Does the Commission intend to present an action plan with a timetable, as is the case with the present reform plan, in order to prepare the structure of the Commission for the forthcoming enlargement?
The Commission's reform strategy White Paper fulfils the undertakings readily given to Parliament and to the Council last year to give immediate attention to addressing the way in which the Institution, as an organisation, currently undertakes its duties. Delay in designing a practical strategy and in pursuing necessary modernisation would not have been acceptable to the Commission, to the Council, to this Parliament or to the public, as I am sure the honourable Member understands.
One of the specifically stated purposes of comprehensive reform is the development of strengthened administrative performance which will, amongst other things, enable the Commission to deal more effectively with changes in the current and the future Union and in the wider world. Clearly the challenges posed by the forthcoming extensive enlargement are different in nature and scale than those presented by any previous enlargement. The Commission must therefore be capable of achieving the highest standards of executive and administrative performance in the discharge of its powers and duties in order to facilitate that massive and welcome development. As the College of Commissioners made clear in our introduction to the White Paper, and elsewhere in that document, and I quote what we said: "the challenges of globalisation and future enlargement require better governance at all levels including the European Union". All political institutions must rise to this challenge and so must the Commission. Reform is therefore an essential precondition - a precondition for realising our vision of Europe.
The current administrative reform is not a limited exercise - it is an evolutionary process as we have made very clear - it will be continuously monitored and the results achieved will be assessed in order to provide for any relevant adjustments. Proper account will be taken of any specific requirements that arise from the enlargement process, and naturally that will apply to human resources implications of the ongoing change. Issues such as the management of the increased cultural diversity within the Commission and an early retirement scheme that is directly linked to enlargement will, for instance, be amongst those that receive particular attention. As with past enlargements, specific measures concerning the appointment and integration of officials from the new Member States will be adopted at the appropriate time.
I would like to thank the Commissioner for his response. I would, however, like to add something. One of the main challenges in the enlargement process will be to tailor the veterinary and plant-health conditions prevalent in the acceding countries to those in the European Union. Would the Commissioner be prepared to encourage observers from the Central and Eastern European countries that wish to join the EU, to attend management committees, scientific committees or any other committees concerned with veterinary and plant health, on a permanent basis?
Mr President, the honourable Member's approach to these and many other matters is I know extremely constructive. What I know on the basis of precedent, and also the Commission's assessment of the scope and the depth of the challenges that arise from the forthcoming enlargement, is that appropriate measures will be taken at the right time not only in terms of the recruitment and integration of properly skilled staff from the new Member States but also to assist with the preparation of other areas of expertise - presumably including the Scientific and other committees.
To some extent, of course, the process will be assisted by the fact that the international science community inside and outside the European Union is genuinely international. In addition to relying upon those casual professional relationships, I am sure that the Commission will want to ensure that there is continuity and access provided for those new incoming Member States not only in areas like those that he has mentioned - veterinary and plant health - but in many other areas where the smoothest possible integration of efforts is a matter of crucial and mutual importance.
Question No 35 by (H-0411/00):
Subject: Boarding of Community vessels by Canadian inspectors in international waters Five years after the seizure of the Estai, the Community fleet fishing in NAFO international waters has expressed deep concern at the boarding of a Portuguese vessel, the Santa Mafalda, supposedly by Canadian inspectors. The Santa Mafalda, a vessel used to catch halibut, was boarded on 24 April last. The inspectors confiscated all documentation and refused to leave the vessel. Furthermore, a launch belonging to the Canadian authorities has been tracking the vessel constantly, thus hampering its fishing activity.
A few days earlier, Canadian inspectors had apparently boarded a Spanish freezer trawler, which was also fishing in international waters. European fishermen fear that the underlying aim of these boarding incidents is to deter them from using the fishing grounds in which they catch halibut and cod.
What information does the Commission possess on these incidents? Can it clarify whether the inspectors were acting on behalf of NAFO or the Canadian Government? Has it taken any action in this regard, or does it intend to do so? Should accepting Community monitoring rules for inspections in NAFO waters prove problematic for Canada, what initiatives could the Commission take to set clear and binding rules which would allay the doubts of those working in the sector and the Canadian Government alike?
Thank you Mr President. As the honourable Member who raised the question will know, in accordance with the Northwest Atlantic Fisheries Organisation scheme of joint international inspection and surveillance, each contracting party may assign means of inspection and inspectors to the NAFO scheme and NAFO inspectors may inspect any fishing vessel flying the flag of a contracting party. NAFO inspectors are obliged to carry out their duties in accordance with rules set out in the NAFO scheme and they are also obliged to remain under the operational control of the authorities of their contracting parties and be responsible to them.
Against that background, on 23 April two Canadian NAFO inspectors accompanied by a trainee carried out an inspection of the Community fishing vessel Santa Mafalda which was operating at that time in the NAFO regulatory area. The Canadian inspectors in question and the surveillance vessel from which the inspection was carried out are assigned to the NAFO scheme. Their inspection was carried out under its auspices. Having been informed by the Canadians, inspectors of the Commission boarded the Santa Mafalda to verify the grounds on which the Canadian inspectors based their citation of a serious infringement. In conducting this verification the Commission inspectors ensured the security and continuity of the evidence on board and transmitted their report to the Portuguese authorities. Those authorities in turn ordered the Santa Mafalda to the port of Aveiro in Portugal for a thorough inspection.
The Santa Mafalda arrived in Aveiro on 10 May 2000 and two Commission inspectors participated in a thorough inspection of the vessel. The Commission has drawn the attention of the Canadian authorities to the procedures followed by the Canadian inspectors in relation to their seizure of documentation and their continued stay on board the Santa Mafalda. The Commission takes the view that the Canadian NAFO inspectors in question acted in breach of the NAFO scheme by taking away documents from the vessel without the permission of the master and by continuing to stay on board the vessel. However, it is relevant to note that in this case the master of the vessel and the Portuguese authorities did not oppose the prolonged stay of the Canadian inspectors on the vessel and the fishing activities of the Santa Mafalda were not obstructed.
Mr Commissioner, I am satisfied with your reply, but I would like to add something else. The sea is a difficult world, and the Community fleet which fishes in international Atlantic waters experiences the interference of controllers and patrols from coastal countries which give the impression that, behind the harassment they sometimes suffer, there is one sole intention; to expel them from those fishing grounds.
The Commissioner knows, as I do, that the current situation in the NAFO is not, fortunately, what it was five years ago after the seizure of the Estai. The European Commission - like the fishing sector itself - has made significant efforts to iron out our differences. However, there are still outstanding questions, such as the extraterritorial clauses, which allow the Canadian Government to carry out inspections, controls and seizures beyond their national waters, in open sea, which is incompatible with international provisions and which, all too frequently, involves the arbitrary application of controls within the framework of the NAFO.
For all these reasons, I would like to ask the Commissioner how the European Commission intends to defend the right of the Community fleet to fish freely in these waters, albeit within the existing rules.
Mr President, I am grateful to the honourable lady. The only way in which we can actually ensure the proper maintenance of an international convention which has the effect of law is to demand on all occasions that the procedures required under the law are fulfilled properly in a balanced but a completely full way. That is the position being taken by the Commission which is why I drew attention to the fact that the Commissioners have already reached the conclusion that the Canadian inspectors actually acted in breach of the scheme by taking documents without the sight of the master and by virtue, maybe, of their very prolonged stay on board that vessel.
The Portuguese authorities, as the honourable lady will know because of her interest, are now undertaking a full investigation and it would therefore not be proper for the Commission to communicate opinions beyond those I have already offered, but she can be absolutely certain that the Commission and its inspectors together with the Member States are vigilant in sustaining the proper rights of all vessels on the high seas.
Mr President, I had asked the question as a result of Mr Kinnock' s first reply, before Mrs Miguélez asked her question. I had understood from Mr Kinnock that the ship was in fact being inspected in a Portuguese port and that this inspection had taken place in the presence of Community inspectors.
I understand, from his second reply, that he does not yet have the result of that inspection. That is what I wanted him to clarify. If he does have it, I would like him to say so, but I understand from his second reply that he does not. If that is the case I believe it would be prudent and logical for us to await the final result.
I would ask Mr Kinnock to communicate to Mr Fischler that, as chairman of the Committee on Fisheries, I would like to know the result of that inspection as soon as possible. I would like to receive it because this Parliament will have to act accordingly. In any event, I would like to condemn, in support of Mrs Miguélez, the abuse of authority on the part of the Canadian NAFO inspectors which Mr Kinnock mentioned. I would therefore like to make that request and condemn this violation of NAFO regulations.
Mr President, I will draw the honourable Member's remarks to the attention of my colleague, Mr Fischler, and I know that they will be of interest to him. He summarises the position precisely because the inspection has taken place and the Portuguese authorities are reaching their conclusions. It would not be proper publicly to pursue the matter further, but when the report of that inspection and the assessment by the Portuguese authorities are available, I am certain that they will be communicated to interested Members including, of course, the chairman of Parliament's Committee on Fisheries and I am certain the honourable lady whose interest is manifest.
Question No 36 by (H-0415/00):
Subject: Need to support and strengthen the olive oil sector The implementation of the new olive oil regulation is having severe consequences for Greek producers who are poor farmers in infertile and island regions. The abolition of the intervention price which had already been eroded has brought producer prices down to derisory levels: together with the co-responsibility levy this has had the effect of decimating olive oil producers' incomes. The profiteering of traders who sell olive oil to the consumer at prices many times the producers' price have increased, and the small quota accorded to Greece in practice cancels out the entitlement to plant a further 3 000 hectares provided for in the new regulation.
Since olive oil is a basic product and the main source of income for farmers from the most disadvantaged regions in Greece and is also a staple of the Mediterranean diet, will the Commission say what measures it intends to take to protect olive oil cultivation and producers' incomes so as to enable them to stay on the land and when it intends to act? Does it intend to increase the quota in order to cover existing production and the volume of production expected to result from the new plantations? Will it reintroduce the institution of intervention, but improved as far as prices and the date of commencement are concerned? Finally, will it draw up and implement an integrated and effective policy to promote and advertise olive oil both in the EU countries and in third countries, so that olive oil can occupy the place to which it is entitled - according to scientific findings - in the human diet?
Second part
Questions to Mr Solbes
One of the greatest benefits of the question time arrangement is the way in which it endows me with instant expertise on issues as far apart as fishing, olive oil and human rights in China! I am happy to respond to Mr Korakas.
In June 1998, the Commission undertook to present a proposal on the future of the common organisation of the market in olive oil to the Council and Parliament in 2000. The new regime would apply from the 2001/2002 marketing year which, as the honourable Member will know, begins on 1 November 2001.
The Commission is currently studying new data on the structure of olive oil production in the various producer Member States, as well as developments in the world market where the Community is the leading producer by a considerable margin. The study will also take into account the need to draw up an olive oil quality strategy in order to add more value to the product.
As far as product promotion is concerned, the Community is already financing promotion campaigns through the International Olive Oil Council. Those campaigns appear to have a positive effect within the European Union and indeed in third countries.
In response to a specific issue raised by the honourable Member's question, I have to point out that the produce of new plantings would not give entitlement to aid. However, the Commission hopes that the Community producers concerned will benefit fully under derogations from the rules as they relate to approved planting programmes, although the olive oil in question would count towards the maximum guaranteed quantity which has already been set.
Finally, the Commission wishes to point out that rather than simply abolishing the intervention system, what has actually happened is that it has been replaced by a system of private storage which is more flexible than the intervention system because it applies throughout the marketing year if the market situation calls for such support. Since the start of the 1998/99 marketing year, it has not been necessary to pay private storage aid. However, it is worth emphasising that over that same period the old buying-in intervention system would not have been activated either.
Mr President, we do indeed appear to be having problems understanding each other in this Chamber. Because of the policies of the European Union, olive oil producers are truly at the mercy of big producers who negotiate among themselves and try to buy olive oil at unbelievably low prices. This situation has reached dramatic proportions with the abolition of the albeit downgraded intervention system and the system of private storage, let me assure you is, quite frankly, a joke. So how are we to deal with this situation? Will an improved intervention system providing rudimentary protection for producers be reintroduced? And given that, on a global scale, olive oil is so important to the human body and plays such an important role in maintaining farming populations in disadvantaged areas, why is it that the quotas, particularly for Greece, are so low? Are you going to increase them? And with the widespread practice of mixing olive oil with sunflower seed oil, what does the Commission intend to do to put a stop to this practice, which is harming producers and consumers to the benefit of industrial racketeers? In this spirit, does the Commission believe that this phenomenon can be tackled through guile, i.e., by increasing the quota for Italy, which is the main country responsible for mixing oil, and reducing the quota for Greece?
I am grateful to the honourable Member and I know of the deep concerns he voices. They certainly are communicated in this House and he does it in a most articulate fashion.
All I can say to him at this juncture, because I know this is a matter of continuing concern and activity by him, is that the CMO for olive oil is due to be reformed, as I indicated earlier, by 1 November 2001, following agreement in the Council and in this Parliament in adopting Regulation 1638/98. I cannot assume that if the situation were precisely as the honourable Member describes, and smaller producers were in a dangerously disadvantaged position by comparison with the big producers, there would have been such agreement in the Council and in this House. Therefore, I hope he will give attention to the results of the studies I mentioned being undertaken at the moment by the Commission, both in terms of the general questions he raised when he submitted his question and also in terms of the relative fortunes of big producers and small producers.
Finally, as someone who is merely a consumer of olive oil, I hope there is no extensive dilution of what is one of my favourite complementary foodstuffs and that, whatever else we do in the European Community, we strive together with olive oil producers of all sizes to maintain the maximum quality. That is how we sustain our considerable lead in world markets.
Thank you very much, Mr Kinnock, for your cooperation during this Question Time. We also congratulate you for using olive oil, which is very good for the health. I also say this from a Mediterranean standpoint.
Question No 37 by (H-0409/00):
Subject: Further integration entailed by EMU In the Commission's estimation, to what extent do the requirements imposed by EMU on economic policy - which include permanently fixed exchange rates - create the need for further economic integration in the form of a more extensive common budget (a common fiscal policy), cyclical transfers between Member States, increased labour mobility between the participating states and/or a more flexible labour market?
The introduction of the euro will increase economic integration and reinforce the positive effects of the single market, primarily by eliminating the risks relating to exchange rates. There are also other factors. There is greater transparency in prices, an improvement in competition and an increase in trade and investment both cross-border and also between other countries or areas affected by monetary union.
At the same time, as the common monetary policy will mean the same interest rate for all Member States of the monetary union, it will not only have an effect in terms of developing demand, but it will also mean greater integration of the financial markets. This should also bring benefits for savers and investors.
For this to have the greatest positive effect, it is essential that we carry out a policy of rationalised public finances, which will not generate tensions in monetary policy itself, and at the same time, a decisive policy of structural reforms and a competition policy, which will allow the maximum benefit to be drawn from the process.
In order for economic and monetary union to function successfully, we do not need a major budget which will allow cyclical transfers in the event of difficulties. I believe that the Treaty, supplemented by the Stability and Growth Pact, provides adequate instruments to implement an economic policy which is compatible with a unified monetary policy.
The basic framework which we have introduced is a framework of mutual supervision of national fiscal policies and of coordination of economic policies by means of processes to improve our structural situations and the coordination or creation of a positive macroeconomic environment which will favour growth and employment, and at the same time reduce the possibility of asymmetric clashes caused by economic policies.
Budgetary consolidation itself, which is, of course, the reduction of the public deficit, gives each Member State room to act in adverse situations.
Greater labour mobility may certainly help to confront the problems which may arise in the event of asymmetric clashes. Both an increase in the available work force and an improvement in productivity would improve the situation in terms of creating jobs and helping to reduce unemployment. That is why we attach particular importance to labour mobility.
The Commission has therefore insisted on its various strategies regarding the specific point of labour mobility, while remaining aware that this is a difficult issue. It is difficult within Member States and it is difficult between one Member State and another, due not only to historical and cultural incompatibilities in terms of education, but also to a series of other aspects related to this type of situation.
Finally, I would say that clearly these difficulties which are being considered - and which may arise in the future - will surely be much less serious than those which have been brought up in theory by people who study monetary union, given that - and this is our experience to date - we are seeing an approximation of the economic policies of the countries and we have created room, in monetary terms, for us to confront difficulties more easily than in the past.
Thank you very much for your answer which, up to a point, contains many of the features I had expected. I should like to follow up your answer and ask you what is meant by saying that the euro project will not be a success unless there is a large budget which can cope with fluctuations in the trade cycle. What kind of large budget? Is it a large EU budget which is being considered? I should also like to hear whether it can be imagined continuing with a policy based upon recommendations and exhortations to the euro zone countries. For example, Denmark has, in fact, on a number of occasions disregarded recommendations from the Commission. Is this state of affairs to be accepted in the long term or will the Stability and Growth Pact be followed up and a stable environment ensured for EMU by adopting working methods of a type different from those involving recommendations and exhortations?
In your reply - or comment - I note two implicit questions.
Firstly, a major budget is essential to tackle the cyclical difficulties. This would lead us into a very complex debate. The problems are not caused by clashes themselves, but by asymmetric clashes; asymmetric clashes differ depending on whether they are temporary or permanent, whether they relate to supply or demand. We have little experience to help us define a typology and lay down a single formula for resolving these difficulties by budgetary means.
We believe that it is a much better idea to establish a general framework of economic health, of good economic behaviour, which will allow us to confront the difficulties in the case in question.
In the future we will continue with recommendations to comply with the stability and growth pact. I do not know whether it is a good or a bad thing, but that is our obligation as the Commission. This is an agreement adopted by the Council of Ministers as a result of initiatives by certain Member States and which I also support, since I believe that a good budgetary policy provides greater room for manoeuvre in the event of difficulties.
Earlier I referred to the fact that the situation is different in each of the Member States. In this year' s recommendations we have taken particular account of the Commission' s own analyses regarding what the margins are, and which benchmarks we are setting in each of the Member States to tackle the crisis without exceeding the 3% public deficit, which is the figure we have established as a reference.
We can see that that situation is different in each of the countries and, therefore, our recommendations and our comments will always be different in each of the countries, although this is not the only aspect that we take into consideration.
Mr President, the current weakness and volatility of the euro is a cause of concern both within and outside the euro-zone. Does the Commissioner feel that the current stability pact and the powers of the European Central Bank are sufficient to force the Euro-land states to make the difficult and fundamental adjustments in their economic and labour markets, which are essential if the euro is going to be taken seriously by the global financial markets?
I do not see any great correlation between the two questions, but I do note that the euro is being taken seriously.
What has happened with the euro? There are many technical explanations as to why we are in this situation. This would require a broader debate, focussing on the starting point, which is the development of economic forecasts and the real economies of each of the areas. It would also clearly concern changes in interest rates and certain other technical elements, such as expiry dates for certain types of issues etc.
The reality is that, by analysing the euro on the basis, fundamentally, of the evolution of the exchange rate, we are making an incorrect evaluation of its introduction. The euro has been a great success, in terms of its introduction, in terms of issuing it as a currency, in terms of the consolidation of an excellent economic situation in Europe and in terms of the forecasts for the future.
It is true that the interest rate is not what we would have liked. We believe that a strong economy means a strong euro. We also believe that the development of growth in Europe will be strong throughout 2000 and, as a result, we will match US growth by the end of this year.
In these circumstances, we believe that the value of the euro will be rising in the coming months. Therefore, despite a certain degree of concern - because that concern exists within public opinion - about the evolution of the euro, we believe that this situation will be corrected and that it should be considered to be temporary rather than permanent.
Mr President, in my opinion, the supplementary question by Mr Purvis was most pertinent, since recently the need for increased economic cooperation amongst the EMU countries has been justified by precisely this weakening of the value of the euro in relation to the US dollar. The reason for the dollar becoming stronger in comparison to the euro is simply that the national economy of the USA is stronger than that of the euro countries. Hundreds of thousands of new jobs have recently been created in the USA, while the number of jobs in Europe has been cut. I would like to ask the Commissioner firstly, whether the Commission admits that the weakening of the euro that has been much thrashed out in public, is a consequence of the infrastructural problems and lack of dynamism of the EU economy, particularly in relation to the USA, and whether he really believes that the kind of Keynesian action as proposed by Mrs Frahm would be the cure for this weakening of the euro, and whether he believes that the Commission will achieve better results in this matter, when the national governments of France and Germany have actually proceeded in the totally opposite direction, and their actions have weakened even further the competitiveness of the euro area. As an example, I refer here to the decisions made by the French Government on working hours.
I will try to reply briefly, although these are complex questions and I will therefore have to give this point some attention.
Firstly, with regard to increasing cooperation in terms of coordinating economic policies, I believe that it is necessary and positive and is one of the elements which is emerging from this current crisis. The French President has highlighted this and it will obviously be a point for debate during the next presidency.
I do not agree with the theory that the euro' s development is leading to a fall in employment in Europe and an increase in employment in the USA. Transfers of capital may generate additional activity in the United States, but the positive increase in exports is generating activity in Europe. It would require a very complex and profound debate to deal with this issue.
In any event, what I do believe - as I said earlier - is that the euro, at the moment, has an exchange rate which, if we analyse it in relation to its components and its historical situation, is not that different from situations which have existed at other times. I am convinced that this is a transitional situation which will improve during this year.
Question No 38 by (H-0419/00):
Subject: Precarious employment and the industrial-accident rate in Spain and in the Murcia region At the Lisbon Summit, a commitment was made to achieving full employment in proper jobs throughout the EU. In response to the French Government' s proposal involving a reduction in working hours in order to create more proper, stable jobs, the approach agreed between the Spanish and UK Governments, which calls for further deregulation of employment conditions in order to increase the number of jobs, has been adopted. Spain' s experience over the last four years has demonstrated that jobs are indeed created but are predominantly casual and precarious in nature, and they are associated with a high rate of industrial accidents, the Murcia region being the part of Spain where that rate is highest.
Does the Commission not think that there is an urgent case for monitoring the conditions under which jobs are being created in the various EU countries and regions, so as to ensure that job-creation is not at the expense of the stability and dignity of workers and especially of young people entering the job market for the first time?
Questions to Mr Verheugen
Mr President, despite the fact that I was born next to the Murcia region, it is difficult for me to analyse, in Community terms, the problems of the precarious employment there. Therefore, allow me to make a rather more general comment. The assessment of the labour market reforms which have resulted from the processes we have established in the Union - the Luxembourg process and the broad guidelines for economic policy - demonstrates that the reforms of the regulations on the labour market in the different countries are making a positive and significant contribution to greater economic growth and to promoting the creation of employment and the greater participation of men and women in the labour market.
The broad guidelines of economic policy and the recommendations for employment have never advocated a simple deregulation of the labour market, as the question states. Together with the reform of certain labour market regulations, they also include, for example, the need to adopt measures which will promote entrepreneurial spirit or active labour market policies - and we state this quite deliberately - to improve employment opportunities.
The measures adopted in each Member State must be adapted to the problems and reality of each of them. It is also quite normal for the Commission to insist on the need to hold debates and make agreements with social partners so that they may actively participate in the changes to the labour market in each country.
As well as a significant and lasting increase in the levels of employment, one of the key priorities of the employment strategy is to improve the quality of jobs. The recent Lisbon Summit gave a new impulse to the Union' s economic and social agenda and we have also insisted on this point by talking of more and better employment.
I would also like to highlight, as a fundamental contribution to the consolidation of the progress made until now, the promotion and maintenance of rigorous regulations on health and safety at work, which has been one of the most prominent issues in the debate held in the Commission, which advocates better jobs in Europe. Labour market reforms directed at improving employment opportunities and workers' ability to adapt to these new opportunities in no way seek to undermine working conditions or health and safety at work.
In accordance with its legal competence as laid down in the Treaty, the Commission has kept up the necessary efforts to implement and propose various legal instruments and monitor the incorporation of the acquis communautaire in this area.
With regard to your specific question and the case of Spain, it is Spain' s responsibility, like the other Members, to apply the Commission' s directives. It is also the responsibility of the Member States to monitor the application of these directives in all of their regions. The Commission must guarantee that those directives are transposed into national law correctly and, clearly, to monitor all the issues relating to its application, which is the responsibility of the national authorities.
I am grateful to Mr Solbes for the intention behind his reply, which is to safeguard and show concern for worker' s conditions. Nevertheless, the political analysis of the Lisbon Summit reveals that there were two proposals: one which was more social, more committed, which came from the French Prime Minister, Mr Jospin, and the other, resulting from a previous agreement between Mr Blair and Mr Aznar, deregulating the labour market and making it more flexible. The latter proposal won the day.
If we take Spain as an example, it is clear that job instability, temporary employment and work accidents are on the increase.
Do you not therefore believe that it would be appropriate, in the review of the Treaty of Amsterdam, to incorporate the Social Charter with specific instruments and measures, as occurred with the five classic points of the Treaty of Maastricht, in order to guarantee full employment and employment quality and that it therefore not be left to the whim of each of the countries?
By way of clarification, reference has been made to the number of work accidents in Murcia because it has such a sad record within Spain; that is why we are concerned.
I imagined that was the reason for the reference to Murcia, and not the fact that I was born next to that province.
With regard to the basic problem, I would make a different comment. Our concern has always been not only greater employment but also greater quality of employment. In the broad guidelines for economic policy for this year, and in the specific recommendation for Spain, we expressly refer to the need for the problems to be analysed, amongst them the cost of dismissal, which may be important with regard to temporary employment, because we believe that a distinction should be made between precariousness and flexibility, which are two very different things.
Nevertheless, you introduced a second element in your supplementary question which, in my opinion, is of great interest: Why do we not establish the objective of full employment in the same way that we established the objectives of the Treaty of Maastricht at the time? Basically because they are two completely different types of figure. At Maastricht, what we put in place was compliance with obligations dependent on voluntary decisions adopted by the Member States which form the European Union. In the case of full employment, the figure is the consequence of measures which are intended to achieve an objective, but which do not have a causal relationship which guarantees its objective.
What we can consider is what is being done in the various employment programmes, and that is the implementation of certain elements which will allow us to move towards full employment. When we spoke of full employment in the Commission document which served as a basis for the debate in Lisbon, we expressly said that if we add the development of the economy in accordance with currently available figures to the various determining factors and policies proposed by the Commission, full employment will be achieved. However, this cannot be a political objective, as in Maastricht, because it does not depend on the will of the different governments or on a specific decision by each one of them.
I would like to say that, in order to judge from afar, it is often necessary to understand the reality.
In the countries of the Southern Mediterranean, and specifically in the region of Murcia, they have, in recent years, stopped managing unemployment and started to manage employment. They have moved from an extraordinary and terrifying level of unemployment, originating in the great state industries whose economic model was unsustainable, through a crisis and then to a situation involving the growth of small businesses (SMBs) and economic incentives which have generated a new and vibrant model.
However, it is clear that accidents in the workplace - which I am now talking about - are a problem of education and mutual responsibility on the part of businessmen, the state, public administration and, of course, trade unions. Unless they all work in unison, they will not achieve this objective. In Spain, back in 1995, a law was adopted in this respect, and they are trying to comply with it, but this cannot be achieved in a day.
Therefore, Commissioner, firstly, what active policies and which economic sectors do you intend to bring into play in order to achieve better education in this particular area, so that a sense of responsibility may be developed?
Secondly and very specifically: is there any programme to educate immigrants in the language of their host country, so that we can educate them to understand the minimum safety standards in this region which is host to many immigrants who do not speak our language?
Thank you for your comments. With regard to your questions, I will say again that the distribution of responsibilities between the Commission and the Member States dictates that these matters fall to the Member States.
Consequently, both the funding of these immigrant education programmes and the active policies are decisions which logically depend on which social policy the Spanish Government accepts or decides on.
Question No 39 by (H-0352/00):
Subject: Adaptation of the applicant countries Will the Commission indicate the total number of documents that have been sent to the applicant countries as well as the total volume of the 'acquis' and will it consider forms of cooperation that do not require the applicant countries to accept every rule?
Mr President, ladies and gentlemen, the entire Community acquis, i.e. all the legal acts of the European Union without exception were sent to the candidate countries immediately after the resolution of the Luxembourg European Council in December 1997, during the course of screening. No-one has ever counted them and I cannot therefore tell you how many there are. We usually talk of just over 20 000 legal acts in this context.
Mr President, there is not very much to thank the Commission for. I find it completely incomprehensible that there should be an institution which is unable to put together elementary statistics concerning the existing rules, which is unable to add up how much money is being sent to the candidate countries, which is unable to provide some general numerical information so that ordinary people can follow what is happening and which is unable to supply the total acquis on a CD-Rom to anyone who might be interested in it. It is really quite simple. I have worked on it for a good many years. It is completely impossible even for organisations with academic employees to find out how extensive the 'acquis' is, and it is apparently impossible for Mr Vanhengen to give the entire acquis to a Member of the European Parliament who is quite prepared to go through it and distribute the tasks among the different employees in order to see what positions are to be adopted on its various aspects. So there is nothing to thank the Commission for.
Mr President, Mr Bonde, we have met each other face to face here before, and I personally am having to exercise a great deal of self-control in order to maintain the necessary degree of decorum in the House.
The legal acts which we are talking about here are legal acts passed by the Council, by Parliament, by the Commission and by all the Community institutions. You, as a member of the most important legislative institution of the European Union know full well that these legal acts have not been numbered consecutively. I do not know of a single Member State of the European Union whose laws are numbered consecutively. Even the laws in your country - and I have taken the trouble of finding out - are not numbered consecutively. If you think that Commission officials are well employed if I sit them down and tell them to spend a week counting the legal acts issued since 1955, then let me tell you that I do not. I have no intention of arranging for them to be counted. The information which I have given you is as accurate as possible: i.e. that candidate countries are sent all, I repeat all the legal acts of the European Union without exception. I am curious to know how it helps if I tell you that this figure is 21334 or 21425. If you want, you sit down and do it. You can find the entire Community acquis on-line on the Celex website here in Parliament. You tell your employees to count these legal acts, because I shall not tell mine to do so.
Mr President, Commissioner, the acquis is, of course, an important basis for accession. Can you tell us how acquis screening is proceeding in your view? With which candidate countries has most progress been made? Which chapters have been completed?
Chancellor Schröder recently stated in a press conference that the first admissions will probably be in 2002. How do you assess the scenario if the legal inventory is completed in optimum time? What do you think is the earliest possible date for accession if optimum use is made of all deadlines and options?
I can tell the honourable Member that screening - i.e. legislative adjustment - was of course completed with all candidates some time ago. It is updated now and again because the European Parliament, the Council and the Commission are not idle and continue to produce legal acts, meaning that the acquis changes. This amended acquis must, of course, be included in negotiations. But this happens on a regular basis.
The screening process has therefore been completed with all candidates. Your question is based on a misunderstanding. Screening is not the same as negotiation, screening is merely an adjustment process. Screening is used merely to identify the acquis of the European Union and how much of it already forms part of the candidate country' s legislation and how much does not. That has been done.
Now you want to know how far negotiations have proceeded overall. I know that for the Luxembourg group of countries, with which negotiations started in March 1998, between 10 and 15 out of a total of 31 negotiating chapters have been provisionally completed. A few more will be completed during the Portuguese presidency. But more important than the number of chapters completed is probably the number of chapters opened. By the end of the Portuguese presidency, all 29 chapters will be on the negotiating table for the Luxembourg group of countries. Only the chapters entitled "Institutions" and "Miscellaneous" are still closed for obvious reasons. They come at the end.
With the Helsinki group of countries, negotiations did not start until February of this year. Between 5 and 8 chapters will be opened for these countries during the Portuguese presidency. Indeed, I think that we will be able to provisionally close a whole series of chapters by the end of the Portuguese presidency, but we cannot yet forecast how many with any degree of accuracy. In all events, the process is proceeding apace.
It is quite impossible to forecast when the negotiating process will be completed and when the first accessions will take place. There have been intensive discussions on this over recent weeks and months. The Commission stated quite clearly in Helsinki that an accession scenario could not be developed until all the information needed was available. We need to clarify if the Union itself is ready for accession, i.e. if the institutional reforms have been completed, how far negotiations have progressed and, most importantly, and this will be the most difficult exercise at the end, if a candidate country is judged to be in a position to really apply and implement the acquis it has adopted. As things stand today, I am bound to say that we cannot forecast when such a scenario will be ready. I have said on many occasions that I would like it to be ready by the end of this year, at the Nice summit. But whether or not that will be possible will only become apparent in the autumn of this year once we have the up-to-date progress reports on preparations for accession for each individual candidate country.
Mr President, Commissioner, my question does not concern the timetable; instead I would like to ask a question regarding a principle of enlargement. The process of enlargement is expected to be a truly demanding one, in which there is a danger that we either become frustrated by long waiting times or compromise over the criteria by granting overlong transition periods, which will naturally cause displeasure in the old Member States. An arrangement such as the EEA agreement may be regarded as a solution of the past, but I would nevertheless like to ask, whether the Commission could, even in principle, consider a possible solution along the lines of the EEA agreement - not as it stands but of that nature - to be used as some sort of ' hatchery' or incubator for the new Member States prior to actual membership, instead of the applicant countries having to wait for long periods of time before permanent membership becomes a reality. I would further like to ask, whether the Commission shares the view that this kind of arrangement, along the lines of the EEA agreement, could considerably reduce the costs of enlargement and promote the economic development of the applicant countries. I hope this question was not an improper one at this time.
Madam, what you wish to engage in now is a hypothetical discussion. This discussion was held in the first half of the 1990s and it culminated in resolutions of which you are aware, which were discussed on several occasions in Parliament and which can no longer be made retroactive, namely the resolution of the European Councils of Copenhagen, Essen and Luxembourg to prepare the Central and Eastern European Countries and Cyprus and Malta for full membership. There is no point today in debating whether or not there might have been an alternative. In any case, it is my recollection that the candidates were not satisfied with anything less. They would not have accepted less and would have seen it as discrimination, meaning that, in Luxembourg in 1997, there was no longer any realistic alternative to the resolution taken in any case. There is not a single country involved in the process which takes the view that we should depart from this objective of full membership. If there were, I would know about it. But there is not. All 12 countries with which we are negotiating are seriously working towards the goal of full membership and I urgently advise you against opening a debate on changing the fundamental objectives of enlargement now that the process has begun. The candidates will only see it as a serious breach of trust.
Question No 40 by (H-0388/00):
Subject: Eastward enlargement: transitional arrangements regarding the free movement of services Negotiations with the first group of applicant states (the 'Luxembourg group' ) on the free movement of services have reached a provisional conclusion.
What transitional arrangements have been agreed to date? What effects does the Commission expect these to have on small businesses and self-employed craft workers, particularly in the regions bordering on the applicant states?
Questions to Mr Monti
Mrs Müller, the question is based on an erroneous premise. The chapter entitled "Free movement of services" has not been provisionally completed with any candidate country. Nor do I expect this chapter to be completed with any country in the immediate future.
Mr President, it is certainly correct to say, Mr Verheugen, that the chapter has not been completed, but negotiations have started. However what I am interested in is this: Have transitional arrangements in the area of the free movement of services been applied for during these negotiations? You know, I am from a border region and I know exactly what the situation is on the ground. I am convinced that medium-sized companies and the craft industry will face huge problems and enormous challenges when it comes to the free movement of services, because there is a huge wage differential of 1:10 at present. You yourself know full well which industries are affected. Is there any intention on the European side to apply for transitional arrangements in the area of the free movement of services? The Czech Republic has already applied for transition periods for the acquisition of land by foreigners and this will have an impact on services. What is your position on the transition periods which the Czech Republic has applied for and what is the Commission' s position in general on this point?
Mr President, Mrs Müller, I assume that you know that accession negotiations take the form of a state conference at which the Member States, not the Commission, negotiate and I am not therefore entitled to divulge the content of negotiations which have not yet been completed. I would gladly do so, but I am not allowed to.
However, I can still answer the question, because the Commission naturally has an opinion on the points which you raised. First, the Commission takes the view that transition periods should only be considered during the enlargement process if the aim of enlargement cannot otherwise be achieved within the required time or by the required date. Transition periods must be very, very limited in both scope and duration, especially where the internal market is at stake. You must know that every transition period, irrespective of whom it benefits, suspends the internal market for that area. And if a large number of transition periods are agreed, then we can forget the whole idea of the internal market for years to come. That cannot be the meaning of enlargement.
The question which you actually want answered is the question of how we can prepare for the problems which will arise in certain border regions following enlargement. The region which you come from and the region which I come from are just such regions. I have discussed this matter on many occasions in your country, as you know, and so I can be brief. I think that there may well be transition periods in relation to the free movement of workers, which is the really difficult question. But we have not yet reached that point.
In the area of the free movement of services, which will lead to stiffer competition in border regions, I think that we need to start preparing an action programme right now, particularly so that small and medium-sized enterprises in border regions will be capable of adapting to and withstanding this new competition.
When, a few weeks ago, I once again read the Commission' s progress report on Lithuania, it occurred to me that the progress reports are being produced as if it were the previous enlargement we were talking about, that is to say the enlargement which took place before the Treaty of Amsterdam came into force. The Social Chapter is the corollary and counterpart of free movement of services and labour mobility.
My question is about whether the forthcoming progress reports will, to a greater degree than the previous reports, take account of employment and of the Social Chapter, which is now a part of our 'acquis' . I believe, in fact, that we can succeed in enlarging the Union if we combine these two aspects: firstly, the free movement of services and employees and, secondly, more equal conditions when it comes to the dialogue between employers and employees. The Social Chapter is, in fact, a part of our common regulations, with which the candidate States must also comply.
I would like to remind MEPs in general that questions during Question Time must be specific questions on specific issues, which lead to specific answers. Everything else must take place during the normal debates of the parliamentary committees, because, otherwise, the MEPs who are due to follow will not be able to put their questions.
Having given this general warning, I give the floor to the Commissioner.
Mr President, to be honest, the underlying question was how many legal acts does the European Union have. Now I am being asked to answer a supplementary question which very specifically concerns one candidate country. I really cannot see the connection between these two questions, except that both relate to enlargement. However, if you take the view that there is a connection, then I am prepared to answer the question and am able to do so. All the acquis is taken into consideration in the progress reports on the candidate countries. The Charter of Fundamental Rights cannot be taken into consideration because it is not yet ready. It is only now being drafted and its legal status has not yet been recognised. I know no better than you if this Charter will become part of the Treaty or if it will be no more than a solemn declaration. If this Charter should become part of the Treaty, it will of course be taken into account in future progress reports and we shall report on how the details of this Charter are being taken into account in the individual countries concerned. We must also report in the progress reports - as you will have noticed - as to whether a country is complying with the Copenhagen criteria. That basically answers the questions, because the political criteria of Copenhagen basically cover everything which will appear in this Charter of Fundamental Rights and these questions have also been answered in relation to Lithuania and will be answered in the next progress report on Lithuania.
Mrs Thors is raising a point of order. I wish to point out that I was not earlier referring to Mrs Thors, but to all MEPs, but you have the floor. I would ask you not to enter into a debate with the Commissioner.
Commissioner, I just want to clarify matters as there seems to be very bad interpretation - I was not talking about the Charter of Fundamental Rights but about the Social Charter including the rights of workers. These include working conditions which I think are a corollary to the movement of services. What are the conditions under which services are provided? What are the conditions under which people are working? That is the corollary of free movement.
Mr President, I did indeed hear the words Charter of Fundamental Rights. Of course, the Social Charter forms part of the Treaty and is therefore negotiated with all candidate countries. It forms part of the Community acquis. We report on how the individual candidate countries are preparing to apply the acquis, i.e. to apply the Social Charter. I am not at the moment in a position to tell you exactly how things stand with Lithuania in particular, but I would be more than happy to give you a written reply specifically on Lithuania and the Social Charter.
Commissioner, we were in fact discussing the matter of transition periods. I should like to ask what your position is on the wishes of Poland and the Czech Republic to introduce long transition periods for two areas of concern to them, namely the free acquisition of land, including farmland, and the freedom of establishment. These are two very fundamental points and I should like to know what the Commission or your position is on this. I also wanted to ask you what you think about linking transition periods in the Member States and the candidate countries in the sort of package deal that is constantly being discussed.
On the first question, I should like to say that the Member States still have no negotiating position on this question, nor is there any Commission draft on it. My own personal opinion is irrelevant. In any case, I cannot explain it to the European Parliament until the institutions have formed their own opinion.
As far as linking transition periods is concerned, this happens automatically. We shall have a so-called "play off" at the end of the negotiations between the wishes which the Member States still have and the wishes which the candidates have. Basically their wishes concern transition periods. Irrespective of whether or not that is what it is formally called, you can imagine how this sort of negotiation process proceeds. It will be a negotiation and one of the principles of negotiation is that one side makes a concession so that the other side also makes a concession and an overall compromise must be found in the end which takes accounts of the wishes of both sides.
Highly specific packages - if that was your question - whereby we also say: we are linking the wish for transition periods on the one side to the wish for transition periods on the other side are not feasible in my opinion. I should draw your attention to the fact that the question of transition periods in relation to the free movement of workers, for example, only gives cause for concern in two of the fifteen Member States. It is a German problem and it is an Austrian problem. It is not a problem for the other thirteen which is why I cannot predict exactly how this issue will be handled in the final stage of negotiations.
Thank you very much, Mr Commissioner, for your replies.
Questions Nos 41 and 42 will be replied to in writing.
Mr Titley has the floor for a point of order.
- Mr President, you realise this is the second month running you have done this to me - cut me off as my question was coming up. Yet you have allowed speakers to speak for over one minute including a rather long and pointless dialogue about the merits of Murcia. Also in the rules as I recall, you are only allowed to take one supplementary question per political group and these rules are being broken and as a consequence, for the second week running, I miss out on a question. I think it is absolutely outrageous and I will be writing to the President to complain.
Mr Titley, I will reply briefly so as not to inconvenience the other MEPs. I am not getting at you. What has happened is that the 20 minutes devoted to Mr Verheugen have run out and it is now Mr Monti' s turn to reply, and he has been waiting some time.
With regard to the Rules of Procedure, I must tell you that there are two supplementary questions, not one. Please read the Rules of Procedure. There are two questions. I am not going to get into a debate. You may write the letter you mentioned and you will receive a polite and full reply, but please do not worry since my intention was to give you the floor within the time allotted.
Question No 43 by (H-0354/00):
Subject: Applications by Member States regarding state aids Is the Commission happy about the speed with which it deals with applications by Member States to provide state aids?
The time-limits for the Commission to take a decision on aid projects notified by a Member State are laid down in Council Regulation 659/1999. In most cases the Commission can close the examination of the notified aid project after the preliminary examination, that is without opening a formal investigation. Such decisions must be taken within two months following the receipt of a complete notification. In practice, notifications are frequently incomplete so that the Commission is forced to request additional information before it can take a decision. In order to further reduce this type of unnecessary delay, the Commission has prepared detailed standard notification forms for certain types of aid - regional, training, R&D, etc. and will continue to do so where appropriate.
When doubts are raised about the compatibility of an aid project with the common market, the Commission must open a formal investigation for which the regulation provides an indicative time-limit of 18 months. The Commission would certainly prefer to be able to reduce this time-limit. However, this seems at present not feasible for different reasons. Firstly, considerable time is needed for translation and publication of the decision, for third parties to submit observations and for the Member States to comment on these observations. Secondly, the cases for which a formal investigation is opened are usually very complex and therefore require a longer period of examination, often also involving meetings with the Member State concerned and modifications to the original project. Nevertheless, the Commission considers that given the absence of any time-limit for the formal investigation procedure before the regulation, the regulation has already brought some progress.
The Commission is also considering new ways of improving the efficiency and speed of state aid procedures. In this regard, the group exemption regulations, which are currently being prepared for aid to SMEs - training aid and de minimis aid - should be mentioned. Once they are in force, Member States will no longer need to notify aid projects complying with the conditions of the exemption regulations but can grant the aid immediately. This will considerably simplify state aid procedures.
I wish to thank the Commissioner for that very full answer and, in particular, for the last part where he indicates that the Commission is looking at speeding up and, where possible, giving fast-track approval for state aids.
However, in some Member States there is still a serious problem created by delays in decision-taking on state aids. I am convinced that some jobs have been lost because waiting for the decision on state aid has meant that a company has gone out of business in the end because it did not have the approval in time.
In terms of the delay, is the Commission of the opinion that the reorganisation that is currently going on will provide new resources and assistance to him in his attempts to speed up the processing of state aids, or does the problem lie, as he partly indicated, with the Member States in the inadequate information provided by some of them when they make an application?
As you know, Mr Martin, we are working in a number of directions concerning state aid and in order to make state aid control more stringent. As to time limits, there are no plans to change the time limits in the near future. The deadlines are laid down in a Council regulation, which for the first time codifies state aid procedures, and since that regulation was only adopted in 1999 it is not likely to be modified in the near future. However, we are prepared and indeed willing to try to speed up certain aspects of the decision-making wherever possible, for example preparing the standard notification forms.
You mentioned the problem of resources. Of course, this is a key problem for the whole of the competition policy activities and that includes state aid. The better the quality of information provided to begin with by Member States in their notifications, the more likely it is that the process will be smooth and conducted in a relatively short time scale.
Question No 44 by (H-0355/00):
Subject: State aids to nuclear power Given that the electricity market came into effect in February last, subjecting all electricity production to the rules of the internal market, and that the nuclear common market under Article 92 of the Euratom Treaty does not include electricity as a product, does the Commission agree that electricity generated using nuclear energy is now subject to the same internal market rules as all other forms of electricity? Does the Commission therefore consider that all state aids to the nuclear industry are prohibited by the EC Treaty, given that no derogation is specified, and that Article 98 of the Euratom Treaty does not provide for a subsidised accident insurance scheme for nuclear risks? In this context what proposals, if any, has the Commission made to the UK Government concerning their NFFO system under Article 87 of the EC Treaty? Can the Commission now confirm that it is investigating state aids to the nuclear industry as requested by the Green/EFA Group in its letter to Commissioner Monti of 10 March?
Mr President, the Commission shares the opinion of the honourable Member to the effect that the liberalisation of the electricity market affects all types of electricity, including electricity generated using nuclear energy. The Commission considers that there are no grounds for interpreting the EC or the Euratom Treaty as necessarily prohibiting all state aids to the nuclear industry. The Euratom Treaty does not include any clauses specifically prohibiting state aid. Moreover, while Articles 87 and 88 of the EC Treaty do provide for a general principle prohibiting state aids, they also authorise specific categories of state aid. It would only be possible to determine the incompatibility of aid following specific investigation of each case.
The Commission has not made any proposals to the UK Government on the subject of the NFFO system in application of Article 88 of the EC Treaty. As regards any existing aid to the nuclear industry, the Commission is not undertaking any systematic investigation. If, however, cases of incompatible aid are brought to the attention of the Commission, such cases will be dealt with in compliance with the terms of the relevant articles of the EC and Euratom Treaties.
Commissioner, thank you for your response, but I must admit I find it hard to grasp the logic of it. On the one hand, regarding state aid to the environment, you expect to implement a very thorough analysis of the subsidies to renewable energies even though it is clear that, for the time being, this sector is at a disadvantage due to the internalisation of costs. In other words, the market share of renewable energies within the current electricity market is barely 5%.
Alongside that, nuclear energy amounts to 30% of the market but in this case you do not plan any systematic investigation. I do not therefore see how we can possibly understand this, if the logic of your energy policy is supposed to be fair, treating all forms of electricity production alike. I must therefore ask you to justify your position since, as far as I am concerned, and also many others, most especially the renewable energy industry, it is a position which is extremely difficult to comprehend.
Thank you, Mr Turmes. I am very aware of environmental requirements, as I was even in the previous Commission, when I proposed the directive on the taxation of energy products, and I try to adopt the same approach in my activities within the Prodi Commission.
I very clearly understand your concern, but permit me some observations. The proposed new framework for state aid to the environment is very flexible with regard to the granting of aid to renewable energies. It authorises aid of at least 40% of eligible costs in the case of investment, and for operational aid the Member States are entitled to adopt a system authorising aid up to 100% of eligible costs. I do not think, therefore, that you can accuse the Commission of banning aid to renewable energies.
There is some competition, again permit me the observation, not only between renewable energies as opposed to conventional energies, but also between the various forms of renewable energies. Aid to these forms of energy may, moreover, vary according to the Member States. Unregulated aid would therefore engender distortions of competition, which could have an adverse impact primarily on certain forms of renewable energy.
The Commission recognises that renewable energies may need support in order to be able to develop but, at the same time, it is also important for these forms of energy to adapt gradually to competitive markets in order to ensure their long-term development.
Question No 45 by (H-0383/00):
Subject: Financial aid given to the European nuclear industry What assessment has been made by the Commission of the financial aid given to the European nuclear industry - in the form of support for Euratom and the Joint Research Centres - in respect of competition policy on electricity production in the European Union?
Community action within the context of the Euratom Treaty complies with the provisions of the Treaty and relates, in particular, to the financing of the Commission's tasks: protection against radiation, monitoring safety and research. As far as the latter is concerned, Community programmes for nuclear research are established by the Council which, pursuant to Article 7 of the Euratom Treaty, acts unanimously on Commission proposals. In this context, the activities of the JRCs are intended, in conformance with its mission, to increase protection and nuclear safety, and in particular, provide scientific and technical assistance to the competent directorates-general.
Article 305 (ex Article 232) of the EC Treaty establishes that the provisions of this Treaty do not derogate from the Euratom Treaty. This is particularly true in the case of the competition rules, which do not derogate from the framework established by the Euratom Treaty regarding Community nuclear research. Therefore, the Community research policy under the Euratom Treaty does not contradict the competition rules laid down by the EC Treaty.
Commissioner, you have failed to answer my question. I want to know what assessments you are making on financial aid. This relates to the previous question by Mr Turmes as well and the answer you gave to that in respect of competition policy on electricity production in the EU.
I conclude from your answers both to my question and the previous one that here we have not just a white elephant in the nuclear industry in Europe but a holy cow. You can provide state aids that are untouchable, even by a Commissioner as powerful as yourself! But let me ask you what exactly is the situation? You said that under the Treaties there are derogations - and you quoted the Euratom Treaty. There is clearly a distortion between Member States because of the state aids. Where exactly in the Treaty are the written permissions for these state aids? Could you elaborate on that please?
I shall try, Mrs Ahern. First of all, if you allow me, I have here a note in French.
I should like to emphasise that the Commission does not rule out applying the rules of Community law on competition to public interventions in favour of nuclear electricity producers. In its illustrative nuclear programme according to Article 40 of the Euratom Treaty, in particular, the Commission very clearly indicated that "Developments towards the liberalisation of the Community internal electricity market will mean that nuclear energy will have to compete in the same framework and under the same conditions as all other energy sources."
A full implementation of the internal market and a rigorous application of the relevant state aid and competition rules implies a level playing field for all energy sources. Once this principle has been established, it is up to the Commission to investigate on an individual basis any allegations according to which the nuclear sector is in receipt of subsidies engendering unfair competition. I may add that the services I am directly responsible for within the Commission are of the opinion that it is necessary to keep to a strict interpretation of the Treaty.
Competition rules are applicable to all electricity producers, including the nuclear sector, insofar as they do not depart from the terms of the Euratom Treaty. I consider this position to be all the more justifiable since the directive liberalising the internal electricity market does not stipulate any specific rule for nuclear producers and does not make any distinctions on the grounds of the source of the electricity produced.
Commissioner, you say that neither the Treaty nor the directive on the internal electricity market stipulate any exemptions regarding subsidies to the nuclear sector. On what part of the Treaty, then, is the exemption that you are still allowing the nuclear industry based? Articles 87 and 88 make no reference to nuclear energy. So it is not very clear what your legal basis is for exemptions for electricity generated using nuclear energy.
I believe I have given you all the information available to the Commission on the subject. I can add that, on the operational level, as indeed I think I said in response to your own question, Mr Turmes, on existing aid to the nuclear industry, the Commission is not undertaking a comprehensive investigation. If, however, cases of incompatible aid are brought to our attention, then these cases will be dealt with in accordance with the terms of the two treaties. I would further like to add that in the logical overall construction of the EC Treaty, the articles governing state aid, i.e. Articles 87 and 88, are not restricted to specific sectors.
Since the time allotted to Questions to the Commission has elapsed, Questions Nos 46 to 83 will be replied to in writing.
That concludes Questions to the Commission.
(The sitting was suspended at 7.25 p.m. and resumed at 9 p.m.)
Carbon dioxide emissions from new cars
The next item is the report (A5-0128/2000) by Mr González Alvarez, on the joint text approved by the Conciliation Committee for a European Parliament and Council decision establishing a scheme to monitor the average specific emissions of CO2 from new passenger cars.
Mr President, there are few of us here at this time in the evening, but it is also true that this is the third time we have debated this report in the European Parliament.
On the first occasion, in December 1998, this report on the reduction of carbon dioxide emissions from new passenger cars was approved at first reading with 48 amendments. Of those 48 amendments, the Council and Commission accepted some in their entirety and others only in part. The report therefore returned for a second reading.
The Council had accepted certain amendments which we considered to be important, but there remained certain aspects of the report and the amendments approved unanimously in the Committee on the Environment, Public Health and Consumer Policy - and by a large majority in plenary session - which we also considered to be important and which had not been accepted. We are basically talking about the inclusion, in this scheme to reduce carbon dioxide emissions from new cars, of lightweight industrial cars, which are used widely within cities and whose carbon dioxide emissions also pollute.
It also seemed to us that they had not included a guarantee of the quality of data. For a scheme of this nature, rigour and comparability, in terms of the data collected by the governments, are essential.
It also seemed very important that we maintained something that was traditional in the positions of the Committee on the Environment: a certain degree of precaution in relation to voluntary agreements. If we bear in mind that Community Law - directives and regulations - is often not complied with, it seems to us all the more unlikely that voluntary agreements will be complied with. The Committee on the Environment had little faith in these voluntary agreements and another amendment asked for the establishment of a clear legal framework which would come into play in the event that the voluntary agreements failed.
They also finally accepted our concern that one of the paragraphs should not only mention the stabilisation of emissions, but also their reduction. Another amendment which we felt was important concerned the dimensions of vehicles.
Mr President, in total, 10 amendments were approved by a substantial majority in this House and then not accepted by the Council, and we therefore had to embark on this conciliation procedure, which I must point out has been neither difficult nor controversial.
As its very name indicates, the conciliation procedures require each of the parties to give some ground so that a final agreement can be reached. In this final agreement, our main concerns have been addressed. It includes a study of the future inclusion of lightweight industrial vehicles, the possibility of shortly presenting a proposed legal framework and reviewing the data with a view to making them more rigorous and more or less equivalent in each of the countries. In short, Parliament' s main concerns have been taken up, if not in an immediate and radical manner, at least to the extent that a commitment has been given to adopt decisions on this issue in the future.
The only amendment which was not accepted was the one relating to dimensions of vehicles. Parliament continued to insist that this was very important because the more powerful and larger the vehicle, the greater its level of emissions, and we considered it important that this be included in one of the annexes. However, bearing in mind that another six issues relating to the capacities and conditions of the vehicles have been accepted, we felt that we could not prolong the conciliation process any longer, particularly considering that we want this study on the reduction of carbon dioxide emissions from new passenger cars to be implemented immediately in each of the countries.
Finally, I believe that this is a reasonable agreement, which is neither Parliament' s nor the Council' s initial proposal. Mr President, I believe that we will have no problem ensuring that this agreement is approved.
Mrs González Álvarez, conciliation processes vary in difficulty, I can assure you. I am glad that this one has gone smoothly.
Mr President, Commissioner, allow me to start by congratulating Mrs González Álvarez. She really is most persistent, because we had a very good report at second reading as it was, but she was determined to incorporate more proposed amendments and I really must congratulate her on succeeding in doing so. Parliament has asserted itself against the Council once again.
The introduction of this sort of monitoring scheme is just one of the many steps on the path towards compliance with the Kyoto protocol. Reducing greenhouse gases by 8% in comparison with 1990 is therefore the main objective between now and the year 2012. The dramatic change in the climate has been noticeable here in Strasbourg over the past two days and is far greater than we assumed. It will therefore come as no surprise if we adopt this report unanimously tomorrow, as will certainly be the case, and that the Council and Parliament have been able to find a common position so quickly.
This joint monitoring scheme is the first of its kind and I think that its success or failure will decide whether or not we opt to introduce other similar schemes. We have taken recourse to a three-part strategy in order to reduce CO2 emissions and fuel consumption: environmental agreements with the car industry, a system of tax incentives and a system of labelling for fuel consumption and CO2 emissions.
But despite all these efforts, directives and joint measuring schemes, we should not delude ourselves: we are unlikely to achieve the target objective of reducing greenhouse gases to 1990 levels. Some experts are advising us to try and stabilise emissions at present levels. That may well be pessimistic but if we consider that the number of cars on the road is continuing to rise in the 14 Member States, oh excuse me, I meant 15; we Austrians often have to stop and ask ourselves if there are 14 or 15 Member States, but there are in fact still 15, and if we consider enlargement to the east and if we consider that people in China and India also want to live as we do, then we should make no mistake: it will be difficult to achieve a reduction in greenhouse gases or CO2 and we should therefore make every effort to stabilise them at the very least.
Despite all the pessimism, introducing a pan-European monitoring system for CO2 emissions will not do any harm. Let us try yet again with one small step at a time and perhaps the House will sit in 2005, when we need to examine the initial results, and complain that perhaps we did not do enough today.
Mr President, Commissioner, trust is good, control is even better, as the Head of State of a now defunct system used to say. Nonetheless, once in a while these words of wisdom fit the bill because our CO2 strategy for cars is of course a new departure in that we are trusting in the willingness of car manufacturers in Europe, Korea and Japan to take voluntary technical measures to reduce CO2 emissions from their cars to 140g by 2008, which will represent a reduction of around 25%.
But we do still need a control mechanism so that we can intervene if necessary. Hence: trust is good, control is even better. We want a statistically perfect control instrument at our disposal and in this respect I thank the rapporteur for her persistence in establishing a reasonable control instrument for CO2 emissions from cars in Europe which applies to all Member States, which clearly shows which vehicles are registered where and what their CO2 emissions are, so that we can see clearly in 2003 if the manufacturers' undertakings are being respected or not. And if they are not, then we must take legislative measures.
I should like to refer to another two pillars in our strategy: the question of labelling, which has been dealt with and the question of additional tax incentives for low-consumption vehicles, which is still a somewhat weak point. I think that all of us, especially of course the Member States, need to give clear additional incentives, so that we really can achieve our objective of 120 g in 2005.
Mr President, ladies and gentlemen, I should like to congratulate our rapporteur on the excellent results that she has achieved and to begin by placing this report in the broader context of climate change. Since the Rio de Janeiro Conference and then Kyoto, the European Union has always led the political side of the debate on climate change. Nevertheless, although Europe continues to lead the debate in terms of rhetoric, it is beginning to lose the legitimacy to do so in a credible way. It is rather pointless for the European Union to try to alarm the whole world with this problem when, in reality, the European greenhouse gas bubble, in particular the carbon dioxide bubble, is more likely to increase by 6% to 8% than to decrease by the 8% that we agreed in Kyoto.
It is therefore time to take internal action in order to lend credibility to our external efforts. In terms of political action, the transport sector must be our priority for the following two fundamental reasons. Firstly, because, according to the Green Paper published by the European Commission, this sector will not be part of the European trading system for carbon dioxide emissions, and all greenhouse gas reductions will therefore have to be achieved exclusively through national and Community policies and measures.
Secondly, because transport is the sector that is contributing most to Europe' s falling short of the levels set in Kyoto. According to a study recently published by the European Environment Agency, transport is responsible for almost 30% of the European Union' s total emissions, and it predicts that the level of carbon dioxide emissions generated by this sector will increase by 39% of the 1990 level by 2010.
Given this extremely disturbing picture, which shows that road transport is responsible for 85% of total carbon dioxide emissions in the transport sector, and given the overwhelming need for action, the agreement reached in the Conciliation Committee on this system for monitoring CO2 emissions from light passenger vehicles is to be welcomed. This system is a crucial aspect in the implementation of the Kyoto protocol and will ensure rigorous control of the voluntary commitment made by the car industry to reduce carbon dioxide emissions in new passenger vehicles by 25%. I regret the fact that it has not been possible to include light commercial vehicles in this system. In any event, I congratulate Mrs González Álvarez once again on the results she has achieved.
Mr President, Commissioner, I intend to be as brief as our successful rapporteur in the conciliation procedure. However, let me just offer her my hearty congratulations on her excellent report and brilliant success, as some of the previous speakers have done. Contrary to some previous speakers, I think it is most important that the report should seek not just to stabilise concentrations of greenhouse gases but to reduce them, especially given the fact that we need to achieve a demonstrable success by 2005 under the terms of the Kyoto protocol.
I think it is fundamental, given the reservation which this Parliament has always expressed in connection with voluntary obligations in environmental agreements, that we have managed to include the passage stating that data will be used from 2003 onwards to monitor the voluntary obligations of the car industry. I also think that it is fundamental - and the scope is not extended by this decision - that we have managed to bring the Commission so far down the line that it is looking into implementing harmonised measurements for the specific CO2 emissions from class N1 vehicles and presenting proposals to this effect. I think that is a huge success. I should like once again to congratulate the rapporteur and vote in favour of this report.
Mr President, I welcome the excellent result reached by the European Parliament and the Council on this dossier. I congratulate the co-legislators on their efforts in finding a swift and satisfactory agreement.
The process leading to the approval of this proposal constitutes a prime example of how the two arms of the European legislature can settle their differences and work together towards adoption of sound and effective environmental law. I should like to seize the opportunity to thank the Committee on the Environment, Public Health and Consumer Protection and, in particular, the rapporteur, Mrs González Álvarez, for its constructive approach.
The adoption of this decision will allow the effectiveness of the Community strategy to reduce CO2 emissions from passenger cars to be monitored and, more specifically, it will provide credible data to monitor the implementation of the voluntary agreements with car manufacturers. This strategy is one of the most concrete activities of the Community on CO2 emissions and reductions from the transport sector. Therefore it represents an important milestone in the achievement of the Kyoto target.
Mr President, unforgivably, I have forgotten something. It will take me just 20 seconds to express my gratitude to all the members of the Conciliation Committee: to Mr Provan, to Mrs Jackson, who also participated, and to the members of the Commission and the Council with whom we worked in order to reach an agreement on the report. Furthermore, I would like to thank all the MEPs for their support.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Interoperability of the trans-European rail systems
The next item is the joint debate on the following reports, tabled by Mr Savary on behalf of the Committee on Regional Policy, Transport and Tourism:
(A5-0112/2000) on the report from the Commission to the Council and the European Parliament on the implementation and effects of Directive 96/48/EC concerning the interoperability of the trans-European high-speed rail system;
(A5-0113/2000) on the proposal for a European Parliament and Council directive on the interoperability of the trans-European conventional rail system.
Mr President, I hope that the two members due to speak before me were not travelling by train and have been delayed. I think they are in the House and will arrive in time. Unfortunately, the fact of the matter is that we are fighting numerous problems on the railways which are a legacy from the past. For example, in 1970, the railways' share of the freight traffic market was 21%, compared with just 8.5% now. The railways have lost out massively in freight traffic and their share of the passenger traffic market has fallen from 10 to 6%. The winner has been road freight traffic, which is increasing constantly and winning market shares: 16% per annum on the eastern borders of Austria, for example. It is now 2.4 times higher than in 1990. If you take lorries and buses from eastern Europe on the A1 motorway, which is the most important east-west route, traffic increased sixfold between 1995 and the year 2000. In other words, freight traffic, especially transit freight traffic, is growing massively. According to forecasts, it will rise by more than 100% between 1995 and 2015.
That is why it is important and urgent that we concern ourselves with the European rail network. It totals 156 000 kilometres in length, of which 78 000 km are accounted for by the TEN network. 12 600 km of new lines for speeds of over 250 km/h should be constructed by 2010, with at least 16 300 km of lines due to be upgraded for speeds of over 200 km/h. The total costs - and they are huge - are estimated at EUR 186 billion between now and 2010. So it is obvious how important this investment is for the European Union and that is why we are being called on here to set the priorities quickly.
I think that it is high time we adapted the railways to the market economy, so as to ensure that the railways invest more money more often in customer requirements and that we can jointly set the priorities and draw up a tight, efficient timetable.
The main requirements are, of course, to harmonise the gauge throughout Europe, especially where more than two countries cooperate. At the moment, we still have five different gauges. We need uniform electrification, especially in relation to voltage and frequency. In other words, the technical properties of the electricity must be brought into line so that extra electricity can be bought from the national grids and fed into the national grids without any significant losses.
The third, and I think the most important point is the safety of trains. We really do need external inspection and certification agencies. We cannot have a situation in which the agency operating the railway is also responsible for inspecting it. No-one questions the fact that cars and lorries are inspected by external certification agencies. I think there is an urgent need, given the recent train crashes, for external inspection agencies to look after the safety of passengers in Europe.
Mr President, first of all I should like to thank all the Members who supported the rapporteur in his work in presenting these two reports which are, I believe, absolutely crucial to the future of the railways.
What is the subject matter? The first report analyses the application of the 1996 Directive on the interoperability of the high-speed rail system, drawing the lessons of this for the future. Next, and this is the substance of the second report, we must discuss and vote on a proposed directive on the interoperability of the trans-European conventional rail system.
Ladies and gentlemen, we must appreciate the full importance of this subject. There is today an unacceptable contradiction between what is said in speeches and the reality of European transport systems. As might have been expected, the creation of the internal market has, logically, considerably developed the trade in goods and the mobility of persons within the Union, which have shown an increase of 21% and 15% respectively between 1990 and 1997. The bulk of the traffic from this explosive growth in internal mobility, which is expected to be consolidated in the next few decades, has been acquired by road systems and, secondarily, maritime cabotage via the North Sea.
At a time when we have right here, in most of the countries of the Union, a rail network and technology unparalleled in the world, with a recent study evaluating the external costs of road transport in terms of public health, infrastructure and pollution at some EUR 480 billion, even though the objective of sustainable mobility and respect for quality of life are now shared by all Europeans, it can be noted that rail has only an 8.6% market share for freight, and 5.8% for passenger transport. There is more than one explanation for this paradox: rail' s reduced level of competitiveness due to a social differential in relation to the road sector, but also the distortions of competition engendered by the considerable external costs of road transport, the priority which most major railway companies in recent years have given exclusively to prestigious high-speed passenger transport, but also excessive national characteristics in terms of railway traditions, techniques and protocols, thereby compromising the flow of continental rail traffic.
Today, the situation of the European transport network situation is simple to the point of caricature: there is only one common area in transport and that is the road network. There is no longer any single airspace or European maritime area, nor especially a continuous railway area within the countries of the Union. The issue at stake in railway interoperability is, of course, doing away with the technical frontiers that have been inherited from the national railway structures set in place gradually since the nineteenth century. Today, the Europe of the Fifteen has no less than sixteen electric signalling systems, six electrical voltages, five track gauges and several equipment and therefore infrastructure gauges. Of course, the new high-speed train infrastructures offer a prime area for the introduction of interoperability, since they are new or recent networks devoted to very similar technology.
Directive 96/48 was adopted for this purpose. The report on its application, four years on, referred to Parliament to express an opinion, delivers contrasting results, but results that are in the end more positive than they may seem. In the first place, significant delay is observed in the transposition of laws and regulations since, to date, only two countries have transposed it and the first technical specifications for interoperability are on the point of being completed and published. The conclusion is therefore that the time limits for transposition and publication must be more stringent in future.
This delay in transposing into law has not, however, hindered the development of interoperable cross-border lines, although Thalys is the only example of true interoperability, more so than even Eurostar, despite its attempts to solve the gauge problem. These two international lines have established a precedent which can serve as a model for future developments. More than that, however, in anticipation of tangible results in future, the directive on the interoperability of high-speed routes has primarily made it possible to define and iron out working methods.
For the first time, the railway industry, rail companies and infrastructure managers have started up a joint project to define the technical specifications for interoperability. They have worked on the basis of the most general studies by the International Union of Railways. Within the European Association for Railway Interoperability (EARI) they have set up a working group which now has methods and experience available for transposition to conventional systems. Finally, the Committee established by Article 21, bringing together representatives of the Member States and the Commission, enables political and technical monitoring of interoperability projects and intervention at the discretion of states to direct such projects. In other words, while the Committee on Regional Policy, Transport and Tourism felt bound to remind the Member States of their obligations in terms of time limits and transposition, it must be admitted that the high-speed systems have provided a first-rate testing ground for the vast worksite of interoperability.
In this respect, we have to bear in mind that the network and the conventional stock present problems for harmonisation that are formidable in other ways, due to the national and historical characteristics of networks, the great diversity of the stock, and the considerable extent of the networks. It must be made quite clear at this point that there is no question of insisting that rail companies and infrastructure managers immediately proceed to replace their equipment comprehensively. This is totally out of reach, economically. In the first place, if the goal is to achieve interoperability, this must entail using the fastest and least costly means to achieve decisive progress. In this respect, interoperability may be achieved by methods other than the harmonisation of equipment, since it is possible to adapt equipment to operate in different configurations, following the example of the quadruple-system locomotives. This is a proposal for a pragmatic and realistic approach which would not detract from railways' competitiveness in relation to other modes of transport by imposing additional costs.
The key principles of this proposed directive are as follows: restriction of the geographical area covered by conventional system interoperability to the trans-European network as defined by the 1996 European Parliament and Council Decision; a policy of gradual convergence rather than systematic renewal, taking the form of phasing in priorities and interoperability, establishing a hierarchy for subsystems to enable the fastest and cheapest access, with priority only to new investment for creating, extending, renewing, maintaining and operating systems; establishing a hierarchy of objectives, distinguishing across-the-board objectives to be included in all standards: safety, reliability, health, environmental protection and technical compatibility; the objectives inherent in each technical subsystem: infrastructure, energy, rolling stock, etc.; the separation of the technical task of framing the TSIs assigned to a joint representative body, from the standardisation work entrusted to the European standards institutes, and the inspection and certification entrusted to notified bodies; a policy of user consultation, as suggested by the Committee on Regional Policy, Transport and Tourism which cannot be envisaged, ladies and gentlemen, without concomitant consultation of staff representatives, the subject of an amendment that we shall be discussing tomorrow; finally, ongoing monitoring of these projects by the Member States and the Commission through the Committee established under Article 21, implemented by the high-speed directive, enabling states to request exemptions, to include special cases in the technical specifications for purely historic or regional networks, as well as certain types of equipment originating from third countries, and also instruments for authorising commissioning operations notified by Member States to the Commission.
In other words, there are safety valves for countries with a high level of special characteristics, and, within the institutions stipulated by the directive, they still have the opportunity to argue the case for these special characteristics and to have them included in the studies and in the TSI publications. Finally, during the transition period, it is important to prevent the networks from growing further apart. To this end, new investments, between now and the publication of the TSIs, shall have to comply with authorised technical references. A Union rolling-stock register will be set up, making it possible to identify the rolling stock, its renewal and ageing, in the same way that this is still carried out, albeit imperfectly, for the maritime fleet. Furthermore, we have to look to the future and, therefore, both the Committee on Regional Policy, Transport and Tourism and the Committee on Industry, External Trade, Research and Energy have proposed involving candidate country representatives in the projects at this early stage, so that they can anticipate this future acquis communautaire. Similarly, and this is a recommendation that we make, we should already be planning conditions of interoperability between the various modes of transport, in accordance with our general objective of developing intermodal interoperability.
It would, of course, be presumptuous to expect everything to be achieved by this directive and the long-term upgrading work it requires from railway operators. Quite clearly Europe is proposing to undertake a long-term and very large-scale project throughout its vast railway network. It cannot single-handedly solve the problem of distortions of competition or of network access or charges which would represent crucial progress towards a new golden age of rail in Europe. All the same, the technical interoperability of our old national networks is indeed an essential condition for the recovery of rail, which this balanced, reasonable and flexible text should make possible to achieve in gradual phases under acceptable economic and social conditions.
To the many of you who contributed to this, let me reiterate my gratitude and my appreciation.
Mr President, Commissioner, honourable Members, I should like to start by thanking the rapporteur, Mr Savary, and all the members involved for their excellent and constructive cooperation on this difficult, purely technical subject. The number of proposed amendments tabled, including here in plenary, shows how important this issue is for Europe, which is why I can also praise the Commission for addressing the subject of the interoperability of conventional trains as well as of high-speed trains. I think it is a pity that few Member States have transposed the interoperability directive with regard to high-speed trains and I call on the Commission to exert pressure to prevent the loss of valuable time which is costing the railways in terms of market shares and competition.
The directive is even more important where conventional trains are concerned. The aim of the directive - as with high-speed trains - is to harmonise technical provisions in order to ensure that conventional rail traffic within the Union runs as smoothly as possible and to give candidate countries really exact specifications so that through traffic is also guaranteed after enlargement. Interoperability will also have many advantages for both passengers and freight transport. Better services, greater comfort, less travelling time, increased safety and possibly also lower prices. The harmonisation of technical standards is also needed for the long overdue liberalisation of the railways. Both together, interoperability and liberalisation, are most important if the railways are to survive in the internal market.
I am delighted that we have succeeded with the rapporteur and numerous other members in finding a good, common line on most aspects of this very demanding subject and would like to thank them for that. This applies above all to the initially highly disputed derogations from the TSIs, but also to the social dimension of this directive, where we were finally able to achieve a compromise. Nonetheless, - and we in the group of the European People' s Party and European Democrats continue to believe that we are right here - generally-worded social aspects do not belong in this purely technical directive, even if the Commission and the Council may think otherwise. We are likewise opposed to involving passengers in working out TSIs. Including these aspects will only result in the directive being difficult or impossible to manage.
Finally, a few other proposed amendments have been tabled, which we consider are quite simply too bureaucratic and have no positive aspects to boot. In short, our group is against any elements which are counterproductive when it comes to achieving the important objective of an efficient European railway, as outlined above. Allow me in closing to highlight the excellent cooperation once again; I am optimistic that together we shall achieve the objective of creating as smooth a railway system as possible.
Mr President, ladies and gentlemen, first of all, I should like to congratulate my colleague, Mr Savary, on the excellent reports that he has produced on rail transport, which is a crucial issue for the European Union. It is crucial for the consolidation of the internal market and for more sustainable development, and is an essential factor in improving economic and social cohesion. I would also like to congratulate him because this is a very complex issue that he has addressed with great clarity and depth and also for the open-mindedness and negotiating skills that he has demonstrated in including many of the amendments that were tabled.
For a long time, the European Parliament has been advocating a transport policy that promotes rail transport, as it is the form of transport that causes the least pollution, and in many situations it is the most comfortable for passengers and adapts most easily to long distance goods transport. What we have seen, however, is exactly the opposite: the volume of rail transport of passengers and goods has been steadily decreasing, as has the number of people working in companies in those areas which nevertheless, still stands at around one million.
There are two fundamental reasons for this situation. Firstly, there are still borders between the fifteen Member States as far as rail transport is concerned, as well as the applicable national legislation in each country. Secondly, rail transport is considered to be a great deal more expensive than road transport. As to this second aspect, some measures have already been adopted, with the construction and management of transport infrastructures themselves being separated in most countries of the European Union. If the manufacturers and owners of cars and lorries were directly responsible for paying for infrastructures and their maintenance - as is the case in the rail sector - we would certainly not have made as rapid progress in this area as we have. The amendments that have now been tabled to establish rules for cross-border interoperability in the European Union clearly show the direction we should take in this matter. The interest demonstrated by the Portuguese Presidency in taking these dossiers forward as quickly as possible gives us hope that, with the contribution of the European Parliament, this situation will finally change, to the benefit of rail transport.
With regard to the high-speed rail system, I shall just highlight two aspects, which I think are crucial: the interconnection and interoperability of high-speed infrastructures with rolling stock and additional services are crucial for facilitating the mobility of persons and goods and for promoting a high-speed trans-European rail system that is efficient and able to respond to the needs of the public. The other aspect that I would like to highlight concerns the need to standardise the professional qualifications, training programmes and working conditions of those working in this sector.
In conclusion, I must emphasise that we Socialists feel that economic and social cohesion is one of the European Union' s fundamental aims, and that, in the rail transport sector, support must be provided for Europe' s northern and southern peripheral regions and for specific and historical cases where costs of adaptation are very high but are absolutely essential, because their different track gauges have to be changed. This is the case in Spain and Portugal, where the aim of providing a high-speed rail service, particularly on an Atlantic line, is a legitimate ambition of the governments and citizens of those countries
) Mr President, I would first like to congratulate Mr Savary on his drafting of such excellent reports. This is an important topic, but also an extremely complicated one. Mr Savary has taken good account of the views of others. My group supports improvement of the competitiveness of railways and liberalisation of competition. The first stage is to create the conditions for uninterrupted movement of trains over the entire region of the European Union. Technical Specifications for Interoperability (TSIs) and common standards are a sine qua non for the development of railway interoperability.
The rapporteur has quite rightly adopted a gradual approach. Technical solutions can vary a great deal. The competitiveness of railways should not be undermined by the imposition of additional economic burdens, even though common standards will lower costs in the longer term. Existing differences between national railway systems will make necessary some exceptions in the harmonisation of railway systems, so that no Member State shall have to face inordinate difficulties and so that current railway transport will not be jeopardised. This report outlines a course of action by which these exceptions can be accepted without jeopardising the principal objective.
There is one further matter which would require fine tuning; this was outlined in Amendment No 35 by my Group. It applies to Finland in particular, but some of the applicant countries will be faced with the same problem in connection with enlargement of the Union. The matter referred to concerns Russian freight wagons, where technical solutions are applied which differ from those of the Member States, inter alia in the area of couplings and brakes. They are not necessarily inferior, but different. Russia is hardly about to change its standards in order to comply with the requirements of the Union. For Finland, this is an exceptionally major issue. Due to historical reasons, the track gauge in Finland and Russia is the same, but it is different from that in Europe in general. Russian wagons account for approximately 40 % - almost a half - of Finnish freight transport. The reason for this high percentage is that we do not want to take the risk of sending Finnish wagons to Russia, since experience shows that they are so very rarely returned. Russia, of course, is a country which leans heavily on rail transport, with a rolling stock which must equal that of the entire region of the EU put together
In the review concerning point 5 of Article 5, Mr Savary proposes that when considering special cases, particular attention should be paid to the rolling stock of third countries. This proposal is very good, but the solution remains half-finished, as far as Finland is concerned. It will lead to unnecessary and laborious inspections of Russian wagons and to massive bureaucracy. There is no certainty either that Russian wagons in all instances would be regarded as special cases. This is why we have tabled an amendment of Article 7, which simply aims at making it possible to use third country freight wagons for traffic, as long as they do not cross the border between two Member States. This is the addition referred to as point f in the Committee' s amendment. Implementation of this proposal would give assurance that rail traffic in Finland could continue without becoming drastically reduced.
Mr President, Environment Commissioner, I am pleased that you are here because we can now address this matter straight away. We are evidently debating a highly technical subject matter, namely the interoperability of both high-speed and conventional rail systems. This gives me the opportunity to make a few comments on the environmental dimension to this proposal. Today, we are essentially witnessing one of many historic moments which those who work in the sector, as well as those who are in favour of trains, have waited for for a long time, because at the end of the day, all this is, of course, meant to culminate in technological harmonisation, which entails the harmonisation of international rail, labour organisations, train drivers who have to make international rail journeys, etc. This also means that employers' organisations and trade unions will have an entirely different role and outlook with respect to this work.
In short, the proposal has a knock-on effect on many other areas and it will be some time before it is a reality. Certainly if I look at the high-speed link and its technical specifications, I share Mr Savary' s view - who has drawn up an excellent report - that it is scandalous that three, nearly four years after the previous directive on interoperability of the high-speed link, we are still waiting for technical specifications for interoperability. This does not bode well at all for the future.
What we are aiming for in the long run with this rail proposal is to attempt to cut down on traffic jams but also, more importantly, to benefit the environment, safety and a number of other aspects. It has to be said, and I have already mentioned this several times within other fora, that the rail system is gradually losing its environmental edge, not so much because it does not take any initiatives itself, but more so because we ourselves prescribe few, if any, specifications for example, regarding the use of diesel-electric locomotives, the type of electricity used, etc.
What we would like, and this is why we welcome with open arms the dual speed for technical specification requirements, is for this technical specification to at least take account of energy consumption and air pollution, something which will require a great deal of hard work.
The second important point is of course the social dimension, as I touched upon a moment ago. I regret that we are confining ourselves to the bare minimum, i.e. working conditions. We refer to a social dialogue but we should really take it one step further, because this affects the entire labour organisation of railways. I would urge you to look into the positive experiences which certain countries have had in changing the labour organisation of the rail system, in order to bring about a more efficient rail system and to set up exchange programmes, so that we can learn from experiences in countries which have struggled in the past, and which are often still struggling where other elements of the rail dossier are concerned, such as liberalisation or fair pricing.
Mr President, despite European integration, the rail system is disintegrating. It is increasingly hard to obtain international rail timetables and it is often the case that train tickets to remote destinations have to be bought outside the country of departure. Not so long ago, it was possible to take a direct train from Cologne to Athens, from Paris to Lisbon or from Amsterdam to Copenhagen. This is now a thing of the past.
Meanwhile, railways are, however, in the process of being re-discovered. The times when trains were seen as a burden inherited from the nineteenth century, something that can be neglected and dismantled, are fortunately over. Almost everyone admits that trains should once again play a key role in European long-haul transport for people and goods alike. This is not just necessary to meet the increasing demand for transport options, but mainly to curb the tide of cars and aeroplanes which form a threat to the environment.
The views on how to modernise the rail system are strongly divided. For a long time, it was fashionable to apply everything that had contributed to the emergence of cars and aeroplanes to trains. According to this line of thinking, everything should come down in price and should become flexible, so that price-based competition has a less detrimental effect on trains. Some people still advocate that everything should be privatised and liberalised, that the influence of trade unions must be restrained and that railway personnel should perform more work for lower wages. According to the Confederal Group of the European United Left/Nordic Green Left, these remedies are worse than the disease. These would reportedly lead to further decay of the railway business and deterioration in the quality of services, and would force personnel to strike more, for reasons of self-preservation.
The real solutions must be sought in a completely different direction. For starters, there should be better cooperation between the existing national railway companies in the management of frequent and fast cross-border routes.
In the case of the conventional railway system, the routes Brussels to Amsterdam, Hamburg to Copenhagen and Dublin to Belfast are good examples of this. The passengers are unaware that it is two companies who are responsible for this one joint and frequent link. This could also apply to the extensions of the French high-speed links in England, Belgium, the Netherlands and Germany which are running under the names "Eurostar" and "Thalys".
To guarantee success, it is important not to bring in a whole ream of new commercial businesses, which would lead to bad connections and variable pricing. Furthermore, the money to finance such a high-speed network should not be found through cutting down services on short-haul routes in the individual Member States, as many people are indignant - and rightly so - about the huge amount of funding being ploughed into fast connections for the benefit of a small, privileged minority.
The construction of new high-speed links will continue to meet with protest if the ordinary domestic train user only ever experiences higher prices and fewer facilities and if they do not solve the environmental problems caused by cars and aeroplanes.
Needless to say, technology should be better harmonised by means of common mains voltage, joint equipment, fewer changes for passengers at borders and uniform safety requirements. Privatisation and fragmentation according to the British model offer no guarantee whatsoever that those improvements could be better accommodated than if we were to keep the present state enterprises.
The position of the one million employees in the European rail system must be protected. They are people who offer useful services to each and every one of us. This is why they should not come at the bottom of the list in our railway policy, as is sometimes advocated, I regret to say, by those in favour of a commercial approach.
My group would like to see trade-union rights, participation, working conditions and work pressure given a more prominent role. Luckily, the rapporteur is not yielding under the pressure to consider personnel as a cost factor alone. I am pleased that Mr Savary' s proposals help strike a happy balance.
Mr President, Mr Savary' s reports raise a matter of crucial importance to European railways. Given the alarming position rail finds itself in in most Member States, intervention is vital. It is of utmost importance to drastically reduce the obstacles created for international traffic by inconsistencies in the different types of equipment and networks used.
The harmonisation of the physical networks for the conventional rail system is a step in the right direction and certainly deserves support. Nobody can deny its importance. Despite this, I am of the opinion that a great deal of the work done by Members is superfluous. Most of their wishes have already been incorporated in some shape or form in the text of the directive. This should not be done again. Furthermore, we are dealing with a directive here, which means that it makes little sense to include too detailed and intricate specific cases. This directive is extremely technical in nature and its main objective is to facilitate the use of all kinds of trains using all kinds of networks. This is why comments concerning personnel do not really seem to fit in here. Only clear agreements on qualifications for personnel who will be deployed on cross-border routes are necessary. The curbing of the freedom of enterprise should not go further than strictly necessary.
In short, Mr President, I will certainly support the idea contained in the reports, even if certain proposed elements are not appropriate in this context.
A very good evening Mr President, Commissioner. It is unusual, but you know that I have the highest personal regard for you and am therefore delighted to see you here this evening.
Interoperability is a fundamental issue and, if we take it seriously, the time has come to admit that the European Union has failed over recent years. We have made no progress whatsoever with interoperability. I think it is extremely important that we again inform the Council, where everything is diligently recorded, that 40 years after the creation of the European common market, we have made no progress in the railway sector. I hope that the draft report by Mr Savary, whom I should like once again to thank for his draft, and I should also like to thank my colleague Mrs Jeggle for her shadow report - I hope that if we manage to persuade the Commission and Council to accept the draft report, we shall be reasonably well placed for the future. I also hope that the Council will accept our proposed amendments. We have taken a great deal of trouble and Mr Savary has also tabled umpteen proposed amendments for the plenary sitting, which we support, in order to achieve a report which the Council can accept, thereby avoiding a conciliation procedure and second reading. I hope that the Council will do so and I call on it to act responsibly. Having made no progress whatsoever with interoperability for years now, the Council should accept our decision tomorrow so that we can make some progress and avoid yet another second reading and conciliation procedure.
The difficulty which must be acknowledged is, of course, that the internal market can only function if we have uniform systems in the long term and we must ensure that we really do make progress here. I also call on industry in Europe to abandon the policy it has pursued over recent years of separating off its national market by deliberately not manufacturing rolling stock which can be used in other countries. Everyone has staked out their own market, which is why we have this fragmented railway market in Europe - and this is unacceptable.
Allow me one more closing comment. Mr Swoboda, who is about to speak, and I shall soon be discussing the Railway Pact here in the House. We are opening the markets but we need interoperability in order to do so. These are two aspects of the overall complex and I therefore hope that the Council really is wise and clever enough to accept the proposed amendments which we shall probably adopt by a large majority tomorrow.
Mr President, Commissioner, honourable Members, we are, in fact, in a situation in which we are building up a European railway system, albeit somewhat late. Mr Jarzembowski and I hold such similar views that I should like to begin where he left off. In a few weeks' time, we shall propose to Parliament at second reading and by a large majority - there are still a few differences of opinion here and there - what framework market conditions and operating regulations are needed in order to create a European railway system.
All this, as the previous speaker has already said, will not produce a European railway system unless there is also a degree of interoperability on the technical and social side. It is grotesque: every private company, even small private companies, think European nowadays. It is only on the railways that we have not managed to achieve this and we are now endeavouring to bring about a European attitude. The comment about industry is correct. We always look spellbound at America, at the United States, where industry and, of course, the free market economy are also promoted by the state. Except that, when it comes to American companies, the situation is quite different. In Europe, uniting in a common European market is proving to be an arduous task.
How can we expect European products to be used throughout the world, when we are cannot even agree on certain technical conditions and interoperability in Europe? In this sense I should like to offer the rapporteur, Mr Savary, my full and unequivocal support and congratulate him on his excellent report.
What we need is technical interoperability. That has already been said. Industry has its part to play here, but of course clients, i.e. the European construction companies, must also do what they can to force industry to cooperate. This also applies, and here I disagree with a number of previous speakers, to social comparability and alignment. Of course, that does not mean that everything will become identical, because we do not want a situation with one side more or less exploiting the other; we want a situation in which we look together to see how we can bring about a European railway system.
Safety is also, without doubt, an issue. The huge advantage of the railway is that it is safe and environmentally-friendly. Just as it is a pity that the transport Commissioner cannot be here, it is a good sign that the Commissioner for the environment is here, because, in the final analysis, traffic, and railway traffic in particular, is a means to an end and not an end in itself and it should help to improve our environmental situation.
Mr Savary has also highlighted a very important point; namely that we must ensure during the enlargement of the European Union that the European railway system does not stop at the current borders of the European Union but covers the whole of Europe so that it can help to improve the environment and increase traffic safety throughout Europe.
Mr President, Commissioner, ladies and gentlemen, these reports make it quite clear that we are flying the flag for the transfer of traffic from road to rail in vain. If there is no technical follow-up, then our demands will obviously remain a dead letter.
Actual observations today point to the fact that rail in Europe is not matching up to its ambitions and, I would add, it is falling far short of our ambitions. It is true that in a good number of European policies we put forward the need to transfer passenger transport, but most especially freight transport, from road to rail in order, on the one hand, to comply with our international commitments but, on the other hand, to reduce greenhouse gas emissions, to reduce environmental pollution in general, to relieve congestion on the roads and to reduce the social costs of road transport, which are borne indirectly by the community as a whole.
For all these reasons, none of them new ones, the European Union must make it possible to take up the challenge. In relation to the reports on interoperability it must be noted that the train was not considered to be the transport of the future which was going to provide the solution to a number of problems, particularly environmental problems. In transport policies within the European Union, rail was overlooked.
As evidence of this I would cite the considerable amounts of Structural Fund, trans-European network and Cohesion Fund aid allocated to roads and motorways, which for far too long have had more than their due. Only rarely was there a question of allocating aid to conventional rail systems in order to modernise them and so that they might compete, particularly with heavy goods vehicles on the roads. The declining figures for rail transport, particularly for freight, bear witness to the lack of investment at this level. In the race to develop infrastructures, rail has been the great forgotten area.
Fortunately, there are now crucial studies which make it possible to justify the urgent need and the relevance of investing in rail. Moreover, we would point out that it is essential that the European Parliament should incorporate staff training and health and safety conditions into this directive. Indeed, many of us still remember the conditions in which the transportation of radioactive waste between Germany and France was carried out for many years. Because they did not know about radioactivity, and were not informed about it, some members of staff at the Woippy marshalling yard, in the Lorraine region, used to gather round these heat-generating carriages to keep warm in winter. The chemical containers which we would also like to see transported by rail also require specific training in order to guarantee general safety as well as to prevent exposure and handling which may prove dangerous to the health of the operators involved.
In general, then, we consider this report to be a well-balanced one, and we also wish to congratulate the rapporteur, but we have nonetheless tabled a number of amendments in order to improve it still more. These are to do with taking account of social dialogue, which we deem essential. I would urge you to support the amendments to this effect.
Mr President, Commissioner, honourable Members present in the House, Mr Savary' s report is an excellent piece of work and he deserves both thanks and recognition. I should like to focus in my speech on three aspects and I am sorry that Mrs Jeggle and Mr van Dam take the opposite view on two of these aspects.
First, liberalisation of the railway networks in the Member States and the establishment of a common market for railway services is addressed from the point of view of free access and transit rights for the infrastructures of the Member States in cross-border traffic, especially freight traffic. And new technical specifications for interoperability are at the forefront here. In my view, the proposed extension to the concept of interoperability, by including questions such as the professional qualifications of staff and the need for health and safety regulations at the workplace, is of paramount importance and a vote in favour of the report by my group depends on it.
Most national railway systems in the Member States have comprehensive rules governing the aforementioned social aspects and rather than lose them in the process of liberalisation at European level, we must harmonise them at the highest possible level. At this point I should like to support the call for more authority to be given to the merely advisory voice of the social partners in the sectoral committee and for the European social partners to be granted equal decision-making powers similar to those in many national regulations, when resolutions are passed.
Secondly, in addition to agreeing to the minimum level of technical harmonisation proposed in the report, the preparation of ex ante cost-benefit analyses and the order of priorities for drawing up TSIs, my group sets particular store by including the social partners, associations and organisations, passengers and users in the work of drafting and checking technical specifications for interoperability.
Thirdly, we also support the proposal to allow representatives from the candidate countries of Central and Eastern Europe to attend committee meetings from the outset. The plan to involve them in the process of discussing and setting TSIs from the outset is important if the technical standards and specifications of future candidate countries to are to be brought into line early on with current developments in the EU. This will allow us to ensure ahead of time that the infrastructure in these countries can keep pace, thereby helping to minimise the separate costs which the European Union would otherwise incur.
Mr President, Commissioner, ladies and gentlemen, the Savary report follows the rationale of sustainable development. As we consider interoperability to be essential, we support this report, and offer our congratulations to Mr Savary for the pertinence of his observations. The road-rail balance must be adjusted by means of a carefully calculated interoperability. In the long term, the increase in heavy goods transport will cause enormous problems, such as congestion, the construction of new routes, and problems of safety and pollution. It is absolutely essential, in this eventuality, to have recourse to rail transport. The problem is even greater for countries located at strategic crossroads, such as France, where the saturation of the road networks is yet another argument for the crucial need to put interoperability into practice. The models of Thalys and Eurostar must be extended and intensified with the new high-speed train routes: TGV-East to Germany, Southern Europe-Atlantic to Madrid and Lisbon, and South-Mediterranean to Barcelona.
As for conventional rail networks, it is time that interoperability was made compulsory, reinforced by considerable amounts of European aid which would, moreover, enable Member States to safeguard their conventional local networks. Interoperability is all the more necessary as rail transport is profitable over long distances. So border stops, changes in equipment and staff and, more importantly, transhipment operations should be limited to avoid putting a strain on reliability in terms of the time and service provided. Airfreight manages perfectly well without border stops. So let us adapt. We shall not be able to upgrade the competitiveness of rail unless we bring in stringent constraints. Interoperability must be made compulsory, particularly for the new networks that are being built, even if the TSIs have not been finalised. We cannot afford to delay any longer before actually implementing this measure which will acquire even greater significance with the enlargement of our Community.
Mr President, Commissioner, a great deal has been said in today' s discussion. In my view, the most important points to be borne in mind are two figures, which are really quite shocking. The first is that in 1970, the railways had a 20% share of the freight market, whereas today they have just 8.5%. The second figure concerns the average hourly speed of railways in Europe, which is 16 kilometres per hour. And all this in the year 2000!
Evidently, we need an immediate political response from the 15 Member States of the European Union. Before such a response can be given, we first need to understand the problem and we need the corresponding political will. In my view, and of course this is the view of all those who have spoken today, we need to take steps as regards network compatibility and interoperability, because we have different technical specifications, different standards and different management systems. And of course, we all endorse the report by Mr Savary, whom I would once again like to commend on his work.
However, it is not enough for us just to forge ahead with interoperability. We need to consider the entire railway liberalisation package and combine this with interoperability. In this context, I would like to say that the Helsinki Council resolutions may well be satisfactory, but they are inadequate. If we want to make headway, then we need to adopt the opinion expressed by the European Parliament at first reading, because it deals more fully with the problem which, as is already quite clear I think, is a particularly acute problem. We should all realise that a common market without a unified transport network is simply will-o' -the wisp. So if we want to examine the problem in its entirety, we need to have, and to provide, the necessary responses.
I would like to add two separate issues concerning my country, Greece, since my capacity as chairman of the Transport Committee does not, I imagine, deny me the right to raise problems of this kind. The first problem is that Greece has no main cross-border rail links, especially with other Member States. On the contrary, it has important cross-border rail links with third, non-EU countries, which are not bound by Community legislation and, consequently, employ their own national standards and systems and will no doubt continue to do so in the shorter or longer term. This is certainly an issue which merits special mention and regulation so that the European harmonisation we are working for does not prove to be detrimental to the cross-border rail networks of countries such as Greece.
Another issue I would like to touch upon is that special provision should be made for peculiarities and differences caused by the geographical location and topography of various Member States such as Greece, the United Kingdom, Denmark, Finland, etc., whose remote or island nature causes particular problems.
Mr President, I too regret the absence of the Commissioner here this evening. Perhaps she is stuck at Brussels airport. Perhaps she should have taken the train.
I begin by welcoming the Commission's proposal to integrate Europe's convention on a high-speed rail network. I thank the rapporteur for his patience, his skill and, above all, his commitment to the cause of Europe's railways. I would also like to thank the Portuguese presidency for its skilful handling of this very complex dossier - an example of Europeans working together to solve common problems. This problem, I believe, can only be solved satisfactorily at EU-level.
What is the problem? As we have heard already this evening, in 1970 the railways had a 21% share of the freight market, today just 8.5%. In 1970 the railways had a 10% share of the passenger market, today just 6%. If these trends continue just 4% of travellers will go by train at the end of the decade and rail freight will all but disappear. The sad fact is that the railways have lost ground even where there are well placed, for example, in long distance freight. The very future of our railways is at stake, together with the jobs of one million people employed in the industry.
A key reason for this decline is that, in contrast to aviation and road haulage, a single market does not exist in this sector. For 150 years, the railways have been organised along national lines. Even the opportunity of electrification further divided Europe's railways because there are now five different systems in operation. More recently the railways have adopted 16 different and incompatible electronic signalling systems. That all adds costs and it means railways cannot compete. Differences have also contributed to the fragmentation of the market for railway equipment.
This proposal being considered here tonight, together with other proposals from the Commission, aims to create an internal market in rail services. It will help achieve a harmonisation of technical standards for equipment and rolling stock and the integration of national networks to boost cross-border traffic. That will make the railways more efficient, reliable and more competitive. It would also boost the railway equipment industry in countries such as my own. It will contribute to the fulfilment of our aim of switching freight from the congested and polluted roads to Europe's railways and encouraging the development of more high-speed rail services to take the place of short-haul flights. The revitalisation of the railways is crucial to the future of Europe's transport system, our environment and our economy. That is why Mr Savary's report deserves our full support.
Mr President, Commissioner, like aviation, the present issue is reminiscent of air traffic control. It is high time that the Member States forsook their national stances in favour of a European stance because it is national stances that have prevented the rail system from being vital and from retaining its passengers and freight. Instead, we are now faced with the opposite.
Mr Savary' s excellent report is the first in a whole series of reports which will deal with the rail system and its liberalisation, which is essential, in my view. Trains should not be confined to internal borders within a large European market. I think that is important. Liberalisation and competition should be introduced within this large European market. That, in my view, is the best solution for customers and services. If the best solution had been cooperation between national companies, then they would have done this a long time ago and we would not be faced with this long-standing problem, namely that rail transport is on the wane.
For a country like mine, and several other Members have spoken about their own countries, it is, of course, essential that we have one European market with technical unity or 'interoperability' , to use a buzz word. Indeed, a small country is vulnerable in that respect, but a country which lies at major intersections is even more vulnerable to this. I think that we need to take sound steps and take them fast.
A difficult issue was that of personnel. Mr Savary, I welcome the compromise that we were able to reach in that respect. It is, of course, important for health and safety to be regulated and not compromised over, and this is also true, of course, of training. We should be very clear about this too, so as to ensure that these issues are brought into line.
I am left with one question, namely I wonder whether we are sufficiently ambitious, as indeed, we are only referring to trans-European rail systems. In my opinion, however, if we harmonise trans-European rail systems, we should also do the same for national rail systems. This is especially important for those people who manufacture trains and train equipment. We need, as a matter of urgency, to create a European single market in that respect too, and this will only be possible if we harmonise trans-European, i.e. international, as well as national traffic.
As such, we need to ensure as soon as we can that we create rail systems modelled on the HST, such as Thalys and Eurostar, which do not stop at borders but which carry on. This should also be possible for ordinary trains because if not, Mr President, we are heading for a traffic nightmare. Indeed, if we do not breathe new life into the railway sector, we will always have that traffic nightmare hanging over us and it is absolutely essential that we resolve this matter.
Mr President, Commissioner, I would like to begin, as some previous speakers have done, by thanking Mr Savary - the author of these two reports - for his work on achieving harmonisation, which has been difficult, but which has looked to the future. His task has certainly been difficult, and this has been demonstrated by the conflicting interests expressed during tonight' s speeches.
As a Spanish MEP, I would have preferred the task to have been achieved with greater flexibility and certain technical specifications which affect structural issues within the railway system not to have been applied. I am referring specifically to the Spanish rail gauge, which, since this is a problem affecting the basic railway structure, we believe would involve a costly and slow renovation, and its particular circumstances need to be taken into account. This means that it should not be regulated by means of the so-called 'specific cases' , subject to committee decisions, but that, on the contrary, we should consider the possibility that automatic derogations should apply depending on the incompatibility of these technical specifications with existing lines.
We therefore hope that you will be receptive to this request because, otherwise, we should bear in mind that all the projects, all the development plans for the rail networks affected by these specifications, would be subject to difficult conditions, and this would have a negative effect, since it would create uncertainty in relation to the planned investment programmes themselves.
Mr President, Commissioner, I recently visited the newly constructed Öresund Bridge which links Sweden and Denmark and which is, of course, a part of the European transport network. It means that a fixed link is being created between Scandinavia and the continent. The bridge will make it considerably easier to convey people and goods from Sweden and Finland to the rest of Europe. However, we have a problem, at present, with different voltage systems. In fact, the power has to be taken away from a portion of the track so that the trains are able to alternate between the different voltage systems in Sweden and Denmark.
We have different gauges in Sweden and Finland. The only railway linking the two countries is that between Haparanda and Torneå. Gauge switches are now being tested there to make it easier to cross the border. However, there are also some extremely good examples of other systems. The ore trains which travel from northern Sweden to northern Norway have just the one driver to take the train across the border. This works well because the countries concerned have cooperated with the employers and employees.
Within the EU, we now have fifteen different and separate railway systems which are often incompatible with one another. This means that, within the railways sector, we have neither free movement nor a common market. If we are serious about creating an international, competitive railway, we must also create a common railways structure within Europe. Coordination of the railway systems is especially important for those countries and regions which are not situated in the centre of Europe. In order to be able to travel right through the EU, Swedish trains, for example, must be able to pass through several countries and, thus, several national railway systems. At present, this involves an obvious competitive disadvantage and means that the centrally situated countries within the EU should be urged to coordinate their various systems. For the same reason, it is also important for those countries bordering the EU to be able to be involved in the work on harmonisation so that there are no restrictions upon transport to and from third countries.
If compatibility is to be achieved, the specifications of a range of technical components need to be brought into line with one another. What, however, is at least as important in terms of this change is that coordination should also be achieved within the operational and administrative systems, that staff should be duly trained and that there should be agreements in place to enable drivers to take trains across the national borders.
Road traffic in Europe is increasing each year. It creates problems in the form of environmental damage, noise, overcrowding and accidents. In order to be able to cope with this trend, methods of transport must become cleaner, quieter, safer and more efficient. Railways are the means of transport which now best meets these requirements. Rail transport must therefore become more attractive and competitive. In order to reach that point, however, the railways must be able to compete on the same conditions as other forms of transport. The Savary report is therefore very important and one step along the road. It is now just a question of all the Member States turning it into a reality.
Mr President, Commissioner, honourable Members, literature has a few well-known words for what we are discussing in the two Savary reports this evening: "You are late, but at least you are here" , was how Friedrich Schiller put it, words which also apply to our work here in the European Parliament. To discuss the interoperability of the conventional trans-European railway system at the end of the 20th century, just as everyone is getting ready to leave, looks bad, even if, admittedly, interoperability has increased. But still! It has taken more than 100 years for us to pluck up the courage here and give the railways another chance. And yet the facts do not look very promising. The rapporteur has included figures in his report which are all the more significant for being so thin on the ground. Mr Hatzidakis has already told us that the railways had a 21% share of the freight traffic market in 1970 and now have a mere 8.5%; in passenger transport, their share has fallen from 10% in 1970 to 6%. The prospects for high-speed trains are somewhat more encouraging, although here too, not everything in the garden is rosy. It is true that we have at least got something on the rails in western Europe, namely Thalys and Eurostar. But where we want to network Europe in the long term, especially with the future Member States of the Union, things do not look any better. Yet it is vital to win over Eastern Europe, which still makes relatively good use of the railway network, to interoperability with Europe before everything switches to the roads. Incidentally, this must be done through dialogue with the candidate countries, as the Savary report rightly stresses.
On one point, there is a need for nostalgia: we want to maintain a small part of the history of Europe and keep historic railway lines in their original state. We shall leave them out of the scope of our directive and the friends of the railway will thank us. Interoperability is rightly not required where regional demands and solutions need to maintain their own legislation within the framework of subsidiarity. In this context, a word to my Austrian Minister of Transport.
The southern railway in Austria is an old stretch of line and is of regional importance. But, more importantly, it is the north-south link in the east of the present Union. If we do not invest in it, the east of Austria will run the risk of economic exclusion in the future. That is in nobody' s interest. Austria is excluded from the Union at present more than enough as it is. Let us end all forms of isolation and ensure that we have comprehensive interoperability in the Union.
(Applause from various quarters)
Mr Rack, I repeat what I said to Mrs Flemming at the start of the night sitting: from an institutional and legal point of view, under the Treaty, Austria has every right to be in the European Union. Therefore, let us deal with this issue when other points are under discussion.
Mr President, I believe that Gilles Savary has done magnificent work with these two reports. The routes of the railway structures on our continent were set a long time before Schuman made his famous speech on the Quai d'Orsay. In those days, military factors were given priority over the transport of people and goods. In my country, Spain, as in Russia, a different gauge to the rest of Europe was chosen in order to make a possible military invasion more difficult, which proves that European construction was not the priority for those people who took the decisions on railway routes.
Furthermore - as others have said - almost every country has constructed its network in a radial manner, around its capital, which is a serious obstacle to all those who want to create a different kind of route, such as from Spain to Germany or Italy to the UK without passing, for example, through Paris. Paris and many other capitals and almost all intra-European borders act as barriers for through rail routes. For this reason, the transport of passengers and goods by rail has been suffering for decades.
We have managed to harmonise the European economy, but the current rail network is not a useful instrument for the single market. Therefore, we resort to road transport, despite the fact that it creates pollution and is dangerous. We must free the citizens of Europe from the road monopoly by offering them working railways throughout the Union which are competitive in relation to other modes of transport.
The inclusion of a social clause seems to me to be an excellent idea. The railway workers are going to play an important role in interoperability and their interests must be addressed in the text of the directive. These workers have already paid the price for our forgetfulness. Their number has decreased by 500 000 in the last 15 years.
It is possible to revitalise the railway, as certain projects that have already been undertaken demonstrate. A Community which is undergoing a rapid process of integration and which is facing imminent enlargement needs to improve the efficiency and quality of the railway services it offers to customers. As Mr Savary says, this would contribute to achieving the objective of sustainable mobility and greater social and economic cohesion in Europe.
Mr President, one of the European Union' s key goals was the creation of the internal market, but this market has created a volume of traffic which is growing at an alarming rate. Despite this, we need to ensure that goods and people arrive at their destinations faster, more efficiently, at cheaper rates and in cleaner conditions than before. Rail transport is not really a great help in this respect, quite the reverse, in fact. Let us be honest, the train has remained stuck in the nineteenth century. In percentage terms, trains have certainly not retained their share in transport. We can only hope that they have retained it in real terms. Trains have proved the European Union right: more competition keeps you alert and on the ball.
Well, due to a lack of competition as a result of excessively protectionist behaviour on the part of the Member States - and I am not ashamed to admit this - the train has been condemned to a second-class position even in this century, also in terms of technology and even durability, which certain Members have emphasised. Trains are not durable and they are no longer clean, especially the diesel locomotives. We have finally reached a point in Europe where we are about to try to bring about a change in mentality. This is desperately needed, and about time too, for the sake of both the people and mobility within the European Union. We can no longer rely on road transport alone for it is fraught with problems, pollution, traffic jams, increased risk of accidents, as well as the problems which an increasing number of people are facing with the swelling flow of through traffic zooming past their doors.
If the rail systems can overcome the obstacles facing cross-border transport, i.e. by using each other' s rail infrastructure and if they make their equipment more durable, then this will relieve the pressure on road transport. Rail systems develop extremely slowly. In France, for example, this is because the government protects its own market and in the Netherlands, it is because we never manage to bring a procedure to a close and to start doing the groundwork. As a result of this, planes are still used in Europe for short-haul distances. Naturally, high-speed links such as those from Paris to Brussels should have superseded the plane a long time ago, but because of the vulnerability and sluggishness of the present trains, many prefer to take the plane.
It is not just manufacturers and governments that should be represented during the decision-making process pertaining to rail systems - in respect of which, incidentally, there is much room for improvement - but also the railway companies themselves. This is already the case in the technical field, in the form of the European Association for Railway Interoperability. This should also be the case for railway legislation, right across the board. After all, railway companies have the necessary in-house expertise and need to be involved in the entire process. The requirements for admission to the railway network and cooperation between the railway companies and the EU leaves a great deal to be desired. Take, for example, the night train from Amsterdam to Milan which will be introduced from 28 May. This route covers Germany, Geneva and Italy. Each country has its own set of rules regarding speed, safety and travelling comfort. Only if these requirements are met can access be gained to the railway network. This beggars belief, especially if the rules change and are adapted virtually by the day, as has been the case. This makes the interoperability of the European rail systems almost impossible in practice.
What we need are harmonisation and standardisation as soon as possible, if we want to create a true internal market for rail systems.
Mr President, the vast majority of investments that have been made in the EU' s infrastructure have been made at national level. As a result, a lot of things work well within our countries. However, the deficiencies become apparent as soon as it is a question of crossing a border. In spite of the fact that there have been several attempts to solve the problems, partly within the International Railway Union, this is especially the case in the area we are discussing here this evening, namely that of Europe' s railway networks. As long as we have obstacles of this kind, there will also be clear limitations of at least two different kinds. Firstly, there will be a deterioration in the prior conditions of Europe' s being able to compete with other markets where these problems have perhaps already been solved. Secondly, there will be a deterioration in the prior conditions of the railways' being able to compete with other types of transport. There is no doubt that the railways have been the big losers in recent decades, and remain so.
From a position, thirty years ago, when it had a more than twenty per cent share of the goods transport market in the EU, the railways are now down to having a share of less than ten per cent. At the same time, the market share for passenger transport has almost halved.
It is just not an option to force goods or passengers back onto the railways. The railways will become winners in the market if they become efficient and are given the opportunity to develop by their own efforts. Otherwise, there is an obvious risk that Europe' s railway network, at least where goods transport is concerned, will no longer exist within a few decades. For this reason, it is a step in the right direction when the Commission seeks so-called operational compatibility within the railways sector. The next step is to help extend the EU' s internal market to embrace the countries of Eastern and Central Europe, too.
Common operating systems and businesslike pricing should benefit Europe' s railway networks but, if the railways are to survive in the long-term, at least two additional things are required. Firstly, a diversity of operators is required. Just as there are many haulage contractors on Europe' s roads, there ought also to be many competing railway companies. Secondly, a distinction needs to be drawn between the national operator and whoever owns the track. That is the model we have in Sweden, and I believe in fact that it would be marvellous if similar systems could be introduced in all the EU' s Member States. Otherwise, the confusion between public authority and operator will continue to be an obstacle to the development of Europe' s railway networks.
In general, this means that an awful lot remains to be done even after the decisions which the European Parliament is making in conjunction with the present report. These nonetheless constitute extraordinarily important steps in the right direction.
I would like to speak on this particular subject but from a regional aspect. I cannot speak about high-speed railways in Northern Ireland, never mind the island of Ireland, because the railways do not go at any great speed in that particular part of the world.
It is extremely important that we recognise the importance of a railway system. One thing that has concerned me recently in my region is that, in Europe, we talk about how important to regions it is that we should have the most environmentally friendly type of transport. At the same time within my area people are talking about doing away even with parts of our present minute railway system. I find that totally atrocious.
We have one of the main links between Northern Ireland and the Republic of Ireland between Dublin and Belfast. This is a very important link and one that has been upgraded recently. Probably that would be up to at least half the standard of the rest of continental Europe, but it is very welcome to those of us who live in that area. Then we have the link between Belfast and Larne which links us to the rest of the United Kingdom. Parts of this have had to be closed down because there is not enough money to keep it in repair and upgraded.
We have also recently had Northern Ireland Railways tell us that they are going to close the link between Coleraine and Londonderry which is absolutely unbelievable and totally unacceptable. This is the one commuting area from the Northwest and it takes in part of the Republic of Ireland and the inner shore and peninsula. They need that railway system as a link for those who want to get to Belfast to reach airports and everywhere else. So we have to take a really serious look at what we are talking about here.
For too often within Europe we have talked about trans-European networks - be they road-rail, air or sea - but at the end of the day we are not prepared to put in the finance at either European level or national level. We have to take on board the challenges that come before us and we have to ensure that we have a very highly established rail link. I certainly want it within my region because that is important. There should be no more closures and we should make more finance available to improve the present railway system to have more goods moved by rail and not by road, which is totally unacceptable from an environmental point of view.
It is hurtful when I go back to my region and am told the money is not there. It is hurtful when you go back and you are told that: "No, we must improve the road system - we must not improve the rail system". The rail system has a tremendous future. It is wrong, it is totally unacceptable that it is allowed in any way to be run down.
Mr President, ladies and gentlemen, the Commission wishes to begin by thanking you for this interesting debate and thanking Parliament for the fact that you attach such great importance to the question of the interoperability of the conventional rail transport systems. I want to highlight the excellent contribution which has been made by the Committee on Regional Policy, Transport and Tourism, especially by MEP Mr Savary who has prepared the report.
The directive must be seen, in the first place, as a technical measure, but the proposal is, of course, also of political significance in so far as it helps implement a common and open market for railway services and railway materials. As is well known, the Commission has made the railways sector into one of its priority areas for taking action. This was especially made clear in the 1996 white paper on the revitalisation of the Community' s railways.
As early as the end of last year, the EU took a large step towards revitalising railway transport when it introduced the so-called railway package. I am convinced that this can contribute to a renaissance for goods transport in the Community. Above and beyond these measures, further efforts are required if the strategy is to be complete. By this, I mean primarily measures which integrate the national networks and increase the quality of the public services.
We all know how different the various countries' technical standards and operating regulations are. This has also emerged clearly in the course of the debate. This makes international transport both more expensive and more complicated than domestic transport. These differences affect not only interoperability but also the internal market for railway equipment.
The Committee on Regional Policy, Transport and Tourism has adopted an amendment to the report and, in that way, backed our own proposal. Most of the amendments to the report are acceptable. A series of amendments entail actual added value, something for which we wish to thank Parliament. As you know, the Council too has examined the proposal and, thanks to contacts between Parliament' s rapporteur, the Presidency of the Council and the Commission' s officials, it is entirely possible that the proposal may be adopted as early as at first reading. A prerequisite for its becoming a reality is the desire to pursue a genuine convergence policy even where an essentially technical document is concerned.
When it comes to the amendments, I only wish therefore to deal with those which are unacceptable. First of all, Amendment 9, Article 1(3). The area of applicability is established in Annex I and cannot be limited in the way proposed. Those cases which are mentioned may be dealt with as special categories, as special cases or, at worst, as exceptions.
Amendment 28, Article 22(3). The proposed change is incompatible with the idea that the technical qualifications for interoperability are to be introduced gradually. Nor does it fall in with the need to prioritise those measures which provide the greatest benefits in terms of cost.
Amendment 29, Article 24(1). Where this is concerned, there are legal obstacles to acceptance.
Amendment 32, Annex I, together with Amendment 35 on exempting passenger carriages from third countries. The proposed wording is unacceptable because it means a fundamental change to the rolling stock referred to in the directive. The principle which the Commission upheld before the Council and the Committee on Regional Policy, Transport and Tourism and upon which the proposal is based is that the directive must embrace all rolling stock used on the trans-European railway network. This is important for the purpose of promoting the internal market for rolling stock and also for the purpose of guaranteeing a minimum level of safety the length of the trans-European railway network. In order to achieve this minimum level of safety, all rolling stock must fulfil certain minimum specifications.
Amendment 39, Article 18(3) and Amendment 40, Annex VII. The proposed measures are incompatible with Article 14(2) which specifies that it is the Member States' responsibility to make sure that the system complies with the STI, or spécification technique interopérationnelle, regulations. This proposal could be introduced into the framework directive concerning railway safety which the Commission will be introducing later this year. Clearly, however, exceptional instances of transportation or, for example, locomotives involved in track maintenance do not need to fulfil the same requirements as passenger trains. The proposal therefore mentions a number of special cases (cf. Article 2 K and Article 5(5)) where special, suitably adjusted regulations may be applied.
Allow me to leave the other amendments, because they all have our support. They help make the directive clearer, especially the special cases. Otherwise, they involve acceptable supplementary provisions, for example certain cases exempted from the technical specifications.
I would conclude my intervention concerning the interoperability of the conventional rail systems by thanking Parliament for its efforts. We must hope that it will be possible to adopt the directive as early as at first reading. The directive will take on a key role when it comes to revitalising railway transport.
I now move on to the second report, which concerns the interoperability of high-speed trains. In this case, too, Mr Savary has prepared an interesting report containing a number of constructive observations and proposals. The Commission will examine them in detail and, as far as possible, take account of them in planning its activities.
The Commission' s report was more concerned with the implementation and effects of Directive 96/48 than with the actual progress made towards the interoperability of high-speed trains. This has to do with the fact that the railway network in question is still at an early stage of development. Parliament' s proposal for carrying out an assessment of how much progress really has been made on interoperability is therefore very interesting.
Where the conventional railway network is concerned, the Commission proposed that a common representative body should provide, and regularly update, a facility to help monitor progress. At the request of a Member State or of the Commission, this would provide a picture of the trans-European rail system for conventional trains.
The Commission has examined all the proposals in the report on the interoperability of high-speed trains, and they constitute a welcome contribution to the Commission' s ongoing deliberations in this area which continues, of course, to be given high priority.
It is generally known that the railway sector is of crucial importance in terms of Europe' s future transport needs and a more sustainable European transport system. Increased interoperability is a key factor in our endeavours in this area. It is very pleasing to have it confirmed through today' s discussion that the European Parliament and the Commission see the issue in much the same way.
Mr President, Commissioner, we and the rapporteur, Mr Savary, have gone a long way towards accommodating the Council by including umpteen proposed amendments here in plenary in order to reconcile the two versions. The Council should accept our opinion and the Commission should support us, not the Council, Commissioner. Secondly, please be so kind as to point out to your employees that the report is not from the Committee on Regional Policy, but from the Committee on Regional Policy, Transport and Tourism, because we are devising a transport policy for the whole Community, not just for the regions.
Mr Jarzembowski, the name of the committee is the "Committee on Regional Policy, Transport and Tourism".
The joint debate is closed.
The vote will take place tomorrow at 11.30 a.m.
British Nuclear Fuels at Sellafield
The next item is the oral question (B5-0223/2000) by the Committee on Industry, External Trade, Research and Energy, to the Commission, on the installation of the MOX demonstration facility at the British Nuclear Fuels site at Sellafield.
Mr President, the report on safety at Sellafield, published by the UK Nuclear Installations Inspectorate, is a damning indictment of safety at the plant and falsification of safety checks there. In mid-February Chief Inspector Laurence Williams said that he himself would pull the plug on the THORP reprocessing plant if his safety recommendations were not acted on. However, it is clear from his own report that BNFL cannot be trusted. The response to previous recommendations by the NII was to ignore them. Indeed, I have documents showing this to be the case as far back as 1981. This shows arrogance, even when they are called to account.
What are we to make of the fact that this investigation by the UK Nuclear Inspectorate resulted from a press report in the UK Independent, following which the UK Government sent in a posse, as it were - the Nuclear Inspectorate. Surely it should have been the other way around. We received continuous reassurance regarding the safety of EU nuclear installations, so why does it need a press investigation to alert Member State governments to serious safety issues?
It is time that the citizens of Europe received detailed answers to the questions of the effect on safety and the environment of the falsification of data in the MOX facility at the BNFL Sellafield site - falsification that has been ongoing for some years - because of the seriousness of the questions it raises for the safety of MOX fuel in use and for the nuclear installation's safety generally. It also raises questions for the transport of nuclear material such as MOX fuel and, indeed, for nuclear safeguards because of the production of plutonium stockpiles. Indeed, I would ask what level of Euratom safeguard efforts, personalities, site visits etc. has been deployed on that site since 1996 since when, we are told, reprocessing in the UK has been performed under Euratom safeguards?
I questioned Chief Inspector Laurence Williams in committee on whether the inspectorate staff in the UK were going native and imbibing the cultures that they are there to control. He gave me a serious answer. However, what about Euratom inspectors? Can we trust them? Do they also imbibe the cultures that they are there to control?
I would also ask you to deal seriously with the harmonisation of minimum standards, because here we received conflicting answers in committee.
I am also directly concerned with the effects of reprocessing on neighbouring states, such as my own, where radioactive contamination from Sellafield has been found on the east coast beaches, in particular Carlingford Lough, where I grew up. Local people often ask me what the EU is going to do about it. I can give them very short answers.
Denmark and other Nordic states are also concerned at the radioactive contamination of their seas and fishing grounds from reprocessing at Sellafield.
I believe the scandal of abuse of safety at Sellafield is a European question. In particular, the high-level waste tanks pose a serious, on-going risk to the east coast of Ireland because of the risk of a release of large amounts of radiation should the cooling tanks overheat.
The Nuclear Inspectorate's report stressed that the amount of high-level liquid waste continues to increase faster than BNFL can deal with it. The THORP reprocessing plant produces continually more waste. It is this plant that the inspectorate threatened with legal sanctions if the backlog is not cleared. Reprocessing by its nature produces large quantities of liquid waste. For more than 40 years high-level liquid waste has been stored in tanks at Sellafield under constant cooling. It is now urgent that we cease reprocessing and that the high-level waste tanks be shifted to passive containment such as vitrification. Even then, they will still be highly radioactive for more than 50 years.
The problem for BNFL is that the amount of high-level liquid waste produced by reprocessing continues to increase faster than it can deal with it. The NII would like to see the minimisation of the amount of high-level liquid waste stored in order to reduce the potential hazard. I would suggest that this could be done by ending reprocessing now.
In committee I also queried whether a culture of corruption had spread to the independent quality assurance verification by Lloyd's Quality Assurance who verify that BNF procedures comply with health and safety requirements. Last September it published a report stating that BNFL has high-quality management in terms of health, safety and the environment. As this was clearly inaccurate, according to the regulator's report, this independent verification now lacks credibility.
I have already talked about going native in regard both to Euratom and the UK inspectorate. This is the polite euphemism for corruption, and that is what we must control here.
The Chief Inspector recommended that the high-level waste tanks and the serious risk resulting from the inability of BNFL to make them passively safe through vitrification was an urgent issue. I would ask what does "urgent" mean in this context? Must we wait for years more of serious risk to the health and environment of people in the British Isles and Europe generally?
The Commission is informed of the events surrounding the falsification of the pellet diameter data at the MOX demonstration facility and the BNFL Sellafield site. We are closely following the developments and have made direct contact both with the UK authorities and with the company. The Commission is highly concerned with this event which raises questions in relation to nuclear safety. Before I refer to the specific aspects raised by Mrs Ahern in her question, I would therefore firstly like to state that we cannot tolerate any negligence in relation to nuclear safety within the present and greater European Union. The neglect of internationally agreed nuclear safety standards should be openly and firmly condemned. I am therefore grateful that the European Parliament decided to debate this important issue in plenary tonight and to adopt a resolution later this week.
Let me now turn to the first specific issue which is the implications of the MOX data issue for the safety of nuclear installations. Let me first remind the honourable Members that under the International Convention on Nuclear Safety the responsibility for nuclear safety rests with the state having jurisdiction over a nuclear installation. It is also clear that our Member States do not wish to give up this responsibility. I therefore need to refer to the UK and the NII report on the falsification of the data which states that the nuclear installations inspectorate is satisfied that the fuel manufactured in MDF will be safe in use in spite of the incomplete QA records caused by the falsification of some AQL data by process workers in the facility. That is a quote from their report.
However, the inspectors' report on the control and supervision of operations at the BNFL Sellafield site also stated its opinion on the deterioration in safety performance at Sellafield. The company has reacted to the requirement of the NII to produce a programme responding to the recommendations in the report. We are now awaiting the formal reaction of the inspector to this programme.
Secondly, on nuclear safeguards: according to the investigations carried out by the UK nuclear installations inspectorate, the falsification of data occurred during a secondary manual diameter check of a sub-set of the MOX pellets in the Sellafield MOX demonstration facility. As far as Euratom nuclear material safeguards are concerned, checks of the diameter of pellets are not covered since operators' declarations for safeguards are based on pellet weights and not on a diameter measurement. Therefore the verifications performed by Euratom safeguards did not indicate that these declarations had been incorrect.
Thirdly, in relation to the transport of nuclear materials, transport of radioactive material is implemented according to regulations that are elaborated by the IAEA and transposed into national legislation. Therefore, also for the transport of radioactive material the prime responsibility lies with the Member States.
As such the measurement deviations at Sellafield do not have any consequences on the safe transport of pellets. However, the Commission welcomes any decision which would increase even further the safe transport of nuclear material. The Commission has as its objective to promote the harmonisation of the regulations in the field of transport of radioactive material, which would increase safety in the field.
Finally, regarding the concept of proposing a Euratom directive for harmonising minimum standards for nuclear safety in the European Union and its value in discussions of nuclear safety with the accession states: individual EU Member States' safety requirements are more specific and demanding than those of the International Atomic Agency. Because of different historical background, legal framework, type and numbers of reactors and different approaches to regulation, they cannot easily be harmonised into a set of common rules. My concern is that any attempt to achieve a consensus on a set of common Euratom safety standards might only result in a very generalised set of rules and principles. As such they would be unlikely to improve on current nuclear installations' safety standards. It is therefore unlikely that harmonising minimum standards at an EU-level would have been able to prevent what happened at Sellafield.
There are, however, several activities at Community level where harmonisation would be both beneficial and possible. These activities are based on common recognition of national requirements and the promotion of best practices. One area where there is scope for in-depth harmonisation is in relation to new types of facilities. I do not see any obstacles to future harmonisation of rules in the field of safe management of radioactive waste and decommissioning of nuclear installations.
In the context of enlargement, a directive setting out harmonised minimum safety standards might have facilitated our early discussions on the very sensitive issue of nuclear safety. As part of the Community's acquis it then would have been routinely screened together with other EU legislation. However, it is difficult to say if such a directive would be developed quickly enough to play a key role in the ongoing discussions with the accession states. It is also difficult to prejudge if common minimum standards would give us the level of safety that we wish the accession states to aim for. We have in fact set our sights and those of the accession states beyond such a level. We are working to encourage the applicant states to apply the good practices in use in the European Union. One example of this is the development by the DG-Environment of guidelines for periodic safety reviews of the Soviet-designed light water nuclear reactors.
Another major step forward was taken only last week with the setting up of a European nuclear installation safety group. It will bring together nuclear power plant operators and nuclear regulators from both Member States and applicant states.
I can assure you that the Commission will do everything it can to pursue the objective of a high level of nuclear safety, both within the present Union and an enlarged one. I am convinced that more could be done at Community level to achieve this. However, it is not clear that a directive requiring the harmonisation of safety standards at a European level at this moment in history is the best way forward.
It is very important that we retain a sense of perspective, a sense of proportion about this issue and I welcome the balanced response from Commissioner Wallström. It is very important that we stick to facts and avoid some of the wilder claims that have been put in the Green motion for a resolution on this issue.
I want to emphasise that safety was not compromised in the incident of record falsification. I would like to quote also from the NII report that the fuel manufactured in MDF, the MOX Demonstration Facility, will be safe in use in spite of incomplete quality assurance records caused by the falsification of some acceptable quality-level data by process workers in the facility. The NII takes this view on the basis of the robustness of the fuel manufacturing process and the totality of the checks made on the key parameters.
I would also like to draw colleagues' attention to the positive response by BNFL to the two reports made by the NII, one on the records incident and the other on the control and safety management regime at Sellafield. I welcome the response and their three key recommendations to improve the safety management system and management structure by implementing a comprehensive overhaul of the safety management system across the company. To improve resource availability by taking on more monitoring staff, by improved training and further emphasising the safety culture and thirdly, to improve independent inspection, audit and review by appointing independent senior compliance inspectors and the like.
BNFL has responded positively to the 28 recommendations in one report and 15 recommendations in the other, the falsification report. I do not propose to go through those in great detail. I have no time. Let us not lose sight of the fundamentals here. Regulatory safety mechanisms worked in this instance. Members of the staff reported the error and then the regulatory procedures took their course. There was no actual breach of safety, only a breach of record-keeping regulations for one particular customer. The offence of falsification of records must not negate or obscure the long-term case for reprocessing or MOX fuel assemblies.
Both of these are forms of recycling. Both of them are effective ways of reducing, of concentrating waste and in the case of MOX manufacture are the best answer known presently to the issue of safe disposal of weapons grade plutonium.
I welcome the Western European Nuclear Regulators Association WENRA which was formed just over a year ago in February 1999. I welcome their launching of a project aimed at harmonising its members' safety rules and practices. The regulators themselves are undertaking this job across Member States: who better to undertake that task? The result will be an enhanced safety culture and that is to be welcomed by all.
Mr President, the vast majority of United Kingdom citizens or indeed EU citizens were deeply shocked and dismayed at the recent events at BNFL. Let me quote BNFL's own words: "At company level it has been recognised that in the mind of many stake holders quality and safety are inextricably linked. Failure to comply in one aspect of an accredited quality system has led to a major loss in confidence in BNFL overall." That is from a management which is now aware of its shortcomings, a management that foolishly engaged in staff reductions, now reversed thank goodness.
The highest standards are required of any nuclear installation. I have considerable sympathy for the workers at BNFL let down by a sloppy management. Their livelihoods were endangered. They will now speak out whenever they see evidence of lack of safety culture.
I do not want to talk at this stage about the viability or wisdom of reprocessing nor about the economics of MOX. That is not under debate, although those matters should be debated in the UK and elsewhere. BNFL is now in for a very difficult period and deservedly. The main reason this is being raised in the European Parliament is to point out the lack of European harmonised standards in the nuclear industry. There are harmonised standards in almost every other aspect of European industry. The Euratom Treaty is deficient and that must be rectified so that we can have the sort of directive we need. We cannot really contemplate enlargement without some sort of acquis communautaire in the nuclear sector.
The Commissioner says she does not feel it advisable to produce a communication. Please come to our committee Commissioner and we can discuss this further. I think one is needed in the near future indicating how we could achieve more harmonisation - of course not at the lowest standards in existence but at the most stringent. If you want public acceptance - and many of you do - of the nuclear industry, you have to ensure that.
Commissioner you say that as far as new facilities are concerned, if there are to be any, you feel that there is a case. I really do not see the difference, and I urge you to reconsider what you have said this evening to come to our committee, look at this one case as an example of what we need for the public of Europe and for the workers in our nuclear plants.
Mr President, what the investigations into this incident show is what can best be described as a culture of management incompetence and one of complacency. The report by the Nuclear Installations Inspectorate in February of this year into the safety records found that these records had been systematically falsified. The processing of spent fuel from 34 plants in 9 different countries was thrown into doubt and, indeed, Japan, Germany and Switzerland stopped sending material - and quite rightly so - to Sellafield.
This whole sorry tale has added to the UK's reputation, as sordid as it is often inaccurate, as the "dirty man of Europe". I believe that all at Sellafield must accept collective responsibility for the things that have gone wrong and must act to improve them.
A number of improvements have been made: the new chairman of BNFL has undertaken a fundamental review; a number of people have been dismissed. There is undoubtedly progress. However, there is a lot yet to be achieved and there is a long way for the UK to go, and for BNFL to go to re-establish its reputation.
I would ally myself with the concerns of Mrs McNally, when she asked the Commissioner to look again at these matters. The fact is that the Commissioner telling us that the rules of individual Member States are more specific is simply not good enough. We need high minimum standards and, in particular, we need those standards in the light of the accession of candidate countries, many of which are more reliant on nuclear technology than existing members of the Union and have much older generating capacity.
The importance of European Union action in this matter is that it will be a confidence-building measure, and what the public want are confidence-building measures. I recognise and feel deeply the concern expressed by colleagues in the Republic of Ireland and Denmark. The fact is that we need legislation to implement what is called for in the motion put forward by the three main political groups tonight: high minimum standards for the safe and reliable design, construction and operation of nuclear and nuclear-related installations, as well as for nuclear-safety management systems.
My group cannot support the Green motion here tonight. We feel that it treats the matter in too gargantuan terms. It raises the perfectly legitimate question of whether nuclear reprocessing should continue at Sellafield. But one cannot conduct this debate in the terms employed by the tabloid newspapers. We support the motion put forward by the three major political groups because we believe that improvements need to be made, improvements are being made, but that those improvements will be encouraged by an EU-wide approach to this whole matter. We recognise too the great significance of this plant for employment in west Cumbria and we believe that should the future of the plant be thrown into jeopardy then the European Commission must come forward with special measures to help regenerate other employment in the area.
This is a saga in which nobody, least of all Sellafield, comes out well. But it is an area where action at European-Union level really can make a difference.
Mr President, I wish to begin by thanking my colleague, Mrs Ahern, for raising this very important issue. No one in this House could have been anything but appalled at the recent events linked to Sellafield, with the falsification of MOX fuel data and the Nuclear Installation Inspectorate's report on the low level of safety procedures at the plant. Following the initial defensive response by BNFL, it was only when that report was published that the real scale of the problem emerged, that the falsification of figures had apparently been going on secretly since 1996.
Wales, like Ireland, has suffered from the radioactive contamination in the Irish Sea, due essentially to Sellafield. There has been a theory about a link between a high incidence of childhood leukaemia, for example, and proximity to the Welsh coastline. Now, added to that, we have a situation where any confidence the public had in the safety of the plant, and therefore their own health and safety, has been destroyed. It is this crisis of credibility in the management of British Nuclear Fuels which may actually bring about the end of reprocessing.
BNFL was determined to press ahead with the Sellafield MOX plant to keep reprocessing going. But one of the reasons why British Energy, which accounted for a third of Sellafield's reprocessing work, decided to shift from that to waste storage was on economic grounds. It was cheaper for them to store waste, and evidence published recently by the nuclear-free local authorities confirms this view.
So, with the problems of the environmental pollution and the effects on health, as well as the issue of cost and the debate about the cost, what justification is left for nuclear processing? It is not worth the risks associated with it and, as the resolution states, the Council, the Commission and Parliament must reconsider this whole issue, including the production of MOX fuel, in the light of recent events and in the interests not only of people in Ireland and Wales but also in the whole of Europe.
British Nuclear Fuels has an obligation to deal with the levels of waste that Mrs Ahern mentioned earlier in the safest way possible. That issue too is one of great concern to me because an area of Wales has been mentioned as a possible site for storing low-level radioactive waste. This is unacceptable. A strategic approach is needed. The nuclear industry has caused enormous damage already and we have to be certain that more and more communities and people's lives are not blighted by its legacy in future.
Mr President, an essential requirement in parliamentary work is rigour. For the sake of this rigour, I would like to remind you of four facts relating to the case of the falsification of manual measurements of the diameter of MOX fuel pellets at the British Nuclear Fuels installation at Sellafield.
Firstly, we are talking about secondary and superfluous controls at the request of a client, not a safety requirement; secondly, no nuclear safety requirement was violated; thirdly, there was no risk of radiation whatsoever; fourthly, no safeguard clause of the Euratom Treaty was violated since the measurements of the weight of the pellets were correct.
We are therefore talking about a dreadful case of a lack of professional ethics, which has done enormous economic and public relations damage to the company concerned, but this case had no implications whatsoever in terms of the safety of workers or the public. Nevertheless, a mishap like this reminds us, despite its trivial nature, of the need to give utmost priority to the constant control and improvement of the procedures in an installation such as the Sellafield reprocessing plant. This is the view of the British regulatory authority. This is clearly demanded in the resolution supported by our Group and we hope that this will be complied with in the future.
Mr President, we must not be under any illusion that the falsification of quality control data at Sellafield was not a most serious matter. I suspect that the small number of Members of this House who have kept in touch with the plant, both the management and the workers' representatives there over a good number of years, felt the issue more keenly than most. It exposed a poor safety culture and an inadequate secondary control procedure in the manufacture of MOX fuel. However, we should note that the response of BNFL to the nuclear inspectorate report has already resulted in very significant management changes. These have been welcomed both by the inspectorate and by the minister responsible. I hope that in that regard they will not be accused of having gone native on this particular issue. I would suggest that one of the roles of Parliament should be to monitor the ongoing management changes that are taking place.
We should also note that the chief inspector and the Commission made very clear to the industry committee that there were no safety implications at any of the Sellafield installations. Nuclear safeguards were not an issue, nor were there safety issues in relation to transport of nuclear materials. I am glad that the Commissioner has reinforced that view this evening. The fuel can be safely used for the purposes for which it was manufactured.
But to say all this must not lead us to be complacent. We seek to apply standards to the applicant countries in eastern Europe and, I would suggest, beyond the applicant countries in eastern Europe. European Union standards applicable to all nuclear installations are still something that most of us want to see. We know that the Western European Nuclear Regulators Association is seeking harmonisation. I would hope that the Commissioner, as other colleagues have asked, will reconsider her position and actually support and encourage WENRA in this objective.
I am absolutely convinced, on the basis of my own experience in a number of countries that this is the way to reassure public opinion. It is the reassurance of public opinion that must be our main objective as a Parliament.
Mr President, I have been a Member of this Parliament now for sixteen years. I believe I am accurate in saying that literally in every one of those sixteen years the concerns of the Irish Government and the Irish people about the nuclear processing plant in Sellafield have been raised in this Parliament.
I am always conscious, as I look around, that probably every light bulb in this Chamber is lit by nuclear energy, which explains the reluctance among many of the major European nuclear powers to address seriously the concern we have in Ireland. Our concerns have been expressed by successive governments to the British Government. They have largely been treated - I regret to say - with indifference and indeed, very often with contempt. There now exists in Ireland a total absence of any trust in relation to reassurances about the safety of the nuclear plant in Sellafield. The recent information about the falsification of documents just added to the deep sense of unease that is shared by people throughout our island.
We are a country with all risk and no benefit from this plant. We are aware that the Germans and the Japanese are sending their nuclear waste for processing to Sellafield because it is politically too uncomfortable for them to do it in their own countries because of concerns about this.
I ask the Commissioner to reconsider her point. I also ask her another question: are any of the non-nuclear countries on the nuclear safety committee you mentioned? It is time that we realised that we must count the cost of processing the waste from these nuclear facilities as an intrinsic part of the cost. It is, generally speaking, more comfortable to leave that out, but this is a matter of extreme concern to the Irish Government, the Irish people and happily, also to the Danish Government. We are joined in our concerns by them as well.
Mr President, I asked to speak in this debate not just because I am a Member from the north-west region of England where the Sellafield plant is situated, not just because there could be 10 000 livelihoods at risk if Sellafield was closed, and not because I have any vested interest in the nuclear industry. I do not. I asked to speak because I want to try and help to get some truth into this debate. The trouble is, when you talk about nuclear issues - especially Sellafield - it is dominated by a distortion of the truth.
When Mrs Ahern spoke, she spoke of the NII giving a damning indictment of the plant. No, it did not! She spoke of the damning indictment on safety checks. No, it did not! It made three safety recommendations and the checks were quality assurance checks, as other speakers have said. She said the report came from a press statement in The Independent. No, it did not. The workers at BNFL raised the issue. They were the ones who discovered it. BNFL were the ones who told the nuclear installations inspectorate and their customers what had happened. She spoke of contamination of the seas in Ireland and Denmark. I quote from The Independent where seven prominent Danish scientists, who actually study as a professional interest the releases of radioactivity from Sellafield, said on 12 May: "There is no scientific basis for the claim that the present release of radioactivity from Sellafield causes an unacceptable contamination in the North Atlantic and Arctic regions". When your mind is made up facts only confuse the issue!
She spoke of the scandal of abuse of safety. That is an absolute insult to the people who work there, and more so to their families who live near that site! Those workers would not work in that plant if they thought it was unsafe. They would certainly not put their families at risk it that was the case. That is an absolute indictment of those people who work there. Then she finished by talking about corruption. That really is the last throw of the dice.
Finally, I say to the Commissioner: the one thing you should do, apart from listen, is to pay a visit to Sellafield and find out the facts for yourself. That is the best advice that I can give you and many Members of this Parliament also.
Mr President, as a Cumbrian - born, bred and resident - and one of the representatives of north-west England, there is nobody in this Parliament who has been more affected by the reverberations arising from recent events at Sellafield than me.
Let us be clear. There have been real lapses in the way in which it has been managed. Those lapses quite simply are not acceptable. Speaking as a Cumbrian I know a lot of people in my home county - which I have the privilege to represent - feel let down by British Nuclear Fuels. But as has already been pointed out, there have been no breaches of the law or of the regulator's rules and guidelines. In a society subject to the rule of law recent events cannot be used to close the plant.
I know that there are many people who would like to see Sellafield closed down. In particular I know this is a very strongly held view in parts of Ireland. In a free society, if that is how people feel, they must be allowed to articulate their opinions. But that is no reason why the plant should be closed. There can be no question of any lawfully established enterprise in any part of the European Union being closed by the public authorities without its breaking the law. This true in Ireland, Denmark, the United Kingdom or any other Member State.
The owners - that is to say the United Kingdom Government - and the employees of Sellafield have legitimate interests which quite simply cannot be swept under the carpet. This applies in this case just as much as to anybody else.
Finally, just as the recent crisis at Sellafield has been self-inflicted, so the solution to it lies in British Nuclear Fuels' hands, as they themselves understand. I wish them well. But words are not enough. They must be matched by deeds - their deeds.
From an Irish perspective we are witnessing the beginning of the end of reprocessing at Sellafield and we have allies. The powers of the Commission in this area as the responsible Community institution remain hopelessly inadequate, embarrassingly inadequate. No uniform standards for safety and discharges, no Community consultation procedure concerning power stations sited near frontiers, no clear Community provisions for the storage and transport of nuclear fuels or nuclear waste, no adequate Community system of information and monitoring in cases of nuclear malfunction.
Nuclear safety in the enlargement process is a major cause for concern. As there are no prescribed criteria in EU law governing the design or operation of nuclear facilities, how do we judge their safety of operation? Realists accept and understand that life is full of risks. Society usually accepts a certain level of risk in return for an advantage and proponents of nuclear energy almost inevitably remind us of the balance of risk and benefit. What benefit accrues to Ireland for the risk of being exposed to the majority of Britain's nuclear installations?
If nuclear safety and nuclear energy are so safe, why are not the majority of these installations located near the population centres of the south-east of England? To minimise the risk to these population centres of course. But seen from an Irish perspective, this stands logic on its head, we have counties Antrim, Down, Louth, Dublin, Wicklow and Wexford where the vast majority of the population of the island of Ireland, about 2 million people, live on or adjacent to the Irish sea where the majority of British nuclear institutions are sited.
Furthermore in recent years, we have all seen how consumer concern about the integrity of the food chain can devastate a once seemingly secure market. Witness the BSE and dioxin problem. We can only begin to imagine the effect of any kind of nuclear scare - just a scare - on these sectors of our economy. Choice about exposure to risk for oneself or for one's children is a very basic human right. This right to determine, to control, to have any say about the risk of nearby concentrations of nuclear installations is denied to those of us who inhabit the western shores of the Irish sea. In practice, nuclear decision-making in the UK falls far short of democratic standards. Often questionable decisions are made behind a wall of secrecy.
I will conclude. The reality of Sellafield goes beyond the contribution to the Kyoto targets on the dependence of the UK economy on nuclear energy. It also includes a litany of unreported incidents, falsified quality control checks on MOX fuel rods resulting in the loss of confidence by the Japanese in safety standards at the plant and the cancellation by the Germans and the Swiss of mixed oxide nuclear fuel pellets.
The reality of Sellafield includes incidents last September and early this year of deliberate sabotage, allegedly by members of the staff. Serious doubts are being raised about the long-term viability of reprocessing. Their order books are full for a few more years, but no new orders are coming in due to the quality of control lapse at the MOX plant. Even the new CEO, Mr Norman Askew, is reported as saying that reprocessing is not the big part of the business it once was. A director has publicly stated the future of the plant is in doubt. But a nuclear future for Sellafield can be justified: not mixed oxide fuel production, not thermal oxide reprocessing at the MOX and THORP plants. The skills and the experience of the workforce and the major capital investment could and should be redirected towards waste management and the creation of a centre of excellence for decommissioning and that is what I suggest we concentrate the debate on.
Mr President, thank you very much for an interesting and valuable debate. I hope that we can all agree on the need for confidence-building because, even though the conclusion is that this incident did not cause substantial damage or serious risks, we see that the price of the loss of confidence is very high. It is in the interest of all of us to ensure that our citizens have confidence in our safety and security systems.
I am ready to come any time to any committee in Parliament to discuss those issues. I can say that personally I would very much prefer to have Community rules. But we must not give the impression that this would mean higher levels of safety in the European Union, because with the unanimity rule on the decisions on these issues, the end-result could be that we have minimum standard rules which would not live up to the expectations of our citizens. We must be realistic, because we know the discussion and the position and attitude among the Member States: they are not willing to give the European Union more competence in this area. That is also why the Commission's responsibility in this area is restricted to control radioactivity - but no more than that.
We need European rules. However, we must not give the impression that this will be achieved very easily and quickly. I share the view that we ought to discuss it more thoroughly.
In reply to Mrs Banotti's question, this European Nuclear Installation's safety group brings together the power plant operators and nuclear regulators from both Member States and applicant states. It is not a wider forum but they can cooperate in this specific safety group.
It is not the first time that Sellafield has been discussed and we need to look into the safety issues very closely because, you remember, there was an accident in Japan. That was because of lax control and some of the staff thought they could make a mix of their own. So even in highly advanced societies there are serious risks with nuclear and processing techniques.
I should be pleased to come to Parliament at any time to continue this discussion. However, I do not want to give anyone false hopes about what can be achieved very quickly and with the help of Member States. That is also why we have restricted competence.
I have received five motions for resolutions pursuant to Rule 42 (5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
(The sitting was closed at 11.45 p.m.)